Exhibit 10.1

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

dated as of June 30, 2004

 

among

 

CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P.,

as Borrower,

 

CARRAMERICA REALTY CORPORATION,

as Guarantor,

 

CARRAMERICA REALTY L.P.,

as Guarantor,

 

JPMORGAN CHASE BANK,

as Bank and as Administrative Agent for the Banks,

 

J.P. MORGAN CHASE SECURITIES INC.,

as Lead Arranger and Sole Bookrunner

 

BANK OF AMERICA, N.A.

as Syndication Agent

 

PNC BANK, NATIONAL ASSOCIATION

as Documentation Agent

 

WACHOVIA BANK, N.A.

as Documentation Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Documentation Agent

 

COMMERZBANK AG, NEW YORK BRANCH

as Co-Agent

 

NATIONAL AUSTRALIA BANK LIMITED,

NEW YORK BRANCH as Co-Agent

 

US BANK

as Co-Agent

 

AND THE BANKS LISTED IN THE CREDIT AGREEMENT

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

    

SECTION 1.1.

  Definitions    2

SECTION 1.2.

  Accounting Terms and Determinations    32

SECTION 1.3.

  Types of Borrowings    33

ARTICLE II

THE CREDITS

    

SECTION 2.1.

  Commitments to Lend    33

SECTION 2.2.

  Notice of Committed Borrowing    34

SECTION 2.3.

  Money Market Borrowings    36

SECTION 2.4.

  Notice to Banks; Funding of Loans    42

SECTION 2.5.

  Notes    44

SECTION 2.6.

  Maturity of Loans    45

SECTION 2.7.

  Interest Rates    45

SECTION 2.8.

  Fees    47

SECTION 2.9.

  Maturity Date; Extension    48

SECTION 2.10.

  Mandatory Prepayment    49

SECTION 2.11.

  Optional Prepayments    50

SECTION 2.12.

  General Provisions as to Payments    52

SECTION 2.13.

  Funding Losses    54

SECTION 2.14.

  Computation of Interest and Fees    54

SECTION 2.15.

  Method of Electing Interest Rates    55

SECTION 2.16.

  Letters of Credit    56

SECTION 2.17.

  Letter of Credit Usage Absolute    60

SECTION 2.18.

  Letters of Credit under Existing Credit Agreement    62

SECTION 2.19.

  Increases in Loan Commitment    62

ARTICLE III

CONDITIONS

    

SECTION 3.1.

  Closing    64

SECTION 3.2.

  Borrowings    67

 

i



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

    

SECTION 4.1.

  Existence and Power of Borrower    69

SECTION 4.2.

  Existence and Power of Guarantors    69

SECTION 4.3.

  Power and Authority of Borrower    69

SECTION 4.4.

  Power and Authority of Guarantors    70

SECTION 4.5.

  No Violation    70

SECTION 4.6.

  Financial Information    71

SECTION 4.7.

  Litigation    71

SECTION 4.8.

  Compliance with ERISA    72

SECTION 4.9.

  Environmental Matters    72

SECTION 4.10.

  Taxes    73

SECTION 4.11.

  Full Disclosure    73

SECTION 4.12.

  Solvency    74

SECTION 4.13.

  Use of Proceeds; Margin Regulations    74

SECTION 4.14.

  Governmental Approvals    74

SECTION 4.15.

  Investment Company Act; Public Utility Holding Company Act    74

SECTION 4.16.

  Closing Date Transactions    75

SECTION 4.17.

  Representations and Warranties in Loan Documents    75

SECTION 4.18.

  Patents, Trademarks, etc.    75

SECTION 4.19.

  No Default    75

SECTION 4.20.

  Licenses, etc.    76

SECTION 4.21.

  Compliance With Law    76

SECTION 4.22.

  No Burdensome Restrictions    76

SECTION 4.23.

  Brokers’ Fees    76

SECTION 4.24.

  Labor Matters    76

SECTION 4.25.

  Organizational Documents    77

SECTION 4.26.

  Principal Offices    77

SECTION 4.27.

  REIT Status    77

SECTION 4.28.

  Ownership of Property    77

SECTION 4.29.

  Insurance    77

SECTION 4.30.

  Organization Chart    78

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS

    

SECTION 5.1.

  Information    78

SECTION 5.2.

  Payment of Obligations    82

SECTION 5.3.

  Maintenance of Property; Insurance    83

SECTION 5.4.

  Conduct of Business    83

SECTION 5.5.

  Compliance with Laws    83

SECTION 5.6.

  Inspection of Property, Books and Records    83

SECTION 5.7.

  Existence    84

 

ii



--------------------------------------------------------------------------------

SECTION 5.8.

  Financial Covenants    84

SECTION 5.9.

  Restriction on Fundamental Changes; Operation and Control    85

SECTION 5.10.

  Changes in Business    86

SECTION 5.11.

  Fiscal Year; Fiscal Quarter    86

SECTION 5.12.

  Margin Stock    86

SECTION 5.13.

  Sale of Unencumbered Asset Pool Properties    86

SECTION 5.14.

  Liens; Release of Liens    87

SECTION 5.15.

  Use of Proceeds    87

SECTION 5.16.

  Development Activities    88

SECTION 5.17.

  Restriction on Recourse Debt    88

SECTION 5.18.

  Guarantor’s Status    88

SECTION 5.19.

  Certain Requirements for the Unencumbered Asset Pool Properties    88

SECTION 5.20.

  Hedging Requirements    89

SECTION 5.21.

  CarrAmerica OP LLC    90

SECTION 5.22.

  Restrictions on Joint Ventures/Equity Investments    90

ARTICLE VI

DEFAULTS

    

SECTION 6.1.

  Events of Default    90

SECTION 6.2.

  Rights and Remedies    94

SECTION 6.3.

  Notice of Default    95

SECTION 6.4.

  Actions in Respect of Letters of Credit    95

ARTICLE VII

THE ADMINISTRATIVE AGENT

    

SECTION 7.1.

  Appointment and Authorization    98

SECTION 7.2.

  Administrative Agent and Affiliates    98

SECTION 7.3.

  Action by Administrative Agent    99

SECTION 7.4.

  Consultation with Experts    99

SECTION 7.5.

  Liability of Administrative Agent    99

SECTION 7.6.

  Indemnification    100

SECTION 7.7.

  Credit Decision    100

SECTION 7.8.

  Successor Administrative Agent    100

SECTION 7.9.

  Administrative Agent’s Fee    101

SECTION 7.10.

  Copies of Notices    101

SECTION 7.11.

  Removal of Administrative Agent    101

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

    

SECTION 8.1.

  Basis for Determining Interest Rate Inadequate or Unfair    102

SECTION 8.2.

  Illegality    102

SECTION 8.3.

  Increased Cost and Reduced Return    104

SECTION 8.4.

  Taxes    105

SECTION 8.5.

  Alternate Base Rate Loans Substituted for Affected Euro-Dollar Loans    108

ARTICLE IX

MISCELLANEOUS

    

SECTION 9.1.

  Notices    109

SECTION 9.2.

  No Waivers    109

SECTION 9.3.

  Expenses; Indemnification    110

SECTION 9.4.

  Sharing of Set-Offs    111

SECTION 9.5.

  Amendments and Waivers    113

SECTION 9.6.

  Successors and Assigns    114

SECTION 9.7.

  Governing Law; Submission to Jurisdiction    118

SECTION 9.8.

  Marshaling; Recapture    118

SECTION 9.9.

  Counterparts; Integration; Effectiveness    119

SECTION 9.10.

  WAIVER OF JURY TRIAL    119

SECTION 9.11.

  Survival    119

SECTION 9.12.

  Domicile of Loans    119

SECTION 9.13.

  Limitation of Liability    120

SECTION 9.14.

  Confidentiality    120

SECTION 9.15.

  Intentionally Deleted    121

SECTION 9.16.

  No Bankruptcy Proceedings    121

SECTION 9.17.

  USA PATRIOT Act    121

 

Schedule 2.18

   –    Existing Letters of Credit

Schedule 2.24

   –    Labor Agreements

Schedule 4.28

   –    Ownership of Property

Exhibit A-1

   –    Form of Bank Note

Exhibit A-2

   –    Form of Designated Lender Note

Exhibit B

   –    UPREIT Organization Chart

Exhibit C

   –    Assignment and Assumption Agreement

Exhibit D

   –    Money Market Quote Request

Exhibit E

   –    Invitation for Money Market Quotes

Exhibit F

   –    Money Market Quote Request

Exhibit G

   –    Designation Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of June 30, 2004,
among CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership, as borrower (together with its permitted successors, either
“CarrAmerica OP” or the “Borrower”), CARRAMERICA REALTY CORPORATION, a Maryland
corporation, as guarantor (“CarrAmerica Corporation”), CARRAMERICA REALTY, L.P.,
a Delaware limited partnership, as guarantor (“CarrAmerica LP and together with
CarrAmerica Corporation, collectively, “Guarantors” and individually, a
“Guarantor”), JPMORGAN CHASE BANK, as Bank and as Administrative Agent for the
Banks (together with its successors and assigns, the “Administrative Agent”),
J.P. MORGAN CHASE SECURITIES INC., as Lead Arranger and Sole Bookrunner
(together with its successors and assigns, “J.P. Morgan Chase Securities”), BANK
OF AMERICA, N.A., as Syndication Agent, PNC BANK, NATIONAL ASSOCIATION, as
Documentation Agent, WACHOVIA BANK, N.A., as Documentation Agent, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Documentation Agent, COMMERZBANK, AG, NEW YORK
BRANCH, as Co-Agent, NATIONAL AUSTRALIA BANK LIMITED, NEW YORK BRANCH, as
Co-Agent, US BANK, as Co-Agent and the BANKS listed on the signature pages
hereof (the “Banks”).

 

WHEREAS, CarrAmerica Corporation, as borrower, the Administrative Agent and the
Banks entered into a Revolving Credit Agreement, dated as of June 21, 2004 (the
“Existing Credit Agreement”);

 

WHEREAS, the obligations of CarrAmerica Corporation pursuant to the Existing
Credit Agreement were guaranteed by CarrAmerica LP pursuant to a Guaranty of
Payment, made by CarrAmerica LP, dated as of June 21, 2004;

 

WHEREAS, effective as of June 30, 2004, CarrAmerica Corporation converted into
an “UPREIT” structure (the “Reorganization”) as permitted by Section 9.15 of the
Existing Credit Agreement;

 

WHEREAS, pursuant to Section 9.15 of the Existing Credit Agreement, upon the
completion of the

 

1



--------------------------------------------------------------------------------

Reorganization, the parties have agreed (i) to amend and restate the Existing
Credit Agreement to reflect the Reorganization, (ii) that CarrAmerica OP shall
replace CarrAmerica Corporation as the borrower hereunder; and (iii) that
CarrAmerica Corporation shall become, jointly and severally, with CarrAmerica
LP, co-guarantors pursuant to an Amended and Restated Guaranty of Payment; and

 

WHEREAS, the parties hereto have agreed to amend and restate the terms and
conditions contained in the Existing Credit Agreement in their entirety as
hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

I. The Existing Credit Agreement is hereby modified so that all of the terms and
conditions of the aforesaid Existing Credit Agreement shall be restated in their
entirety as set forth herein, and CarrAmerica OP, as borrower, agrees to comply
with and be subject to all of the terms, covenants and conditions of this
Agreement.

 

II. This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and assigns, and shall be deemed to be
effective as of the date hereof.

 

III. Any reference in the Notes, any other Loan Document or any other document
executed in connection with the Existing Credit Agreement shall be deemed to
refer to this Agreement.

 

The parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1. Definitions. The following terms, as used herein, have the
following meanings:

 

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.

 

“Act” has the meaning set forth in Section 9.17.

 

2



--------------------------------------------------------------------------------

“Adjusted Annual EBITDA” means Annual EBITDA, less CapEx.

 

“Adjusted London Interbank Offered Rate” has the meaning set forth in Section
2.7(b).

 

“Administrative Agent” means JPMorgan Chase Bank in its capacity as
Administrative Agent for the Banks hereunder, and its successors in such
capacity.

 

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

 

“Affiliate” means, with respect to a Person, an entity in which such Person
owns, directly or indirectly, 10% or more of the ownership or equity interests.

 

“Agreement” means this Amended and Restated Revolving Credit Agreement as the
same may from time to time hereafter be modified, supplemented or amended.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the higher
of (i) the Prime Rate for such day and (ii) the sum of ½ of 1% plus the Federal
Funds Rate for such day.

 

“Alternate Base Rate Loan” means a Committed Loan to be made by a Bank with
reference to the Alternate Base Rate in accordance with the applicable Notice of
Committed Borrowing or pursuant to Article VIII.

 

“Annual EBITDA” means, the product of (i) EBITDA, measured as of the last day of
the immediately preceding calendar quarter, and (ii) four (4).

 

“Applicable Fee Percentage” means the respective percentages per annum
determined, at any time, based on the range into which Borrower’s Credit Rating
then falls, in accordance with the following table. Any change in Borrower’s
Credit Rating causing it to move to a different range on the table shall effect
an immediate change in the Applicable Fee Percentage. Borrower must have two
Credit Ratings, one of which must be from Moody’s or S&P. Any change in
Borrower’s Credit Rating causing it to move to a different range on the table
shall effect an immediate change in the Applicable Fee Percentage as of the date
of such Credit Rating change. In the event that Borrower receives two (2) Credit
Ratings that are not equivalent, the Applicable Fee

 

3



--------------------------------------------------------------------------------

Percentage shall be determined by the lower of such two (2) Credit Ratings, at
least one of which shall be a Credit Rating from S&P or Moody’s. In the event
Borrower receives more than two (2) ratings (from S&P, Moody’s or Fitch) and
such ratings are not equivalent, the Applicable Fee Percentage shall be
determined by the lower of the two highest ratings; provided that each of said
two (2) highest ratings shall be Investment Grade Ratings and at least one of
which shall be an Investment Grade Rating from S&P or Moody’s.

 

Range of

Borrower’s

Credit Rating

(S&P/Moody’s

Ratings)

--------------------------------------------------------------------------------

   Applicable
Fee Percentage
(% per annum)


--------------------------------------------------------------------------------

At least BBB+/Baa1

   0.15

At least BBB/Baa2

   0.20

At least BBB-/Baa3

   0.20

Less than BBB-/Baa3 or unrated

   0.25

 

“Applicable Interest Rate” means (a) if a fixed rate interest, then such fixed
rate; or (b) if a floating rate, the lesser of (i) the rate at which the
interest rate applicable to any floating rate indebtedness could be fixed, at
the time of calculation, by the Borrower entering into an unsecured interest
rate swap agreement (or, if such rate is incapable of being fixed by entering
into an unsecured interest rate swap agreement at the time of calculation, a
reasonably determined fixed rate equivalent) and (ii) the rate at which the
interest rate applicable to such floating rate indebtedness is actually capped,
at the time of calculation, if Borrower has entered into an interest rate cap
agreement with respect thereto.

 

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Alternate Base Rate Loans, its Domestic Lending Office, (ii) in the case of
its Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of
its Money Market Loans, its Money Market Lending Office.

 

“Applicable Margin” means, with respect to each Loan, the respective percentages
per annum determined

 

4



--------------------------------------------------------------------------------

based on the range into which the Borrower’s Credit Rating then falls, in
accordance with the following table. Borrower must have two Credit Ratings, one
of which must be from Moody’s or S&P. Any change in Borrower’s Credit Rating
causing it to move to a different range on the table shall effect an immediate
change in the Applicable Margin as of the date of such Credit Rating change. In
the event that Borrower receives two (2) Credit Ratings that are not equivalent,
the Applicable Margin shall be determined by the lower of such two (2) Credit
Ratings, at least one of which shall be an Credit Rating from S&P or Moody’s. In
the event Borrower receives more than two (2) ratings (from S&P, Moody’s or
Fitch) and such ratings are not equivalent, the Applicable Margin shall be
determined by the lower of the two highest ratings; provided that each of said
two (2) highest ratings shall be Investment Grade Ratings and at least one of
which shall be an Investment Grade Rating from S&P or Moody’s.

 

Range of

Borrower’s

Credit Rating

(S&P/Moody’s

Ratings)

--------------------------------------------------------------------------------

   Applicable
Margin for
Alternate Base Rate
Loans
(% per annum)


--------------------------------------------------------------------------------

   Applicable
Margin for Euro
Dollar Loans
(% per annum)


--------------------------------------------------------------------------------

At least BBB+/Baa1

   0    .60

At least BBB/Baa2

   0    .65

At least BBB-/Baa3

   0    .80

Less than BBB-/Baa3 or unrated

   0    1.125

 

Administrative Agent shall notify the Banks in writing promptly after it obtains
knowledge of any change in Borrower’s Credit Rating which shall effect a change
in the Applicable Margin.

 

“Bank” means each bank listed on the signature pages hereof, each Eligible
Assignee which becomes a Bank pursuant to Section 9.6(c), and their respective
successors and each Designated Lender; provided, however, that the term “Bank”
shall exclude each Designated Lender when used in reference to a Committed Loan,
the Commitments or terms relating to the Committed Loans and the Commitments and
shall further exclude each Designated Lender for all other purposes hereunder
except

 

5



--------------------------------------------------------------------------------

that any Designated Lender which funds a Money Market Loan shall, subject to
Section 9.6(d), has the rights (including the rights given to a Bank contained
in Section 9.3 and otherwise in Article 9) and obligations of a Bank associated
with holding such Money Market Loan.

 

“Bank Notes” means the promissory notes of Borrower, each substantially in the
form of Exhibit A-1 hereto, evidencing the obligation of Borrower to repay the
Loans, and “Bank Note” means any one of such promissory notes issued hereunder.

 

“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy,” as amended from time to time, and any successor statute or
statutes.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the recitals hereof.

 

“Borrowing” means a borrowing hereunder consisting of Loans made to the Borrower
at the same time by the Banks pursuant to Article II. A Borrowing is a “Domestic
Borrowing” if such Loans are Alternate Base Rate Loans, a “Euro-Dollar
Borrowing” if such Loans are Euro-Dollar Loans or a “Money Market Borrowing” if
such Loans are Money Market Loans.

 

“CapEx” means an amount equal to $0.375 per square foot per calendar quarter for
each Real Property Asset owned or ground leased by any Consolidated Entity as of
the last day of the immediately preceding calendar quarter. For Minority
Holdings of any Consolidated Entity, CapEx shall be determined on a pro rata
basis based upon such Consolidated Entity’s ownership interest.

 

“Capital Expenditures” means, for any period, the sum of all expenditures
(whether paid in cash or accrued as a liability) by the Consolidated Entities,
as applicable, which are capitalized on a consolidated balance sheet of the
Consolidated Entities in conformity with GAAP, but less all expenditures made
with respect to the acquisition by the Consolidated Entities and their
Consolidated Subsidiaries of any interest in real property within nine months
after the date such interest in real property is acquired. For Minority Holdings
of any Consolidated Entity, Capital Expenditures shall be determined on a pro
rata basis based upon such Consolidated Entity’s ownership interest.

 

“Cash or Cash Equivalents” means (i) cash, (ii) direct obligations of the United
States Government, including,

 

6



--------------------------------------------------------------------------------

without limitation, treasury bills, notes and bonds, (iii) interest bearing or
discounted obligations of Federal agencies and government sponsored entities or
pools of such instruments offered by banks rated AA or better by S&P or Aa2 by
Moody’s and dealers, including, without limitation, Federal Home Loan Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass-through certificates, Federal National Mortgage
Association bonds and notes, Federal Farm Credit System securities, (iv) time
deposits, domestic and Eurodollar certificates of deposit, bankers acceptances,
commercial paper rated at least A-1 by S&P and P-1 by Moody’s, and/or guaranteed
by an Aa rating by Moody’s, an AA rating by S&P, or better rated credit,
floating rate notes, other money market instruments and letters of credit each
issued by banks which have a long-term debt rating of at least AA by S&P or Aa2
by Moody’s, (v) obligations of domestic corporations, including, without
limitation, commercial paper, bonds, debentures, and loan participations, each
of which is rated at least AA by S&P, and/or Aa2 by Moody’s, and/or
unconditionally guaranteed by an AA rating by S&P, an Aa2 rating by Moody’s, or
better rated credit, (vi) obligations issued by states and local governments or
their agencies, rated at least MIG-1 by Moody’s and/or SP-1 by S&P and/or
guaranteed by an irrevocable letter of credit of a bank with a long-term debt
rating of at least AA by S&P or Aa2 by Moody’s, (vii) repurchase agreements with
major banks and primary government securities dealers fully secured by U.S.
Government or agency collateral equal to or exceeding the principal amount on a
daily basis and held in safekeeping, and (viii) real estate loan pool
participations, guaranteed by an entity with an AA rating given by S&P or an Aa2
rating given by Moody’s, or better rated credit.

 

“Closing Date” means the date on which the Administrative Agent shall have
received the documents specified in or pursuant to Section 3.1.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

“Commitment” means, with respect to each Bank, the amount committed by such Bank
pursuant to this Agreement with respect to any Committed Loans, as such amount
may be reduced from time to time pursuant to Sections 2.10 and 2.11. The initial
aggregate amount of the Banks’ Commitments is $500,000,000 which amount is
subject to increase as set forth in Section 2.19 and decrease as set forth in
Section 2.11(f).

 

“Committed Borrowing” has the meaning set forth in Section 1.3.

 

7



--------------------------------------------------------------------------------

“Committed Loan” means a Loan made by a Bank pursuant to Section 2.1; provided
that, if any such Loan or Loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Rate Election, the term “Committed Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.

 

“Consolidated Entities” means at any date the Credit Parties and any of their
Consolidated Subsidiaries.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity
which is consolidated with any of the Credit Parties, as applicable, in
accordance with GAAP.

 

“Consolidated Tangible Net Worth” means at any date the consolidated
unitholders’ equity of Borrower (determined on a book basis), less its
consolidated Intangible Assets, all determined as of such date. For purposes of
this definition “Intangible Assets” means with respect to any intangible assets,
the amount (to the extent reflected in determining such consolidated
unitholders’ equity) of all write-ups subsequent to December 31, 2003 in the
book value of any asset owned by any Consolidated Entity and (ii) goodwill,
patents, trademarks, service marks, trade names, anticipated future benefit of
tax loss carry forwards, copyrights, organization or developmental expenses and
other intangible assets; provided, however, that any portion of the purchase
price of real estate that may be allocated to leases and similar intangibles in
accordance with Financial Accounting Standards No. 141 shall not be included in
the definition of Intangible Assets.

 

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements, guaranteeing
partially or in whole any non-recourse Debt, lease, dividend or other
obligation, exclusive of contractual indemnities (including, without limitation,
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of such Person or of any other Person and (iii) any specific performance
contract or obligation to acquire real property upon completion of construction
or certificate of occupancy (a “Forward Purchase Contract”), whether or not that
obligation is required to be shown on that Person’s GAAP financial statements

 

8



--------------------------------------------------------------------------------

or footnotes. The amount of any Contingent Obligation described in clause (ii)
shall be deemed to be (a) with respect to a guaranty of interest or interest and
principal, or operating income guaranty, the sum of all payments required to be
made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the Applicable Interest Rate, through (i) in the case of an interest or
interest and principal guaranty, the stated date of maturity of the obligation
(and commencing on the date interest could first be payable thereunder), or (ii)
in the case of an operating income guaranty, the date through which such
guaranty will remain in effect, and (b) with respect to all guarantees not
covered by the preceding clause (a), an amount equal to the stated or
determinable amount of the primary obligation in respect of which such guaranty
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as recorded on the balance sheet and on the footnotes to the most
recent financial statements of the Borrower required to be delivered pursuant to
Section 5.1 hereof. Notwithstanding anything contained herein to the contrary,
guarantees of completion shall not be deemed to be Contingent Obligations unless
and until a claim for payment or performance has been made thereunder, at which
time any such guaranty of completion shall be deemed to be a Contingent
Obligation in an amount equal to any such claim. Subject to the preceding
sentence, (i) in the case of a joint and several guaranty given by such Person
and another Person (but only to the extent such guaranty is recourse, directly
or indirectly to such Person), the amount of the guaranty shall be deemed to be
100% thereof unless and only to the extent that the other Person has delivered
Cash or Cash Equivalents to secure all or any part of its guaranteed
obligations, (ii) in the case of joint and several guarantees given by a Person
in whom a Person owns an interest (which guarantees are non-recourse to the
Person which owns such interest), to the extent the guarantees, in the
aggregate, exceed 15% of total real estate investments, the amount in excess of
15% shall be deemed to be a Contingent Obligation of the Person which owns the
interest, and (iii) in the case of a guaranty (whether or not joint and several)
of an obligation otherwise constituting Debt of such Person, the amount of such
guaranty shall be deemed to be only that amount in excess of the amount of the
obligation constituting Debt of such Person.

 

9



--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall not be deemed to include guarantees of Unused Commitments or
of construction loans to the extent the same have not been drawn.

 

“Control” or “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

“Convertible Securities” means evidences of shares of stock, limited or general
partnership interests or other ownership interests, warrants, options, or other
rights or securities which are convertible into or exchangeable for, with or
without payment of additional consideration, common shares of beneficial
interest of any Consolidated Entity or partnership interests of any Consolidated
Entity, as the case may be, either immediately or upon the arrival of a
specified date or the happening of a specified event.

 

“Credit Parties” means collectively, the Borrower and the Guarantors (but with
respect to CarrAmerica LP, CarrAmerica LP shall be a Credit Party only for so
long as CarrAmerica LP is a Consolidated Subsidiary of CarrAmerica Corporation).

 

“Credit Rating” means the ratings assigned by not less than two of the Rating
Agencies (at least one of which shall be S&P or Moody’s) to Borrower’s senior
long-term unsecured indebtedness.

 

“Debt” of any Person means, without duplication, (A) as shown on such Person’s
consolidated balance sheet (i) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property and (ii) all indebtedness
of such Person evidenced by a note, bond, debenture or similar instrument
(whether or not disbursed in full in the case of a construction loan), (B) the
face amount of all letters of credit issued for the account of such Person and,
without duplication, all unreimbursed amounts drawn thereunder, (C) all
Contingent Obligations of such Person, and (D) all payment obligations of such
Person under any interest rate protection agreement (including, without
limitation, any interest rate swaps, caps, floors, collars and similar
agreements) and currency swaps and similar agreements which

 

10



--------------------------------------------------------------------------------

were not entered into specifically in connection with Debt set forth in clauses
(A), (B) or (C) above (provided if such aforementioned interest rate protection
agreements, currency swaps or similar agreements are required to be disclosed on
such Person’s balance sheet or financial footnotes of such Person’s financial
statements, they shall be included in the definition of “Debt”). For purposes of
this Agreement, Debt (other than Contingent Obligations) of a Person shall be
deemed to include (i) with respect to partnerships, limited liability companies
and corporations in which such Person, directly or indirectly, owns an interest,
and which are consolidated on such Person’s financial statements, all of the
Debt of such entities and (ii) with respect to Minority Holdings, only such
Person’s pro rata share (such share being based upon such Person’s percentage
ownership interest as shown on such Person’s annual audited financial
statements) of the Debt of any Minority Holdings in which such Person, directly
or indirectly, owns an interest, provided that such Debt is nonrecourse, both
directly and indirectly, to such Person.

 

“Debt Service” of any Person means, measured as of the last day of each calendar
quarter, an amount equal to the sum of (i) interest (whether accrued, paid or
capitalized) actually payable on the Debt of such Person for such calendar
quarter, plus (ii) scheduled payments of principal on such Debt, whether or not
paid by such Person (excluding balloon payments) for such calendar quarter.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Designated Lender” means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 9.6(d), and (ii) is not
otherwise a Bank.

 

“Designated Lender Notes” means promissory notes of the Borrower, substantially
in the form of Exhibit A-2 hereto, evidencing the obligation of the Borrower to
repay Money Market Loans made by Designated Lenders, and

 

11



--------------------------------------------------------------------------------

“Designated Lender Note” means any one of such promissory notes issued under
Section 9.6(d).

 

“Designating Lender” has the meaning set forth in Section 9.6(d).

 

“Designation Agreement” means a designation agreement in substantially the form
of Exhibit G attached hereto, entered into by a Bank and a Designated Lender and
accepted by the Administrative Agent.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, as to each Bank, its office located within the
United States at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office within the United States as such Bank may hereafter
designate as its Domestic Lending Office by notice to the Borrower and the
Administrative Agent.

 

“EBITDA” means, measured as of the last day of each calendar quarter, an amount
equal to (i) total revenues relating to the Consolidated Entities’ interest in
all Real Property Assets and the Consolidated Entities’ interest in Minority
Holdings (including, without limitation, interest and other income), calculated
in accordance with GAAP for such calendar quarter then ended (except that with
respect to Minority Holdings, calculated in accordance with the Consolidated
Entities’ pro rata interest in Minority Holdings), plus (ii) interest and other
income of the Consolidated Entities, including, without limitation, real estate
service revenues, for such period, less (iii) total operating expenses and other
expenses relating to such Real Property Assets and to the Consolidated Entities’
interest in Minority Holdings for such period (other than interest, income
taxes, depreciation, amortization, and other non-cash items), pro rata, in
accordance with such Consolidated Entities’ interest in Minority Holdings, less
(iv) total corporate operating expenses (including general overhead expenses)
and other expenses of the Consolidated Entities and the Consolidated Entities’
interest in Minority Holdings

 

12



--------------------------------------------------------------------------------

(other than interest, taxes, depreciation, amortization and other non-cash
items), pro rata, in accordance with such Consolidated Entities’ interest in
Minority Holdings, for such period, without duplication.

 

“Eligible Assignee” and “Eligible Institution” mean any of (a) a commercial bank
organized under the laws of the United States or any State thereof or the
District of Columbia and having total assets in excess of $1,000,000,000
calculated in accordance with GAAP, (b) a savings and loan association or
savings bank organized under the laws of the United States or any State thereof
or the District of Columbia and having total assets in excess of $1,000,000,000
calculated in accordance with GAAP, (c) a commercial bank organized under the
laws of any other country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”) or a political subdivision of any such
country, and having total assets in excess of $1,000,000,000, calculated in
accordance with GAAP, provided that such bank is acting at all times with
respect to this Agreement through a branch or agency located in the United
States of America and (d) a financial institution or a trust reasonably
acceptable to Administrative Agent and Fronting Banks which is regularly engaged
in making, purchasing or investing in loans and having total assets in excess of
$500,000,000, calculated in accordance with GAAP.

 

“Environmental Affiliate” means any partnership, or joint venture, trust or
corporation in which an equity interest is owned by a Consolidated Entity,
either directly or indirectly.

 

“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws.

 

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability for investigatory costs, cleanup costs, governmental
response costs, natural resources damage, property damages, personal injuries,
fines or penalties arising out of, based on or resulting from (i) the presence,
or release into the environment, of any Material of Environmental Concern at any
location, whether or not owned by such Person or (ii) circumstances forming the
basis of any violation, or

 

13



--------------------------------------------------------------------------------

alleged violation, of any Environmental Law, in each case as to which there is a
reasonable likelihood of an adverse determination with respect thereto and
which, if adversely determined, would have a Material Adverse Effect.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
hazardous wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, Hazardous Substances or
hazardous wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means each of the Consolidated Entities, each of their
Subsidiaries and all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with any Consolidated Entity or any Subsidiary of a Consolidated
Entity, are treated as a single employer under Section 414 of the Code.

 

“Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar

 

14



--------------------------------------------------------------------------------

Lending Office by notice to the Borrower and the Administrative Agent.

 

“Euro-Dollar Loan” means a Committed Loan made or to be made by a Bank with
reference to the Adjusted London Interbank Offered Rate in accordance with the
applicable Notice of Committed Borrowing or Notice of Interest Rate Election.

 

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.7(b).

 

“Event of Default” has the meaning set forth in Section 6.1.

 

“Existing Credit Agreement” has the meaning set forth in the Recitals.

 

“Existing Fronting Bank” shall mean JPMorgan Chase Bank.

 

“Existing Letters of Credit” shall have the meaning set forth in Section 2.18.

 

“Extension Date” has the meaning set forth in Subsection 2.9(b) hereof.

 

“Extension Fee” shall mean a fee in an amount equal to twenty basis points
(0.20%) due and payable on the aggregate amount of the Commitments on the date
immediately preceding the first day of the Extension Term pursuant to the terms
of Subsection 2.9(b) hereof.

 

“Extension Notice” has the meaning set forth in Subsection 2.9(b) hereof.

 

“Extension Option” has the meaning set forth in Subsection 2.9(b) hereof.

 

“Extension Term” has the meaning set forth in Subsection 2.9(b) hereof.

 

“Facility Fee” has the meaning set forth in Section 2.8(a).

 

15



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to Chase on such day on such transactions by
three Federal Funds brokers of recognized standing as determined by the
Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

“Fixed Charge Coverage Ratio” means the ratio, calculated as of the end of each
calendar quarter, of Adjusted Annual EBITDA to the sum of (x) the product of (i)
aggregate Debt Service of the Consolidated Entities for such calendar quarter
and (ii) four (4), (y) the product of (i) distributions payable by the Borrower
on preferred units outstanding during such calendar quarter and (ii) four (4),
and, without duplication, (z) the product of (i) distributions payable by the
Borrower to CarrAmerica Corporation during such calendar quarter for the purpose
of paying dividends on preferred shares in CarrAmerica Corporation and (ii) four
(4).

 

“Fitch” means Fitch Rating Services, Inc. or any successor thereto.

 

“FMV Cap Rate” means 9%.

 

“Fronting Bank” shall mean (i) with respect to the Letters of Credit, JPMorgan
Chase Bank or such other Bank which has consented to be a Fronting Bank and
which Borrower is notified by the Administrative Agent may be a Fronting Bank
and which is designated by Borrower in its Notice of

 

16



--------------------------------------------------------------------------------

Borrowing as the Bank which shall issue a Letter of Credit with respect to such
Notice of Borrowing and (ii) with respect to the Existing Letters of Credit, the
Existing Fronting Bank.

 

“FFO” means “funds from operations,” on a consolidated basis, defined to mean
consolidated net income (loss) (computed in accordance with GAAP), excluding
consolidated gains (or losses) from debt restructurings and sales of properties,
plus depreciation and amortization.

 

“GAAP” means generally accepted accounting principles recognized as such in the
opinions and pronouncements of the Financial Accounting Standards Board and the
American Institute of Certified Public Accountants or in such other statements
by such other entity as may be approved by a significant segment of the
accounting profession, which are applicable to the circumstances as of the date
of determination.

 

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Alternate Base Rate Loans at such time or (ii) all
Committed Loans which are Euro-Dollar Loans having the same Interest Period at
such time; provided that, if a Committed Loan of any particular Bank is
converted to or made as an Alternate Base Rate Loan pursuant to Section 8.2 or
8.4, such Loan shall be included in the same Group or Groups of Loans from time
to time as it would have been in if it had not been so converted or made.

 

“Guarantors” means CarrAmerica Realty, L.P., a Delaware limited partnership, and
CarrAmerica Realty Corporation, a Maryland corporation, and their permitted
successors.

 

“Guaranty” means that certain Amended and Restated Guaranty of Payment, dated
the date hereof, made by Guarantors in favor of Administrative Agent, as agent
on behalf of the Banks.

 

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other

 

17



--------------------------------------------------------------------------------

hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“Indemnitee” has the meaning set forth in Section 9.3(b).

 

“Intercompany Liens” has the meaning set forth in the definition of Permitted
Liens.

 

“Interest Period” means: (1) with respect to each Euro-Dollar Borrowing, the
period commencing on the date of such Borrowing specified in the Notice of
Committed Borrowing or the date of continuation or conversion specified in the
Notice of Interest Rate Election, as the case may be, and ending one, two, three
or six months thereafter, as Borrower may elect in the applicable Notice of
Committed Borrowing or in the Notice of Interest Rate Election; provided that:

 

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

 

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro- Dollar Business Day of a calendar month;

 

(c) if any Interest Period includes a date on which a payment of principal of
the Committed Loans is required to be made under Section 2.10 but does not end
on such date, then (i) the principal amount (if any) of each Euro-Dollar Loan
required to be repaid on such date shall have an Interest Period ending on such
date and (ii) the remainder (if any) of each such Euro-Dollar Loan shall have an
Interest Period determined as set forth above; and

 

(d) no Interest Period shall end after the Maturity Date.

 

18



--------------------------------------------------------------------------------

(2) with respect to each Money Market LIBOR Loan, the period commencing on the
date of such Loan specified in the applicable Notice of Money Market Borrowing
and ending one, two, three or six months thereafter, as the Borrower may elect
in the applicable Notice of Money Market Borrowing in accordance with Section
2.3; provided that:

 

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

 

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;

 

(c) if any Interest Period includes a date on which a payment of principal of
the Committed Loans is required to be made under Section 2.10 but does not end
on such date, then (i) the principal amount (if any) of each Money Market LIBOR
Loan required to be repaid on such date shall have an Interest Period ending on
such date, and (ii) the remainder (if any) of each such Money Market LIBOR Loan
shall have an Interest Period determined as set forth above; and

 

(d) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date.

 

(3) with respect to each Money Market Absolute Rate Loan, the period commencing
on the date of such Loan specified in the applicable Notice of Money Market
Borrowing and ending such number of days thereafter (but not less than 14 days
or more than 180 days) as the Borrower may elect in the applicable Notice of
Money Market Borrowing in accordance with Section 2.3; provided that:

 

(a) any Interest Period which would otherwise end on a day which is not a
Domestic Business Day shall be extended to the next succeeding Domestic Business
Day; and

 

19



--------------------------------------------------------------------------------

(b) if any Interest Period includes a date on which a payment of principal of
the Committed Loans is required to be made under Section 2.10 but does not end
on such date, then (i) the principal amount (if any) of each Money Market
Absolute Rate Loan required to be repaid on such date shall have an Interest
Period ending on such date, and (ii) the remainder (if any) of each such Money
Market Absolute Rate Loan shall have an Interest Period determined as set forth
above; and

 

(c) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date.

 

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt, or if no such rating has been issued, a “shadow” rating, of BBB-
or better from S&P, and a rating or “shadow” rating of Baa3 or better from
Moody’s or a rating or “shadow” rating equivalent to the foregoing from Fitch.
Any such “shadow” rating shall be evidenced by a letter from the applicable
Rating Agency or by such other evidence as may be reasonably acceptable to the
Required Banks.

 

“Invitation for Money Market Quotes” has the meaning set forth in Section 2.3.

 

“Letter(s) of Credit” has the meaning provided in Section 2.2(b).

 

“Letter of Credit Collateral” has the meaning provided in Section 6.4.

 

“Letter of Credit Collateral Account” has the meaning provided in Section 6.4.

 

“Letter of Credit Documents” has the meaning provided in Section 2.17.

 

“Letter of Credit Usage” means at any time the sum of (i) the aggregate maximum
amount available to be drawn under the Letters of Credit and the Existing
Letters of Credit then outstanding, assuming compliance with all requirements
for drawing referred to therein, and (ii) the

 

20



--------------------------------------------------------------------------------

aggregate amount of the Borrower’s unpaid obligations under this Agreement in
respect of the Letters of Credit and the Existing Letters of Credit.

 

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to Section
2.3.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, each of the Credit
Parties or any of their respective Subsidiaries shall be deemed to own subject
to a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

 

“Loan” means the loan or loans to be made to Borrower for the purposes set forth
in Section 5.15 hereof which loan or loans shall be an Alternate Base Rate Loan,
a Euro-Dollar Loan or a Money Market Loan and “Loans” means Alternate Base Rate
Loans, Euro-Dollar Loans or Money Market Loans or any combination of the
foregoing.

 

“Loan Documents” means this Agreement, the Guaranty, the Notes, Letters of
Credit, the Existing Letters of Credit and Letter of Credit Documents.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.7(b).

 

“Majority Owned Asset Cap” shall have the meaning set forth in the definition of
Unencumbered Asset Pool Properties.

 

“Majority Owned Subsidiary” shall mean a Consolidated Subsidiary which
Consolidated Subsidiary is not a Wholly Owned Subsidiary but which Consolidated
Subsidiary is controlled, directly or indirectly, by any of the Credit Parties.

 

21



--------------------------------------------------------------------------------

“Margin Stock” shall have the meaning provided such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties or assets of the Credit Parties, taken as a whole, or
(ii) the ability of the Credit Parties, taken as a whole, to perform its
obligations hereunder and under the other Loan Documents in all material
respects, including to pay interest and principal.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $5,000,000.

 

“Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, petroleum and
petroleum by-products.

 

“Maturity Date” shall mean, subject to the provisions of Section 2.9(b), June
20, 2007.

 

“Maximum Total Debt Ratio” means the ratio as of the date of determination of
(i) the sum of the aggregate Debt of the Consolidated Entities and their
Minority Holdings (pro rata, in accordance with the Consolidated Entities’
interest in such Minority Holdings) at the time of determination to (ii) the
Tangible FMV.

 

“Minority Holdings” means partnerships, limited liability companies and
corporations held or owned, directly or indirectly, by any Consolidated Entity
which are not consolidated with such Consolidated Entity on such Consolidated
Entity’s financial statements.

 

“Money Market Absolute Rate” has the meaning set forth in Section 2.3(d).

 

“Money Market Absolute Rate Loan” means a loan made or to be made by a Bank
pursuant to an Absolute Rate Auction.

 

“Money Market Borrowing” has the meaning set forth in Section 1.3.

 

22



--------------------------------------------------------------------------------

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market LIBOR Loans, on the one hand, and
its Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.

 

“Money Market LIBOR Loan” means a loan made or to be made by a Bank pursuant to
a LIBOR Auction (including such a loan bearing interest at the Alternate Base
Rate pursuant to Section 2.3).

 

“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.

 

“Money Market Margin” has the meaning set forth in Section 2.3.

 

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.3.

 

“Money Market Quote Request” has the meaning set forth in Section 2.3.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Net Offering Proceeds” means all cash or other assets received by any of the
Consolidated Entities as a result of the issuance of common stock, preferred
stock, partnership interests, limited liability company interests, Convertible
Securities or other ownership or equity interests

 

23



--------------------------------------------------------------------------------

in any of the Consolidated Entities less customary costs and discounts of
issuance paid by such Consolidated Entities; provided that Net Offering Proceeds
shall not include issuances of common stock or common beneficial interests for
the sole purpose of conversion or redemption of convertible preferred stock or
perpetual preferred stock or preferred beneficial interests.

 

“Net Operating Cash Flow” means, as of any date of determination, with respect
to all Real Property Assets and Minority Holdings of the Consolidated Entities,
the product of (A) in the case of all Real Property Assets of the Consolidated
Entities, Property Income for the previous quarter, and in the case of Minority
Holdings, the Consolidated Entities’ pro rata share thereof based upon their
percentage of ownership interests, but less (x) Property Expenses (or in the
case of Minority Holdings, the Consolidated Entities’ pro rata share thereof
based upon their percentage of ownership interests) for the previous quarter and
(y) the greater of (i) Capital Expenditures which are not related to new
construction for the previous quarter (or in the case of Minority Holdings, the
Consolidated Entities’ pro rata share thereof, based upon their percentage of
ownership interests), and (ii) reserves for such quarter for CapEx for each Real
Property Asset (or in the case of Minority Holdings, the Consolidated Entities’
pro rata share thereof, based upon their percentage of ownership interests), and
(B) four (4).

 

“Net Operating Income” means as of any date of determination with respect to any
Real Property Asset and any Minority Holdings of Consolidated Entities, the
product of (A) Property Income for the previous quarter, but less Property
Expenses for the previous quarter and (B) four (4).

 

“New Acquisition” has the meaning set forth in Section 5.15.

 

“Non-Recourse Debt” means Debt of any Person on a consolidated basis for which
the right of recovery of the obligee thereof is limited to recourse against the
Real Property Assets securing such Debt (subject to such limited exceptions to
the non-recourse nature of such Debt such as fraud, misappropriation,
misapplication and environmental indemnities, as are usual and customary in like
transactions at the time of the incurrence of such Debt).

 

24



--------------------------------------------------------------------------------

“Notes” means collectively, Bank Notes and any Designated Lender Notes.

 

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.2 and 2.3) or a Notice of Money Market Borrowing (as defined in
Section 2.3(f)).

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.15
hereof.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of the Credit Parties, from time to time owing to any Bank under or in
connection with this Agreement, the Guaranty or any other Loan Document,
including, without limitation, (i) the outstanding principal amount of the
Committed Loans at such time, plus (ii) the Letter of Credit Usage at such time,
plus (iii) the outstanding principal amount of any Money Market Loans at such
time.

 

“Original Credit Agreement” means the Credit Agreement, dated as of June 28,
2001, among CarrAmerica Corporation, as borrower, CarrAmerica LP, as guarantor,
The Chase Manhattan Bank, as a Bank and Administrative Agent and the Banks
listed therein.

 

“Original Fronting Bank” shall mean JPMorgan Chase Bank.

 

“Outstanding Balance” means the sum of (i) the aggregate outstanding and unpaid
principal balance of all Committed Loans (ii) the aggregate outstanding and
unpaid principal balance of all Money Market Loans and (iii) the Letter of
Credit Usage.

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning set forth in Section 9.6 (b).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

25



--------------------------------------------------------------------------------

“Permitted Liens” means (a) Liens in favor of any or all the Credit Parties on
all or any part of the assets of Subsidiaries of the Credit Parties
(collectively, “Intercompany Liens”), provided that (i) the Debt to which such
Intercompany Lien relates is held by a Credit Party, (ii) such Debt is not
otherwise pledged or encumbered and (iii) no more than 25% of the Unencumbered
Asset Pool Properties Value may be subject to any such Intercompany Liens; (b)
Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds, completion bonds, government contracts or other
obligations of a like nature, including Liens in connection with workers’
compensation, unemployment insurance and other types of statutory obligations or
to secure the performance of tenders, bids, leases, contracts (other than for
the repayment of Debt) and other similar obligations incurred in the ordinary
course of business; (c) Liens for taxes, assessments or governmental charges or
claims that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided,
that any reserve or other appropriate provision as shall be required in
conformity with GAAP shall have been made therefor; (d) Liens on property of any
Consolidated Entity or any Subsidiary of any Consolidated Entity in favor of the
Federal or any state government to secure certain payments pursuant to any
contract, statute or regulation; (e) easements (including, without limitation,
reciprocal easement agreements and utility agreements), rights of way,
covenants, consents, reservations, encroachments, variations and zoning and
other restrictions, charges or encumbrances (whether or not recorded), which do
not interfere materially with the ordinary conduct of the business of the
applicable Consolidated Entity thereof and which do not materially detract from
the value of the property to which they attach or materially impair the use
thereof by the applicable Consolidated Entity; (f) statutory Liens of carriers,
warehousemen, mechanics, suppliers, materialmen, repairmen or other Liens
imposed by law and arising in the ordinary course of business, for sums not then
due and payable (or which, if due and payable, are being contested in good faith
and with respect to which adequate reserves are being maintained to the extent
required by GAAP); (g)Liens not otherwise permitted by this definition and
incurred in the ordinary course of business by any Consolidated Entity or any
Subsidiary with respect to obligations which do not exceed $2,000,000 in
principal amount in the aggregate at any one time outstanding; (h)

 

26



--------------------------------------------------------------------------------

Liens existing on the date of this Agreement which have been disclosed on
Schedule 4.28; (i) the interests of lessees and lessors under leases of real or
personal property made in the ordinary course of business which would not have a
material adverse effect on any Consolidated Entity taken as a whole; and (j)
judgment and attachment Liens not giving rise to an Event of Default.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

“Prime Rate” means the rate of interest publicly announced by the Administrative
Agent from time to time as its prime rate.

 

“Property Expenses” means, when used with respect to any Real Property Asset or
Minority Holdings of Consolidated Entities, the costs of maintaining and
operating such Real Property Asset, calculated in accordance with GAAP, which
are the responsibility of the owner thereof and that are not paid directly by
the tenant thereof, including, without limitation, real estate taxes, insurance,
repairs and maintenance, but provided that if such tenant is more than 60 days
in arrears in the payment of base or fixed rent, then such costs will also
constitute “Property Expenses”, but excluding depreciation, amortization and
interest costs. With respect to Minority Holdings, Property Expenses shall be
pro rated based upon the Consolidated Entities’ percentage ownership interest.

 

“Property Income” means, when used with respect to any Real Property Asset and
Minority Holdings of Consolidated

 

27



--------------------------------------------------------------------------------

Entities, rents and other revenues earned in accordance with GAAP, in the
ordinary course therefrom, including, without limitation, revenues from any
parking leases and lease termination fees amortized over the remaining term of
the lease for which such termination fee was received (other than the paid rents
and revenues and security deposits except to the extent applied in satisfaction
of tenants’ obligations for rent). With respect to Minority Holdings, Property
Income shall be pro rated based upon the Consolidated Entities’ percentage
ownership interest.

 

“Qualified Development Property” means any Unencumbered Asset Pool Property
which is under construction and which, in accordance with GAAP, has not yet been
placed into service, but as to which not less than 66.67% of net rentable
leaseable area has been pre-leased to tenants other than tenants that are
Affiliates of the Credit Parties, unless the same are approved by the Required
Banks.

 

“Rating Agencies” means, collectively, S&P, Moody’s and Fitch.

 

“Real Property Assets” means as of any time, the real property assets (including
interests in participating mortgages in which a Consolidated Entity’s interest
therein is characterized as debt or equity according to GAAP) owned directly or
indirectly by any Consolidated Entity at such time.

 

“Recourse Debt” means Debt of any Person on a consolidated basis for which the
right of recovery of the obligee thereof is not limited to recourse against
specific assets securing such Debt, if any (subject to such limited exceptions
to the non-recourse nature of such Debt such as fraud, misappropriation,
misapplication and environmental indemnities, as are usual and customary in like
transactions at the time of the incurrence of such Debt).

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

 

“Reorganization” shall have the meaning set forth in the Recitals.

 

“Required Banks” means, at any time Banks having at least 66 2/3% of the
aggregate amount of the Commitments or,

 

28



--------------------------------------------------------------------------------

if the Commitments shall have been terminated, holding Notes evidencing at least
66 2/3% of the aggregate unpaid principal amount of the Committed Loans.

 

“Secured Debt” means Non-Recourse Debt that is secured by a Lien.

 

“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Debts of such Person.

 

“Stabilized Real Property Assets” means, Real Property Assets in which 85% or
more of the net leasable area is presently leased to tenants which are not
Affiliates of any Consolidated Entity.

 

“S&P” means Standard & Poor’s Ratings Group, or any successor thereto.

 

“Subsidiary” means, with respect to a Person, any corporation, partnership,
limited liability company or other entity of which securities, partnership
interests, member interests or other ownership interests representing either (i)
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions or (ii) a majority of the economic interest
therein, are at the time directly or indirectly owned by such Person.

 

“Tangible FMV” means the sum of (x) (i) with respect to Real Property Assets
owned by the Consolidated Entities or Minority Holdings of a Consolidated Entity
for a period of at least twelve months, the quotient of Net Operating Income
with respect to such Real Property Assets determined as of the last day of the
immediately preceding calendar quarter, less reserves for Capital Expenditures
of $.50 per square foot per annum for each Real Property Asset owned as of the
last day of such immediately preceding calendar quarter, the sum of which is
capitalized at the FMV Cap Rate, and (ii) with respect to Real Property Assets
owned by the Consolidated Entities or Minority Holdings of a Consolidated Entity
for a period of less than twelve months, the purchase price of such Real
Property Assets, (y) with respect to any Qualified Development Properties, costs
incurred in connection therewith, and (z) Cash or Cash Equivalents of the
Consolidated Entities only. Tangible FMV for Minority

 

29



--------------------------------------------------------------------------------

Holdings of any Consolidated Entity shall be determined on a pro rata basis
based upon such Consolidated Entity’s ownership interest in such Minority
Holdings.

 

“Term” has the meaning set forth in Section 2.9.

 

“Unencumbered Asset Pool Entity” shall mean collectively or individually, a
Credit Party, a Wholly Owned Subsidiary and a Majority Owned Subsidiary.

 

“Unencumbered Asset Pool Minimum Debt Service Coverage Ratio” means the ratio
calculated as of the last day of each calendar quarter of (x) Unencumbered Asset
Pool Net Operating Cash Flow to (y) the product of (a) Debt Service on Unsecured
Debt of the Unencumbered Asset Pool Entities for such calendar quarter and (b)
four (4).

 

“Unencumbered Asset Pool Net Operating Cash Flow” means as of any date of
determination with respect to the Unencumbered Asset Pool Properties, the
product of (A) Property Income with respect to the Unencumbered Asset Pool
Properties for the immediately preceding calendar quarter, less (x) Property
Expenses with respect to the Unencumbered Asset Pool Properties for the
immediately preceding calendar quarter and (y)reserves for CapEx for such
immediately preceding calendar quarter for each Unencumbered Asset Pool
Property, and (B) four (4). For purposes of Section 5.1(l), the calculation of
Unencumbered Asset Pool Net Operating Cash Flow shall be made separately as to
each Unencumbered Asset Pool Property.

 

“Unencumbered Asset Pool Properties” means, as of any date, (i) Stabilized Real
Property Assets (a) which are 100% owned in fee or leasehold by an Unencumbered
Asset Pool Entity and are not subject to any Lien (other than Permitted Liens)
and (b) in the case of unencumbered Stabilized Real Property Assets which are
100% owned in fee or leasehold by a Wholly Owned Subsidiary or a Majority Owned
Subsidiary, such Wholly Owned Subsidiary or Majority Owned Subsidiary does not
have any Recourse Debt (other than Intercompany Liens that satisfy the
limitations set forth in the definition of Permitted Liens), (ii) Real Property
Assets 100% owned in fee or leasehold by an Unencumbered Asset Pool Entity which
are not subject to any Lien (other than Permitted Liens) and are

 

30



--------------------------------------------------------------------------------

less than 85% leased to tenants (which shall include any space for which a lease
termination payment has been made to the applicable Unencumbered Asset Pool
Entity for which such payment shall cover the rental of such space); and (iii)
Real Property Assets 100% owned in fee or leasehold by an Unencumbered Asset
Pool Entity which are not subject to any Lien (other than Permitted Liens) and
which are Qualified Development Properties; provided that (w) in the case of
assets described in clause (ii) above, such assets do not exceed, in the
aggregate, 20% of the Unencumbered Asset Pool Properties Value, (x) in the case
of assets described in clause (iii) above, such assets do not exceed, in the
aggregate, 10% of the Unencumbered Asset Pool Properties Value, (y) in the case
of any assets held in leasehold, such leasehold is created pursuant to a
“financeable” lease that has no less than 25 years remaining in its term and (z)
in the case of assets described in clauses (i), (ii) or (iii) above, that are
100% owned in fee or leasehold by a Majority Owned Subsidiary, such assets do
not exceed 15% of the Unencumbered Asset Pool Properties Value (the limitation
described in clause (z) being the “Majority Owned Asset Cap”) and such Majority
Owned Subsidiary does not have any Recourse Debt (other than Intercompany Liens
that satisfy the limitations set forth in the definition of Permitted Liens).

 

“Unencumbered Asset Pool Properties Value” means the aggregate of (i) with
respect to the Unencumbered Asset Pool Properties owned by an Unencumbered Asset
Pool Entity for a period of at least twelve months, the quotient of (x) Net
Operating Income with respect to the Unencumbered Asset Pool Properties less
reserves for Capital Expenditures of $.50 per square foot per annum for each
Unencumbered Asset Pool Property and (y) the FMV Cap Rate and (ii) with respect
to the Unencumbered Asset Pool Properties owned by an Unencumbered Asset Pool
Entity for a period of less than twelve months, the purchase price of such
Unencumbered Asset Pool Property, and (iii) unrestricted Cash and Cash
Equivalents in excess of $20,000,000 and (iv) with respect to any Qualified
Development Property, the cost of such Qualified Development Property.

 

“Unencumbered Leverage Ratio” means the ratio, expressed as a percentage and
calculated as of the end of each calendar quarter, of the aggregate amount of
all

 

31



--------------------------------------------------------------------------------

Unsecured Debt (inclusive of the Loans) of the Unencumbered Asset Pool Entities
to the Unencumbered Asset Pool Properties Value as of the date of determination.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Unsecured Debt” means all Debt which is not secured by a Lien.

 

“Unused Commitments” means an amount equal to all unadvanced funds (other than
unadvanced funds in connection with any construction loan) which any third party
is obligated to advance to a Person, pursuant to any loan document, written
instrument or otherwise.

 

“Wholly Owned Subsidiary” means a corporation, partnership, limited liability
company or other entity in which all the ownership interests are owned, directly
or indirectly, by any of the Credit Parties; provided that for purposes of this
definition only, Borrower shall be deemed not to be a Wholly-Owned Subsidiary of
CarrAmerica Corporation.

 

SECTION 1.2. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time, applied on a

 

32



--------------------------------------------------------------------------------

basis consistent (except for changes concurred in by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of Borrower delivered to the Administrative Agent and the Banks;
provided that, if Borrower notifies the Administrative Agent and the Banks that
Borrower wishes to amend any covenant in Article V to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies Borrower that the Required Banks wish to amend Article V for such
purpose), then Borrower’s compliance with such covenant shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to Borrower and the Required Banks.

 

SECTION 1.3. Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to the Borrower pursuant to Article II
on a single date and, except in the case of Alternate Base Rate Loans, for a
single Interest Period. Borrowings are classified for purposes of this Agreement
either by reference to the pricing of Committed Loans comprising such Borrowing
(e.g., a “Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans)
or by reference to the provisions of Article II under which participation
therein is determined (i.e., a “Committed Borrowing” is a Borrowing under
Section 2.1 in which all Banks participate in proportion to their Commitments,
while a “Money Market Borrowing” is a Borrowing under Section 2.3).

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.1. Commitments to Lend. Each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make the Committed Loans to Borrower
and participate in Letters of Credit issued by the Fronting Bank on behalf of
Borrower pursuant to Section 2.16 from time to time, during the Term in amounts
such that the sum of (i) the aggregate principal amount of Committed Loans by
such Bank at any one time outstanding, plus (ii) such Bank’s pro rata share of
Letter of Credit Usage shall not exceed the amount of such Bank’s Commitment (in
no event shall a Bank’s

 

33



--------------------------------------------------------------------------------

participation in a Money Market Loan reduce a Bank’s Commitment). The aggregate
amount of Committed Loans to be made hereunder together with the aggregate pro
rata share of principal amount of Money Market Loans participated in by such
Bank (or its Designated Bank) and the Letter of Credit Usage shall not exceed
the aggregate Commitments of the Banks. Each Committed Borrowing under this
Section 2.1 shall be in an aggregate principal amount of at least $2,500,000, or
an integral multiple of $1,000,000 in excess thereof (except that any such
Borrowing may be in the aggregate amount available in accordance with Section
3.2(b)) and, other than with respect to Money Market Loans, shall be made from
the several Banks ratably in proportion to their respective Commitments. Subject
to the limitations set forth herein, any amounts repaid may be reborrowed.
Notwithstanding anything to the contrary, the number of new Borrowings shall be
limited to four Borrowings per month and no more than ten Borrowings shall be
outstanding at any time.

 

SECTION 2.2. Notice of Committed Borrowing. (a) The Borrower shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) not later than
10:00 a.m. (New York City time) (x) one Domestic Business Day before each
Alternate Base Rate Borrowing or (y) the third Euro-Dollar Business Day before
each Euro-Dollar Borrowing, specifying:

 

(i) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Domestic Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,

 

(ii) the aggregate amount of such Borrowing,

 

(iii) whether the Loans comprising such Borrowing are to be Alternate Base Rate
Loans or Euro-Dollar Loans, and

 

(iv) in the case of a Euro-Dollar Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.

 

34



--------------------------------------------------------------------------------

(b) Borrower shall give the Administrative Agent, and the designated Fronting
Bank, written notice in the event that it desires to have Letters of Credit
(each, a “Letter of Credit”) issued hereunder no later than 10:00 a.m., New York
City time, at least four (4) Domestic Business Days prior to the date of such
issuance. Each such notice shall specify (i) the designated Fronting Bank, (ii)
the aggregate amount of the requested Letters of Credit, (iii) the individual
amount of each requested Letter of Credit and the number of Letters of Credit to
be issued, (iv) the date of such issuance (which shall be a Domestic Business
Day), (v) the name and address of the beneficiary, (vi) the expiration date of
the requested Letter of Credit (which in no event shall be later than thirty
(30) days prior to the Maturity Date), (vii) the purpose and circumstances for
which such Letter of Credit is being issued and (viii) the terms upon which each
such Letter of Credit may be drawn down (which terms shall not leave any
discretion to Fronting Bank). Each such notice may be revoked telephonically by
the Borrower to the applicable Fronting Bank and the Administrative Agent any
time prior to the date of issuance of the Letter of Credit by the applicable
Fronting Bank, provided such revocation is confirmed in writing by Borrower to
the Fronting Bank and the Administrative Agent within one (1) Domestic Business
Day by facsimile. No later than 10:00 a.m., New York City time, on the date that
is four (4) Domestic Business Days prior to the date of issuance, the Borrower
shall specify a precise description of the documents and the verbatim text of
any certificate to be presented by the beneficiary of such Letter of Credit,
which if presented by such beneficiary prior to the expiration date of the
Letter of Credit would require the Fronting Bank to make a payment under the
Letter of Credit; provided that Fronting Bank may, in its reasonable judgment,
require changes in any such documents and certificates only in conformity with
changes in customary and commercially reasonable practice or law. Any Letter of
Credit issued hereunder shall provide that payment shall be made against a
conforming draft on the same Domestic Business Day that such draft is presented
provided such presentation is made to the Fronting Bank on or before 10:00 A.M.
New York City time of such Domestic Business Day; if such presentation is made
later than 10:00 A.M. New York City time, then payment shall be made against
such conforming draft on the following Domestic Business Day. In determining
whether to pay on such

 

35



--------------------------------------------------------------------------------

Letter of Credit or Existing Letter of Credit, as applicable, the Fronting Bank
shall be responsible only to determine that the documents and certificates
required to be delivered under the Letter of Credit or Existing Letter of
Credit, as applicable, have been delivered and that they comply on their face
with the requirements of that Letter of Credit or Existing Letter of Credit, as
applicable.

 

SECTION 2.3. Money Market Borrowings.

 

(a) The Money Market Option. In addition to Committed Borrowings pursuant to
Section 2.1 and Section 2.2 hereof, the Borrower as set forth in this Section
and provided that at the time Borrower shall have two Investment Grade Ratings
(at least one of which shall be from S&P or Moody’s) may request the Banks at
any time or from time to time during the Term to make offers to make Money
Market Loans to Borrower not to exceed, at such time, the lesser of (i) an
amount equal to fifty percent (50%) of the aggregate Commitments and (ii) the
aggregate Commitments, less all Loans then outstanding (excluding any Committed
Loans or any portion thereof to be repaid from the proceeds of such Money Market
Loans) plus the Letter of Credit Usage. Subject to the provisions of this
Agreement, the Borrower may repay any outstanding Money Market Loan on any day
which is a Euro-Dollar Business Day, in the case of a LIBOR Auction, or a
Domestic Business Day in the case of an Absolute Rate Auction and any amounts so
repaid may be reborrowed, up to the amount available under this Section 2.3 at
the time of such Borrowing, until the fourteenth (14th) day next preceding the
Maturity Date. Each Money Market Loan included in any Money Market Borrowing
shall mature, and the principal amount thereof shall be due and payable,
together with accrued interest thereon, on the earlier to occur of (i) the last
day of the Interest Period applicable to such Borrowing or (ii) the Maturity
Date. The Banks may, but shall have no obligation to, make such offers and the
Borrower may, but shall have no obligation to, accept any such offers in the
manner set forth in this Section.

 

(b) Money Market Quote Request. When the Borrower wishes to request offers to
make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by facsimile transmission a request for Money Market Quotes

 

36



--------------------------------------------------------------------------------

substantially in the form of Exhibit D hereto (a “Money Market Quote Request”)
so as to be received not later than 10:30 A.M. (New York City time) on (x) the
fourth Euro-Dollar Business Day prior to the date of Borrowing proposed therein,
in the case of a LIBOR Auction or (y) the Domestic Business Day next preceding
the date of Borrowing proposed therein, in the case of an Absolute Rate Auction
(or, in either case, such other time or date as the Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Banks not later than the date of the Money Market Quote Request for the first
LIBOR Auction or Absolute Rate Auction for which such change is to be effective)
specifying:

 

(i) the proposed date of Borrowing, which shall be a Euro-Dollar Business Day in
the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,

 

(ii) the aggregate amount of such Borrowing, which shall be $10,000,000 or a
larger multiple of $500,000,

 

(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and

 

(iv) whether the Money Market Quotes requested are to set forth a Money Market
Margin or a Money Market Absolute Rate.

 

The Borrower may request offers to make Money Market Loans for up to four
Interest Periods in a single Money Market Quote Request. No Money Market Quote
Request shall be given within five Euro-Dollar Business Days of any other Money
Market Quote Request.

 

(c) Invitation for Money Market Quotes. Promptly upon receipt of a Money Market
Quote Request, but no later than 1:00 p.m. (New York City time) on (i) the
fourth Euro-Dollar Business Day prior to the proposed date of Borrowing, or (ii)
the Domestic Business next preceding the date of the proposed Borrowing, the
Administrative Agent shall send to the Banks by facsimile transmission an
Invitation for Money

 

37



--------------------------------------------------------------------------------

Market Quotes substantially in the form of Exhibit E hereto (an “Invitation for
Money Market Quotes”), which shall constitute an invitation by the Borrower to
each Bank to submit Money Market Quotes offering to make the Money Market Loans
to which such Money Market Quote Request relates in accordance with this
Section.

 

(d) Submission and Contents of Money Market Quotes. (i) Each Bank may submit a
Money Market Quote containing an offer or offers to make Money Market Loans in
response to any Invitation for Money Market Quotes. Each Money Market Quote must
comply with the requirements of this subsection (d) and must be submitted to the
Administrative Agent by facsimile transmission at its offices specified in or
pursuant to Section 9.1 not later than (x) 10:00 A.M. (New York City time) on
the third Euro-Dollar Business Day prior to the proposed date of Borrowing, in
the case of a LIBOR Auction or (y) 10:00 A.M. (New York City time) on the
proposed date of Money Market Borrowing, in the case of an Absolute Rate
Auction; provided that Money Market Quotes submitted by the Administrative Agent
(or any affiliate of the Administrative Agent) in its capacity as a Bank may be
submitted, and may only be submitted, if the Administrative Agent or such
affiliate notifies the Borrower of the terms of the offer or offers contained
therein not later than fifteen (15) minutes prior to the applicable deadline for
the other Banks. Subject to Articles III and VI, any Money Market Quote so made
shall be irrevocable. Such Money Market Loans may be funded by such Bank’s
Designated Lender (if any) as provided in Section 9.6(d), however such Bank
shall not be required to specify in its Money Market Quote whether such Money
Market Loans will be funded by such Designated Lender.

 

(ii) Each Money Market Quote shall be in substantially the form of Exhibit F
hereto and shall in any case specify:

 

(1) the proposed date of Borrowing,

 

(2) the principal amount of the Money Market Loan for which each such offer is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $10,000,000 or a larger multiple

 

38



--------------------------------------------------------------------------------

of $500,000, (y) may not exceed the principal amount of Money Market Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Money Market Loans for which offers being made by
such quoting Bank may be accepted,

 

(3) in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from the applicable London
Interbank Offered Rate,

 

(4) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Money Market Absolute Rate”)
offered for each such Money Market Loan, and

 

(5) the identity of the quoting Bank.

 

A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.

 

(iii) Any Money Market Quote shall be disregarded if it:

 

(1) is not substantially in conformity with Exhibit F hereto or does not specify
all of the information required by subsection (d)(ii) above;

 

(2) contains qualifying, conditional or similar language;

 

(3) proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or

 

(4) arrives after the time set forth in subsection (d)(i).

 

39



--------------------------------------------------------------------------------

(e) Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower (x) with respect to each Money Market Quote submitted in accordance
with subsection (d), of the terms of such Money Market Quote and the identity of
the Bank submitting such Money Market Quote and (y) of any Money Market Quote
that amends, modifies or is otherwise inconsistent with a previous Money Market
Quote submitted by such Bank with respect to the same Money Market Quote
Request. Any such subsequent Money Market Quote shall be disregarded by the
Administrative Agent unless such subsequent Money Market Quote is submitted
solely to correct a manifest error in such former Money Market Quote. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of Money Market Loans for which Money Market Quotes have been
received for each Interest Period specified in the related Money Market Quote
Request, (B) the respective principal amounts and Money Market Margins or Money
Market Absolute Rates, as the case may be, so offered and (C) if applicable,
limitations on the aggregate principal amount of Money Market Loans for which
offers in any single Money Market Quote may be accepted.

 

(f) Acceptance and Notice by Borrower. Not later than 11:00 A.M. (New York City
time) on (x) the third Euro-Dollar Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Administrative Agent shall have mutually agreed and
shall have notified the Banks not later than the date of the Money Market Quote
Request for the first LIBOR Auction or Absolute Rate Auction for which such
change is to be effective), the Borrower shall notify the Administrative Agent
of its acceptance or non-acceptance of the Money Market Quotes specified in the
Administrative Agent’s notice to the Borrower pursuant to subsection (e). In the
case of acceptance, such notice (a “Notice of Money Market Borrowing”) shall
specify the aggregate principal amount of offers for each Interest Period that
are accepted. The Borrower may accept any Money Market Quote in whole or in
part; provided that:

 

(i) the aggregate principal amount of each Money Market Borrowing may not exceed
the applicable amount set forth in the related Money Market Quote Request;

 

40



--------------------------------------------------------------------------------

(ii) the principal amount of each Money Market Borrowing must be $10,000,000 or
a larger multiple of $500,000;

 

(iii) acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be; and

 

(iv) the Borrower may not accept any Money Market Quote that is described in
subsection (d)(iii) or that otherwise fails to comply with the requirements of
this Agreement.

 

For the purposes of Section 2.1 hereof, all Money Market Loans made on the same
date of Borrowing for the same Interest Period shall constitute a single Money
Market Borrowing.

 

(g) Allocation by Administrative Agent. If Money Market Quotes are made by two
or more Banks with the same Money Market Margins or Money Market Absolute Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which such Money Market Quotes are accepted for the related Interest
Period, the principal amount of Money Market Loans in respect of which such
Money Market Quotes are accepted shall be allocated by the Administrative Agent
among such Banks as nearly as possible (in multiples of $500,000, as the
Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such Money Market Quotes. Determinations by the
Administrative Agent of the amounts of Money Market Loans shall be conclusive in
the absence of manifest error.

 

(h) Notification by Administrative Agent. Upon receipt of a Notice of Money
Market Borrowing in accordance with Section 2.3(f) hereof, the Administrative
Agent shall, on the date such Notice of Money Market Borrowing is received by
the Administrative Agent, notify each Bank of the principal amount of the Money
Market Borrowing accepted by the Borrower and of such Bank’s share (if any) of
such Money

 

41



--------------------------------------------------------------------------------

Market Borrowing and such Notice of Money Market Borrowing shall not thereafter
be revocable by the Borrower or the Bank. Competitive bid results without
attributes will be delivered by the Administrative Agent to each Bank submitting
a Money Market Quote. A Bank who is notified that it has been selected to make a
Money Market Loan may designate its Designated Lender (if any) to fund such
Money Market Loan on its behalf, as described in Section 9.6(d). Any Designated
Lender which funds a Money Market Loan shall on and after the time of such
funding become the obligee in respect of such Money Market Loan and be entitled
to receive payment thereof when due. No Bank shall be relieved of its obligation
to fund a Money Market Loan, and no Designated Lender shall assume such
obligation, prior to the time the applicable Money Market Loan is funded.

 

SECTION 2.4. Notice to Banks; Funding of Loans.

 

(a) Upon receipt of a Notice of Committed Borrowing, the Administrative Agent
shall notify each Bank on the same day as it receives such Notice of Committed
Borrowing of the contents thereof and of such Bank’s share of such Borrowing and
such Notice of Committed Borrowing shall not thereafter be revocable by the
Borrower.

 

(b) Not later than 12:00 noon. (New York City time) on the date of each
Committed Borrowing as indicated in the Notice of Committed Borrowing, each Bank
shall (except as provided in subsection (c) of this Section) make available its
share of such Borrowing, in Federal or other funds immediately available in New
York City, to the Administrative Agent at its address referred to in Section
9.1. The Administrative Agent will make the funds so received from the Banks
available to the Borrower at the Administrative Agent’s aforesaid address. If
the Borrower has requested the issuance of a Letter of Credit, no later than
12:00 Noon (New York City time) on the date of such issuance as indicated in the
Notice of Committed Borrowing, the Fronting Bank shall issue such Letter of
Credit in the amount so requested and deliver the same to the Borrower with a
copy thereof to the Administrative Agent. Immediately upon the issuance of each
Letter of Credit by the Fronting Bank (or upon the Closing Date, with respect to
Existing Letters of Credit), such Fronting Bank shall be deemed to have sold and
transferred to

 

42



--------------------------------------------------------------------------------

each other Bank, and each such other Bank shall be deemed to, and hereby agrees
to, have irrevocably and unconditionally purchased and received from Fronting
Bank, without recourse or warranty, an undivided interest and a participation in
such Letter of Credit or Existing Letter of Credit, as applicable, any drawing
thereunder, and the obligations of the Borrower hereunder with respect thereto,
and any security therefor or guaranty pertaining thereto, in an amount equal to
such Bank’s ratable share thereof (based upon the ratio its Commitment bears to
the aggregate of all Commitments). Upon any change in any of the Commitments in
accordance herewith, there shall be an automatic adjustment to such
participations to reflect such changed shares. The Fronting Bank shall have the
primary obligation to fund any and all draws made with respect to such Letter of
Credit or Existing Letter of Credit, as applicable, notwithstanding any failure
of a participating Bank to fund its ratable share of any such draw. The
Administrative Agent will instruct the Fronting Bank to make such Letter of
Credit available to the Borrower and the Fronting Bank shall make such Letter of
Credit available to the Borrower at the Borrower’s aforesaid address on the date
of issuance thereof.

 

(c) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with subsection
(b) of this Section 2.4 and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Bank shall not have so made such share available
to the Administrative Agent, such Bank and the Borrower agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of Borrower, a rate per annum equal to the higher of the
Federal Funds Rate and the interest rate applicable thereto pursuant to Section
2.7 and (ii) in the case of such Bank, the Federal Funds Rate. If such Bank
shall repay to the Administrative Agent such

 

43



--------------------------------------------------------------------------------

corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement as of the date of such
Borrowing.

 

SECTION 2.5. Notes.

 

(a) The Loans shall be evidenced by the Bank Notes, each of which shall be
payable to the order of each Bank for the account of its Applicable Lending
Office in an amount equal to each such Bank’s Commitment.

 

(b) Each Bank may, by notice to the Borrower and the Administrative Agent,
request that its Loans of a particular type be evidenced by a separate Note in
an amount equal to the aggregate unpaid principal amount of such Loans. Each
such Bank Note shall be in substantially the form of Exhibit A-1 with
appropriate modifications to reflect the fact that it evidences solely Loans of
the relevant type. Each reference in this Agreement to the “Bank Note” of such
Bank shall be deemed to refer to and include any or all of such Bank Notes, as
the context may require.

 

(c) Upon receipt of each Bank’s Bank Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Bank Note to such Bank. Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by Borrower with respect thereto,
and may, if such Bank so elects in connection with any transfer or enforcement
of its Bank Note, endorse on the schedule forming a part thereof appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of any Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Bank Notes. Each Bank is hereby irrevocably authorized by
the Borrower to endorse its Bank Note and to attach to and make a part of its
Bank Note a continuation of any such schedule as and when required.

 

(d) There shall be no more than ten (10) Euro-Dollar Borrowings and Money Market
Borrowings outstanding at any one time pursuant to this Agreement.

 

44



--------------------------------------------------------------------------------

SECTION 2.6. Maturity of Loans. The Loans shall mature, and the principal amount
thereof shall be due and payable, on the Maturity Date.

 

SECTION 2.7. Interest Rates.

 

(a) Each Alternate Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until it
becomes due, at a rate per annum equal to the sum of the Applicable Margin for
Alternate Base Rate Loans for such day plus the Alternate Base Rate for such
day. Such interest shall be payable monthly in arrears on the last Domestic
Business Day of each calendar month and on the earlier to occur of the Maturity
Date or the date of the termination of the facility in accordance with the terms
hereof.

 

(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during the Interest Period applicable thereto, at a
rate per annum equal to the sum of the Applicable Margin for Euro-Dollar Loans
for such day plus the Adjusted London Interbank Offered Rate applicable to such
Interest Period. Such interest shall be payable for each Interest Period on the
last day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof.

 

“Adjusted London Interbank Offered Rate” applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upward, if necessary,
to the next higher 1/100 of 1%) by dividing (i) the applicable London Interbank
Offered Rate by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.

 

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Federal Reserve
System (or any successor) for determining the maximum reserve requirement for a
member bank of the Federal Reserve System in New York City with deposits
exceeding five billion dollars in respect of “Eurocurrency liabilities” (or in
respect of any other category of liabilities which includes deposits by
reference to which the interest rate on Euro-Dollar Loans is determined or any
category of extensions of credit or other

 

45



--------------------------------------------------------------------------------

assets which includes loans by a non-United States office of any Bank to United
States residents). The Adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.

 

“London Interbank Offered Rate” applicable to any Interest Period, means a rate
per annum equal to the rate for Dollar deposits with maturities comparable to
the applicable Interest Period which appears on Telerate Page 3750 as of 11:00
a.m., London time, on the applicable date; provided, however, if such rate does
not appear on Telerate Page 3750, the “London Interbank Offered Rate” applicable
to a particular Interest Period shall mean a rate per annum equal to the rate at
which deposits in Dollars in an amount approximately equal to the applicable
Euro-Dollar Loan(s), and with maturities comparable to the last day of the
Interest Period with respect to which such London Interbank Offered Rate is
applicable, are offered in immediately available funds in the London interbank
market to the London office of the Administrative Agent by leading banks in the
Dollar market at 11:00 a.m., London time on the applicable date.

 

(c) Subject to Section 8.1, each Money Market LIBOR Loan shall bear interest on
the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the London Interbank Offered
Rate for such Interest Period (determined in accordance with Section 2.7(b) as
if the related Money Market LIBOR Loan were a Euro-Dollar Loan) plus (or minus)
the Money Market Margin quoted by the Bank making such Loan in accordance with
Section 2.3. Each Money Market Absolute Rate Loan shall bear interest on the
outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the Money Market Absolute Rate quoted by
the Bank making such Loan in accordance with Section 2.3. Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than ninety days, at intervals of ninety days after the first
day thereof.

 

(d) In the event that, and for so long as, any Event of Default shall have
occurred and be continuing, the

 

46



--------------------------------------------------------------------------------

outstanding principal amount of the Loans, and, to the extent permitted by law,
overdue interest in respect of all Loans, shall bear interest at the annual rate
of the sum of the Alternate Base Rate and four percent (4%).

 

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans (other than Money Market Loans) hereunder. The Administrative Agent
shall give prompt notice to the Borrower and the Banks of each rate of interest
so determined, and its determination thereof shall be conclusive in the absence
of manifest error.

 

SECTION 2.8. Fees.

 

(a) Facility Fee. Effective as of the date hereof, during the Term, the Borrower
shall pay to the Administrative Agent for the account of the Banks ratably in
proportion to their respective Commitments a facility fee (a “Facility Fee”) on
the aggregate Commitments at the Applicable Fee Percentage. The Facility Fee
shall be computed on the aggregate Commitments on the basis of a fraction, the
denominator of which shall be 365 or 366 (based upon the actual number of days
in such calender year) and the numerator of which shall be the actual number of
days in the relevant calendar quarter (including the first day in such quarter
but excluding the last day in such quarter). The Facility Fee shall be payable
in arrears on the first Domestic Business Day of each calendar quarter and at
the Maturity Date or earlier termination of the Facility in accordance with the
terms hereof.

 

(b) Letter of Credit Fee. During the Term, the Borrower shall pay to the
Administrative Agent, for the account of the Banks ratably in proportion to
their respective interests in issued and undrawn Letters of Credit and Existing
Letters of Credit, a fee (a “Letter of Credit Fee”) in an amount, provided that
no Event of Default shall have occurred and be continuing, equal to a rate per
annum equal to the Applicable Margin for Euro-Dollar Loans on the daily average
of such issued and undrawn Letters of Credit and Existing Letters of Credit,
which fee shall be payable, in arrears, on the first Domestic Business Day of
each calendar quarter during the Term and at the Maturity Date or earlier
termination of the facility in accordance with the terms

 

47



--------------------------------------------------------------------------------

hereof. The Letter of Credit Fee shall be computed on the aggregate amount of
issued and undrawn Letters of Credit and Existing Letters of Credit on the basis
of a fraction, the denominator of which shall be 360 and the numerator of which
shall be the actual number of days in the relevant calendar quarter (including
the first day in such quarter but excluding the last day in such quarter). From
the occurrence, and during the continuance, of an Event of Default, such fee
shall be increased to be equal to four percent (4%) per annum on the daily
average amount of such issued and undrawn Letters of Credit and Existing Letters
of Credit.

 

(c) Fronting Bank Fee. The Borrower shall pay any Fronting Bank, for its own
account, a fee (a “Fronting Bank Fee”) at a rate per annum equal to .15% of the
issued and undrawn amount of such Letters of Credit or Existing Letters of
Credit, as applicable, which fee shall be in addition to and not in lieu of, the
Letter of Credit Fee. The Fronting Bank Fee shall be payable in arrears on the
first Domestic Business Day of each calendar quarter during the Term and at the
Maturity Date or earlier termination of the facility in accordance with the
terms hereof. The Fronting Bank Fee shall be computed on the aggregate amount of
issued and undrawn Letters of Credit or Existing Letters of Credit, as
applicable, on the basis of a fraction, the denominator of which shall be 360
and the numerator of which shall be the actual number of days in the relevant
calendar quarter (including the first day in such quarter but excluding the last
day in such quarter)

 

(d) Fees Non-Refundable. All fees set forth in this Section 2.8 shall be deemed
to have been earned on the date payment is due in accordance with the provisions
hereof and shall be non-refundable. The obligation of the Borrower to pay such
fees in accordance with the provisions hereof shall be binding upon the Borrower
and shall inure to the benefit of the Administrative Agent, Fronting Bank and
the Banks, as applicable, regardless of whether any Loans are actually made.

 

SECTION 2.9. Maturity Date; Extension.

 

(a) The term (the “Term”) of the Commitments (and each Bank’s obligations to
make Loans hereunder) shall

 

48



--------------------------------------------------------------------------------

terminate and expire on the Maturity Date, subject, however, to the provisions
of Subsection 2.9(b) hereof.

 

(b) Borrower shall have one option (the “Extension Option”) to extend the
Maturity Date, for an additional twelve (12) month period (the “Extension
Term”), upon the following terms and conditions: (i) delivery by Borrower of
written notice thereof to the Administrative Agent (the “Extension Notice”) on
or before the date which shall not be earlier than ninety (90) days nor later
than sixty (60) days prior to the current Maturity Date (which Extension Notice,
the Administrative Agent shall promptly deliver to the Banks); (ii) no Default
or Event of Default shall have occurred and be continuing both on the date
Borrower delivers the Extension Notice to the Administrative Agent and on the
first day of the Extension Term (the “Extension Date”); (iii) each of the
representations and warranties of Borrower contained in this Agreement (other
than representations and warranties which expressly speak of a different date)
shall be true and correct in all material respects on and as of the Extension
Date; and (iv) on the day immediately preceding the first day of the Extension
Term, Borrower shall pay to the Administrative Agent, for the account of the
Banks the Extension Fee (the payment of the Extension Fee on such date being a
condition precedent to the Extension Term). Borrower’s delivery of the Extension
Notice shall be irrevocable.

 

(c) Upon the date of the termination of the Term, any Loans then outstanding
(together with accrued interest thereon and all other Obligations) shall be due
and payable on such date.

 

SECTION 2.10. Mandatory Prepayment.

 

(a) Intentionally Omitted.

 

(b) In the event that an Unencumbered Asset Pool Property is sold or released
from the restrictions of Section 5.14 hereof, in accordance with this Agreement,
the Borrower shall, if necessary, simultaneously with such sale or release,
prepay to the Administrative Agent, for the account of the Banks, an amount
equal to the amount required such that the Loan remain in compliance with
Sections 5.8(d) and (g) and 5.19, as the case may be, after such sale or
release.

 

49



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a simultaneous like-kind exchange under Section
1031 of the Code will not be subject to the provisions of this Section 2.10(b)
provided that the exchanged property has qualified as a New Acquisition and any
“boot” associated therewith shall be applied to prepayment of the Loan. Sale of
a property in violation of this Section 2.10 shall constitute an Event of
Default.

 

(c) In the event that the Unencumbered Asset Pool Minimum Debt Service Coverage
Ratio of 2:1 is not maintained as of the last day of a calendar quarter (the
“Compliance Date”), either (i) the Credit Parties shall add a New Acquisition or
a Real Property Asset to the Unencumbered Asset Pool Properties in accordance
with this Agreement which, on a pro forma basis (i.e. the Unencumbered Asset
Pool Minimum Debt Service Coverage Ratio shall be recalculated to include such
New Acquisition or Real Property Asset as though the same had been an
Unencumbered Asset Pool Property for the entire applicable period, with
appropriate pro forma adjustments to Unencumbered Asset Pool Net Operating Cash
Flow) would result in compliance with the Unencumbered Asset Pool Minimum Debt
Service Coverage Ratio or (ii) the Borrower shall prepay to the Administrative
Agent, for the account of the Banks, an amount necessary to cause the
Unencumbered Asset Pool Minimum Debt Service Coverage Ratio to be in compliance.
Failure by the Credit Parties to comply with the Unencumbered Asset Pool Minimum
Debt Service Coverage Ratio within 90 days of a Compliance Date shall be an
Event of Default.

 

SECTION 2.11. Optional Prepayments.

 

(a) The Borrower may, upon at least one Domestic Business Day’s notice to the
Administrative Agent, prepay to the Administrative Agent, for the account of the
Banks, any Alternate Base Rate Borrowing in whole at any time, or from time to
time in part in amounts aggregating One Million Dollars ($1,000,000), or an
integral multiple of One Million Dollars ($1,000,000) in excess thereof or, if
less, the outstanding principal balance, by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment. Each
such optional prepayment shall be applied to prepay ratably the Loans of the
several Banks included in such Borrowing. Any notice of prepayment

 

50



--------------------------------------------------------------------------------

delivered pursuant to this Section 2.11(a) shall set forth the amount of such
prepayment which is applicable to any Loan made for working capital purposes
after such prepayment is made.

 

(b) Except as provided in Section 8.2, Borrower may not prepay all or any
portion of the principal amount of any Euro-Dollar Loan prior to the last day of
the Interest Period applicable thereto unless the Borrower shall also pay any
applicable expenses pursuant to Section 2.13. Any such prepayment shall be upon
at least three (3) Euro-Dollar Business Days’ notice to the Administrative
Agent. Any notice of prepayment delivered pursuant to this Section 2.11(b) shall
set forth the amount of such prepayment which is applicable to any Loan made for
working capital purposes after such prepayment is made. Each such optional
prepayment shall be in the amounts set forth in Section 2.11(a) above and shall
be applied to prepay ratably the Loans of the Banks included.

 

(c) The Borrower may not prepay any Money Market Loan pursuant to this Section
2.11 except with the prior consent of the applicable Bank or Designated Lender,
as the case may be.

 

(d) Borrower may, upon at least one (1) Domestic Business Day’s notice to the
Administrative Agent (by 11:00 a.m. New York time on such Domestic Business
Day), reimburse the Administrative Agent for the benefit of the Fronting Bank
for the amount of any drawing under a Letter of Credit or Existing Letter of
Credit, as applicable, in whole or in part in any amount.

 

(e) Borrower may at any time return any undrawn Letters of Credit or Existing
Letters of Credit, as applicable to the Fronting Bank in whole, but not in part,
and the Fronting Bank shall give the Administrative Agent and each of the Banks
notice of such return.

 

(f) Borrower may at any time and from time to time cancel all or any part of the
Commitments in minimum amounts aggregating Five Million Dollars ($5,000,000), or
an integral multiple of One Million Dollars ($1,000,000) in excess thereof, by
the delivery to the Administrative Agent and the

 

51



--------------------------------------------------------------------------------

Banks of a notice of cancellation upon at least three (3) Domestic Business
Days’ notice to Administrative Agent and the Banks, whereupon, in either event,
all or such portion of the Commitments shall terminate as to the Banks, pro rata
on the date set forth in such notice of cancellation, and, if there are any
Loans then outstanding in an aggregate amount which exceeds the aggregate
Commitments (after giving effect to any such reduction), the Borrower shall
prepay to the Administrative Agent, for the account of the Banks, as applicable,
all or such portion of Loans outstanding on such date in accordance with the
requirements of Sections 2.11(a) and (b). In no event shall Borrower be
permitted to cancel Commitments for which a Letter of Credit or Existing Letter
of Credit, as applicable, has been issued and is outstanding unless Borrower
returns (or causes to be returned) such Letter of Credit or Existing Letter of
Credit, as applicable, to the applicable Fronting Bank. Borrower shall be
permitted to designate in its notice of cancellation which Loans, if any, are to
be prepaid.

 

(g) Upon receipt of a notice of prepayment or cancellation or a return of a
Letter of Credit or Existing Letter of Credit, as applicable, pursuant to this
Section, the Administrative Agent shall promptly, and in any event within one
(1) Domestic Business Day, notify each Bank of the contents thereof and of such
Bank’s ratable share (if any) of such prepayment or cancellation and such notice
shall not thereafter be revocable by the Borrower.

 

(h) Any amounts so prepaid pursuant to this Section 2.11 may be reborrowed
subject to the other terms of this Agreement. In the event Borrower elects to
cancel all or any portion of the Commitments pursuant to Section 2.11(e) hereof,
such amounts may not be reborrowed.

 

SECTION 2.12 General Provisions as to Payments.

 

(a) The Borrower shall make each payment of principal of, and interest on, the
Loans and of fees hereunder, not later than 12:00 Noon (New York City time) on
the date when due, in Federal or other funds immediately available in New York
City, to the Administrative Agent at its address referred to in Section 9.1. Any
payment which is received on any Domestic Business Day after the time

 

52



--------------------------------------------------------------------------------

specified in the preceding sentence shall be deemed to have been made on the
immediately succeeding Domestic Business Day. All amounts due hereunder shall be
payable, without any counterclaim, setoff or deduction whatsoever, at the office
of Administrative Agent at the address set forth on the signature page of this
Agreement or at such other place as Administrative Agent may from time to time
designate in writing. The Administrative Agent shall distribute to each Bank its
ratable share of each such payment received by the Administrative Agent for the
account of the Banks on the same day as received by the Administrative Agent if
received by the Administrative Agent by 3:00 p.m. (New York City time), or, if
received by the Administrative Agent after 3:00 p.m. (New York City time), on
the immediately following Domestic Business Day. Whenever any payment of
principal of, or interest on, the Alternate Base Rate Loans or of fees shall be
due on a day which is not a Domestic Business Day, the date for payment thereof
shall be extended to the next succeeding Domestic Business Day. Whenever any
payment of principal of, or interest on, the Euro-Dollar Loans shall be due on a
day which is not a Euro-Dollar Business Day, the date for payment thereof shall
be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day.
Whenever any payment of principal of, or interest on, the Money Market Loans
shall be due on a day which is not a Euro-Dollar Business Day, the date for
payment thereof shall be extended to the next succeeding Euro-Dollar Business
Day. If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time. If and to
the extent that the Administrative Agent shall receive any such payment for the
account of the Banks on or before 3:00 P.M. (New York City time) on any Domestic
Business Day, and Administrative Agent shall not have distributed to any Bank
its applicable share of such payment on such Domestic Business Day,
Administrative Agent shall distribute such amount to such Bank together with
interest thereon, for each day from the date such amount should have been
distributed to such Bank until the date Administrative Agent distributes such
amount to such Bank, at the Federal Funds Rate.

 

53



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Banks hereunder that
Borrower shall not make such payment in full, the Administrative Agent may
assume that Borrower has made such payment in full to the Administrative Agent
on such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent that Borrower shall not have so
made such payment, each Bank severally shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate.

 

SECTION 2.13. Funding Losses. If Borrower makes any payment of principal with
respect to any Euro-Dollar Loan (pursuant to Article II, VI or VIII or
otherwise) on any day other than the last day of the Interest Period applicable
thereto, or the last day of an applicable period fixed pursuant to Section
2.7(b), or if Borrower fails to borrow any Euro-Dollar Loans, after notice has
been given to any Bank in accordance with Section 2.4(a), Borrower shall
reimburse each Bank within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing Participant in the related Loan),
including (without limitation) any loss incurred in obtaining, liquidating or
employing deposits from third parties, but excluding loss of margin for the
period after any such payment or failure to borrow and administrative fees and
expenses, provided that such Bank shall have delivered to Borrower a certificate
as to the amount of such loss or expense and the calculation thereof, which
certificate shall be conclusive in the absence of manifest error.

 

SECTION 2.14. Computation of Interest and Fees. Interest based on the Prime Rate
hereunder shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day). Except as expressly set forth to the contrary
herein, all other interest and fees shall be computed on the basis of a year of

 

54



--------------------------------------------------------------------------------

360 days and paid for the actual number of days elapsed (including the first day
but excluding the last day).

 

SECTION 2.15. Method of Electing Interest Rates.

 

(a) The Loans included in each Borrowing shall bear interest initially at the
type of rate specified by Borrower in the applicable Notice of Borrowing.
Thereafter, Borrower may from time to time elect to change or continue the type
of interest rate borne by each Group of Loans (subject in each case to the
provisions of Article VIII), as follows:

 

(i) if such Loans are Alternate Base Rate Loans, Borrower may elect to convert
such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day;

 

(ii) if such Loans are Euro-Dollar Loans, Borrower may elect to convert such
Loans to Alternate Base Rate Loans or elect to continue such Loans as
Euro-Dollar Loans for an additional Interest Period, in each case effective on
the last day of the then current Interest Period applicable to such Loans.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days before the conversion or continuation selected in such notice is
to be effective (unless the relevant Loans are to be continued as Alternate Base
Rate Loans, in which case such notice shall be delivered to the Administrative
Agent no later than 12:00 Noon (New York City time) at least one (1) Domestic
Business Day before such continuation is to be effective). A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group, (ii) the portion to
which such notice applies, and the remaining portion to which it does not apply,
are each $5,000,000 or any larger multiple of $1,000,000, (iii) subject to
Section 2.1, there shall be no more than ten (10) Borrowings comprised of
Euro-Dollar Loans outstanding at any time under this Agreement, (iv) no Loan may
be continued as, or converted into, a Euro-Dollar Loan when any Event of Default
has

 

55



--------------------------------------------------------------------------------

occurred and is continuing, and (v) no Interest Period shall extend beyond the
Maturity Date.

 

(b) Each Notice of Interest Rate Election shall specify:

 

(i) the Group of Loans (or portion thereof) to which such notice applies;

 

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection (a)
above;

 

(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if such new Loans are Euro-Dollar Loans, the duration of the initial
Interest Period applicable thereto; and

 

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c) Upon receipt of a Notice of Interest Rate Election from Borrower pursuant to
subsection (a) above, the Administrative Agent shall notify each Bank on the
same day as it receives such Notice of Interest Rate Election of the contents
thereof and such notice shall not thereafter be revocable by Borrower. If
Borrower fails to deliver a timely Notice of Interest Rate Election to the
Administrative Agent for any Group of Euro-Dollar Loans, such Loans shall be
converted into Alternate Base Rate Loans on the last day of the then current
Interest Period applicable thereto.

 

SECTION 2.16. Letters of Credit.

 

(a) Subject to the terms contained in this Agreement and the other Loan
Documents, upon the receipt of a notice in accordance with Section 2.2(b)
requesting the issuance of a Letter of Credit, the Fronting Bank shall issue

 

56



--------------------------------------------------------------------------------

a Letter of Credit or Letters of Credit in such form as is reasonably acceptable
to the Borrower and Fronting Bank in an amount or amounts equal to the amount or
amounts requested by the Borrower.

 

(b) Each Letter of Credit shall be issued in the minimum amount of One Million
Dollars ($1,000,000).

 

(c) The Letter of Credit Usage shall be no more than $75,000,000 at any one
time.

 

(d) There shall be no more than ten (10) Letters of Credit and Existing Letters
of Credit outstanding at any one time.

 

(e) In the event of any request for a drawing under any Letter of Credit or
Existing Letter of Credit, as applicable, by the beneficiary thereunder, the
Fronting Bank shall notify the Borrower and the Administrative Agent (and the
Administrative Agent shall endeavor to notify each Bank thereof) on or before
the date on which the Fronting Bank intends to honor such drawing, and, except
as provided in this subsection (e), the Borrower shall reimburse the Fronting
Bank, in immediately available funds, on the same day on which such drawing is
honored in an amount equal to the amount of such drawing. Notwithstanding
anything contained herein to the contrary, however, unless Borrower shall have
notified the Administrative Agent, and the Fronting Bank prior to 11:00 a.m.
(New York time) on the Domestic Business Day immediately prior to the date of
such drawing that Borrower intends to reimburse the Fronting Bank for the amount
of such drawing with funds other than the proceeds of the Loans, the Borrower
shall be deemed to have timely given a Notice of Borrowing pursuant to Section
2.2 to the Administrative Agent, requesting a Borrowing of Alternate Base Rate
Loans on the date on which such drawing is honored and in an amount equal to the
amount of such drawing. Each Bank (other than the Fronting Bank) shall, in
accordance with Section 2.4(b), make available its share of such Borrowing to
the Administrative Agent, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the Fronting Bank for the amount of such draw.
In the event that any such Bank fails to make available to the Fronting Bank the
amount of such Bank’s participation on the date of a

 

57



--------------------------------------------------------------------------------

drawing, the Fronting Bank shall be entitled to recover such amount on demand
from such Bank together with interest at the Federal Funds Rate commencing on
the date such drawing is honored.

 

(f) If, after the date hereof, any change in any law or regulation or in the
interpretation thereof by any court or administrative or governmental authority
charged with the administration thereof shall either (a) impose, modify or deem
applicable any reserve, special deposit or similar requirement against letters
of credit issued by, or assets held by, or deposits in or for the account of, or
participations in any letter of credit, upon any Bank (including the Fronting
Bank) or (b) impose on any Bank any other condition regarding this Agreement or
such Bank (including the Fronting Bank) as it pertains to the Letters of Credit
and Existing Letters of Credit or any participation therein, and the result of
any event referred to in the preceding clause (a) or (b) shall be to increase
the cost to the Fronting Bank or any Bank of issuing or maintaining any Letter
of Credit or Existing Letter of Credit, as applicable, or participating therein
then the Borrower shall pay to the Fronting Bank or such Bank, within 15 days
after written demand by such Bank (with a copy to the Administrative Agent),
which demand shall be accompanied by a certificate showing, in reasonable
detail, the calculation of such amount or amounts, such additional amounts as
shall be required to compensate the Fronting Bank or such Bank for such
increased costs or reduction in amounts received or receivable hereunder
together with interest thereon at the Alternate Base Rate. The amount specified
in the written demand shall, absent manifest error, be final and conclusive and
binding upon the Borrower.

 

(g) The Borrower hereby agrees to protect, indemnify, pay and save the Fronting
Bank harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and disbursements) which the Fronting Bank may incur or be subject to as a
result of (i) the issuance of the Letters of Credit and Existing Letters of
Credit, other than as a result of the gross negligence or wilful misconduct of
the Fronting Bank or (ii) the failure of the applicable Fronting Bank to honor a
drawing under any Letter of Credit

 

58



--------------------------------------------------------------------------------

or Existing Letter of Credit, as applicable, as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or governmental authority (collectively, “Governmental Acts”), other
than as a result of the gross negligence or wilful misconduct of the Fronting
Bank. As between the Borrower and the Fronting Bank, the Borrower assumes all
risks of the acts and omissions of, or misuses of, the Letters of Credit or
Existing Letters of Credit, as applicable, issued by the Fronting Bank, by the
beneficiaries of such Letters of Credit or Existing Letters of Credit, as
applicable. In furtherance and not in limitation of the foregoing, the Fronting
Bank shall not be responsible (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of such Letters of Credit or Existing
Letters of Credit, as applicable, even if it should in fact prove to be in any
and all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii)
for the validity or insufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or Existing Letter of
Credit, as applicable, or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) for failure of the beneficiary of any such Letter of Credit or
Existing Letter of Credit, as applicable, to comply fully with conditions
required in order to draw upon such Letter of Credit or Existing Letter of
Credit, as applicable; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any message, by mail, facsimile transmission, or
otherwise; (v) for errors in interpretation of any technical terms; (vi) for any
loss or delay in the transmission or otherwise of any documents required in
order to make a drawing under any such Letter of Credit or Existing Letter of
Credit, as applicable, or of the proceeds thereof; (vii) for the misapplication
by the beneficiary of any such Letter of Credit or Existing Letter of Credit, as
applicable, of the proceeds of such Letter of Credit or Existing Letter of
Credit, as applicable; and (viii) for any consequence arising from causes beyond
the control of the Fronting Bank, including any Government Acts, in each case
other than as a result of the gross negligence or willful misconduct of the
Fronting Bank. None of the above shall affect, impair or prevent the vesting of
the Fronting Bank’s rights and powers hereunder.

 

59



--------------------------------------------------------------------------------

In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by the Fronting Bank under or
in connection with the Letters of Credit or Existing Letters of Credit, as
applicable, issued by it or the related certificates, if taken or omitted in
good faith, shall not put the Fronting Bank under any resulting liability to the
Borrower.

 

(h) If the Fronting Bank or the Administrative Agent is required at any time,
pursuant to any bankruptcy, insolvency, liquidation or reorganization law or
otherwise, to return to the Borrower any reimbursement by the Borrower of any
drawing under any Letter of Credit or Existing Letter of Credit, as applicable,
each Bank shall pay to the Fronting Bank or the Administrative Agent, as the
case may be, its share of such payment, but without interest thereon unless the
Fronting Bank or the Administrative Agent is required to pay interest on such
amounts to the person recovering such payment, in which case with interest
thereon, computed at the same rate, and on the same basis, as the interest that
the Fronting Bank or the Administrative Agent is required to pay.

 

SECTION 2.17. Letter of Credit Usage Absolute. The obligations of the Borrower
under this Agreement in respect of any Letter of Credit or Existing Letter of
Credit, as applicable, shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement (as the same may be
amended from time to time) and any Letter of Credit Documents (as hereinafter
defined) under all circumstances, including, without limitation, to the extent
permitted by law, the following circumstances:

 

(a) any lack of validity or enforceability of any Letter of Credit or Existing
Letter of Credit, as applicable, or any other agreement or instrument relating
thereto (collectively, the “Letter of Credit Documents”) or any Loan Document;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of Borrower in respect of the Letters of
Credit or Existing Letters of Credit, as applicable, or any other amendment or
waiver of or any consent by Borrower to departure from all or any of the Letter
of Credit Documents or any

 

60



--------------------------------------------------------------------------------

Loan Document, provided that the Fronting Bank shall not consent to any such
change or amendment unless previously consented to in writing by Borrower;

 

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guaranty, for all or any
of the obligations of Borrower in respect of the Letters of Credit or Existing
Letters of Credit, as applicable;

 

(d) the existence of any claim, set-off, defense or other right that Borrower
may have at any time against any beneficiary or any transferee of a Letter of
Credit or Existing Letter of Credit, as applicable (or any Persons for whom any
such beneficiary or any such transferee may be acting), the Administrative
Agent, the Fronting Bank or any Bank (other than a defense based on the gross
negligence or wilful misconduct of the Administrative Agent, the Fronting Bank
or such Bank) or any other Person, whether in connection with the Loan
Documents, the transactions contemplated hereby or by the Letter of Credit
Documents or any unrelated transaction;

 

(e) any draft or any other document presented under or in connection with any
Letter of Credit or Existing Letter of Credit, as applicable, or other Loan
Document proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
provided that payment by the Fronting Bank under such Letter of Credit or
Existing Letter of Credit, as applicable, against presentation of such draft or
document shall not have constituted gross negligence or wilful misconduct of the
Fronting Bank;

 

(f) payment by the Fronting Bank against presentation of a draft or certificate
that does not comply with the terms of the Letter of Credit or Existing Letter
of Credit, as applicable; provided that such payment shall not have constituted
gross negligence or wilful misconduct of the Fronting Bank; and

 

(g) any other circumstance or happening whatsoever other than the payment in
full of all obligations hereunder in respect of any Letter of Credit or any
Existing Letter of

 

61



--------------------------------------------------------------------------------

Credit or any agreement or instrument relating to any Letter of Credit or any
Existing Letter of Credit, whether or not similar to any of the foregoing, that
might otherwise constitute a defense available to, or a discharge of, the
Borrower; provided that such other circumstance or happening shall not have been
the result of gross negligence or wilful misconduct of the Fronting Bank.

 

SECTION 2.18. Letters of Credit under Existing Credit Agreement.

 

(a) Set forth on Schedule 2.18 annexed hereto is a list of (i) the outstanding
letters of credit issued by Existing Fronting Bank or Original Fronting Bank
pursuant to the Existing Credit Agreement or the Original Credit Agreement, as
applicable (the “Existing Letters of Credit”), (ii) the beneficiaries of such
Existing Letters of Credit, (iii) the face amount of such Existing Letters of
Credit, (iv) the expiration dates of such Existing Letters of Credit and (v) the
undrawn face amounts of such Existing Letters of Credit.

 

(b) As of the Closing Date, the Existing Letters of Credit will be deemed
Letters of Credit issued under this Agreement for the account of Borrower by the
Existing Fronting Bank until the earlier of the date upon which such Existing
Letters of Credit shall terminate or shall be returned to Existing Fronting Bank
or the Original Fronting Bank, as applicable. Borrower hereby assumes the
obligations of CarrAmerica Corporation under the Existing Letters of Credit.

 

SECTION 2.19. Increases in Loan Commitment.

 

(a) Unless a Default or an Event of Default has occurred and is continuing,
Borrower, by written notice to Administrative Agent (each, an “Additional
Commitment Notice”), may request on up to four (4) occasions during the
twenty-four (24) month period after the Closing that the Commitments be
increased by an amount not less than Fifty Million Dollars ($50,000,000) per
request and not more than Two Hundred Million Dollars ($200,000,000) in the
aggregate (such that the aggregate Commitments after such increase shall never
exceed Seven Hundred Million Dollars

 

62



--------------------------------------------------------------------------------

($700,000,000)); provided that for any such request (A) any Bank which is a
party to this Agreement prior to such request for increase, at its sole
discretion, may elect to increase its Commitment but shall not have any
obligation to so increase its Commitment, (B) in the event that any Bank does
not elect to increase its Commitment, the Lead Arranger shall request the Banks
that have elected to increase their Commitments to subscribe to the aggregate
unsubscribed amount of the increase (but no Bank shall be obligated to increase
its Commitment), and (C) in the event that one or more Banks elect not to
increase their Commitments, the Lead Arranger shall use commercially reasonable
efforts to locate additional Eligible Institutions willing to hold commitments
for the unsubscribed portion of the requested increase, and Borrower may also
identify additional Eligible Institutions willing to hold commitments for the
unsubscribed portion of the requested increase, provided further that
Administrative Agent and the Fronting Banks shall have the right to approve any
such additional Eligible Institutions, which approval will not be unreasonably
withheld or delayed. In the event that Eligible Institutions commit to any such
increase, the aggregate Commitments and the individual Commitments of the
committed Banks shall be increased, the pro rata shares of the Banks shall be
adjusted, new Notes shall be issued, Borrower shall make such borrowings and
repayments as shall be necessary to effect the reallocation of the Loans so that
the Loans are held by the Banks in accordance with their pro rata shares after
giving effect to such increase, and other changes shall be made to the Loan
Documents as may be necessary to reflect the aggregate amount, if any, by which
Banks have agreed to increase their respective Commitments or make new
Commitments in response to the Borrower’s request for an increase in the
Commitment pursuant to this Section 2.19, in each case without the consent of
the Banks other than those Banks increasing their Commitments. The fees payable
by Borrower upon any such increase in the Commitment shall be agreed upon by the
Lead Arranger and Borrower at the time of such increase. Notwithstanding the
foregoing, nothing in this Section 2.19 shall constitute or be deemed to
constitute an agreement by any Bank to increase its individual Commitment
hereunder. In the event of any such increase of the Commitments pursuant to this
Section 2.19, the aggregate Letter of Credit Usage of the Banks shall remain
$75,000,000.

 

63



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, an increase in the aggregate amount of the
Commitments shall be effective only if (i) no Default shall have occurred and be
continuing on the date of the Additional Commitment Notice and the date such
increase is to become effective; (ii) each of the representations and warranties
made by the Credit Parties in this Agreement and the other Loan Documents shall
be true and complete in all material respects on and as of the date of the
Additional Commitment Notice and the date such increase is to become effective
with the same force and effect as if made on and as of such date (or, if any
such representation or warrant is expressly stated to have been made as of a
specific date, as of such specific date); and (iii) the Administrative Agent
shall have received (x) such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the authorization of
such increase and (y) a favorable written opinion (addressed to the
Administrative Agent and the Banks) of counsel for the Borrower giving effect to
such increase.

 

ARTICLE III

 

CONDITIONS

 

SECTION 3.1. Closing. The closing hereunder shall occur on the date (the
“Closing Date”) when each of the following conditions is satisfied (or waived by
the Administrative Agent), each document to be dated the Closing Date unless
otherwise indicated:

 

(a) Borrower shall have executed and delivered to the Administrative Agent a
Bank Note for the account of each Bank dated on or before the Closing Date
complying with the provisions of Section 2.5;

 

(b) the Borrower shall have executed and delivered to the Administrative Agent a
duly executed original of this Agreement;

 

64



--------------------------------------------------------------------------------

(c) Guarantors shall have executed and delivered to the Administrative Agent a
duly executed original of the Guaranty;

 

(d) Administrative Agent shall have received an opinion of Hogan & Hartson
L.L.P., with respect to certain matters of New York and Maryland law, acceptable
to the Administrative Agent, the Banks and their counsel;

 

(e) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower and Guarantors, the authority for and the validity of this Agreement
and the other Loan Documents, and any other matters relevant hereto, all in form
and substance reasonably satisfactory to the Administrative Agent. Such
documentation shall include, without limitation, the articles of incorporation
and by-laws of CarrAmerica Corporation and the partnership agreements and
limited partnership certificates of Borrower and CarrAmerica LP, each as
amended, modified or supplemented to the Closing Date and each certified to be
true, correct and complete by a senior officer of Borrower (or Guarantors, as
applicable) as of a date not more than forty-five (45) days prior to the Closing
Date, together with a good standing certificate from the Secretary of State (or
the equivalent thereof) of Maryland with respect to CarrAmerica Corporation and
a good standing certificate from the Secretary of State (or the equivalent
thereof) of Delaware with respect to Borrower and CarrAmerica LP and from the
Secretary of State (or the equivalent thereof) of each other State in which
Borrower or and each Guarantor is required to be qualified to transact business,
each to be dated not more than forty-five (45) days prior to the Closing Date;
provided however if the Closing Date is within sixty (60) days of the date of
the Existing Credit Agreement, and there have been no subsequent modifications
to such deliveries, then this subsection shall apply only to Borrower; and
provided further however, that with respect to Borrower, such certificates of
good standing from States other than Delaware may be delivered 60 days after the
Closing Date;

 

(f) the Borrower and Guarantors shall have taken all actions required to
authorize the execution and delivery

 

65



--------------------------------------------------------------------------------

of this Agreement and the other Loan Documents and the performance thereof by
the Borrower and Guarantors;

 

(g) the Administrative Agent shall have received an unaudited consolidated
balance sheet and income statement of CarrAmerica Corporation for the fiscal
quarter most recently ended;

 

(h) the Administrative Agent shall have received (y) the reasonable fees and
expenses accrued through the Closing Date of Skadden, Arps, Slate, Meagher &
Flom LLP and (z) evidence of payment of principal, interest, fees and expenses
due by Borrower and its affiliates pursuant to the Existing Credit Agreement, it
being understood that proceeds of the Loans will be available to satisfy this
condition;

 

(i) the Administrative Agent shall have received copies of all consents,
licenses and approvals, if any, required in connection with the execution,
delivery and performance by the Borrower and Guarantors, and the validity and
enforceability, of the Loan Documents to which they are a party, or in
connection with any of the transactions contemplated thereby, and such consents,
licenses and approvals shall be in full force and effect; provided however if
the Closing Date is within sixty (60) days of the date of the Existing Credit
Agreement, this subsection shall apply only to Borrower;

 

(j) the Administrative Agent shall have received satisfactory reports of Uniform
Commercial Code filing searches conducted by a search firm acceptable to the
Administrative Agent with respect to the Borrower and Guarantors, such searches
to be conducted in each of the locations specified by the Administrative Agent;
provided however if the Closing Date is within sixty (60) days of the date of
the Existing Credit Agreement, this subsection shall apply only to Borrower;

 

(k) no material Defaults or Events of Default (as defined in the Existing Credit
Agreement) shall exist and no default shall exist under any existing agreement
entered into by either Borrower or Guarantors in connection with any Debt of
Borrower or Guarantors;

 

66



--------------------------------------------------------------------------------

(l) the representations and warranties of the Borrower and Guarantors contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the Closing Date both before and after giving
effect to the making of any Loans;

 

(m) receipt by the Administrative Agent and the Banks of a certificate of the
chief financial officer or the chief accounting officer of Borrower certifying
that the Borrower and Guarantors are in compliance with all covenants of the
Borrower and Guarantors contained in this Agreement and the Guaranty, as
applicable, including, without limitation, the requirements of Section 5.8, as
of the Closing Date; and

 

(n) receipt by the Agent of a copy of the irrevocable notice delivered by or on
behalf of Borrower terminating the Existing Credit Agreement.

 

The Administrative Agent shall promptly notify the Borrower and the Banks of the
Closing Date, and such notice shall be conclusive and binding on all parties
hereto.

 

SECTION 3.2. Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing or to participate in any Letter of Credit or Existing
Letter of Credit, as applicable, issued by the Fronting Bank and the obligation
of the Fronting Bank to issue a Letter of Credit on the occasion of any
Borrowing is subject to the satisfaction of the following conditions:

 

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.2 or Section 2.3;

 

(b) immediately after such Borrowing, the Outstanding Balance shall not exceed
the aggregate amount of the Commitments and with respect to each Bank, such
Bank’s pro rata portion of the Committed Loans and Letter of Credit Usage shall
not exceed such Bank’s Commitment;

 

(c) immediately before and after such Borrowing, no Default or Event of Default
shall have occurred and be

 

67



--------------------------------------------------------------------------------

continuing both before and after giving effect to the making of such Loans or
the issuance of such Letter of Credit;

 

(d) the representations and warranties of the Borrower and Guarantors contained
in this Agreement and the other Loan Documents, as applicable, shall be true and
correct in all material respects on and as of the date of such Borrowing or
issuance both before and after giving effect to the making of such Loans or the
issuance of such Letter of Credit;

 

(e) no law or regulation shall have been adopted, no order, judgment or decree
of any governmental authority shall have been issued, and no litigation shall be
pending or threatened, which does or, with respect to any threatened litigation,
seeks to enjoin, prohibit or restrain, the making or repayment of the Loans, the
issuance of any Letters of Credit or Existing Letters of Credit, as applicable,
or any participations therein or the consummation of the transactions
contemplated hereby; and

 

(f) no event, act or condition shall have occurred after the Closing Date which,
in the reasonable judgment of the Administrative Agent or the Required Banks, as
the case may be, has had or is likely to have a Material Adverse Effect.

 

Each Borrowing hereunder and each issuance of a Letter of Credit shall be deemed
to be a representation and warranty by the Borrower on the date of such
Borrowing or issuance as to the facts specified in clauses (b) through (f) of
this Section (except that with respect to clause (e), such representation and
warranty shall be deemed to be limited to laws, regulations, orders, judgments,
decrees and litigation affecting the Borrower or Guarantors and not solely the
Banks).

 

68



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent and each of the other Banks which
are or may become a party to this Agreement to make the Loans, the Borrower
makes the following representations and warranties as of the date hereof. Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans and the issuance or deemed issuance of the Letters of Credit and
the Existing Letters of Credit.

 

SECTION 4.1. Existence and Power of Borrower. Borrower is duly organized,
validly existing and in good standing as a limited partnership under the laws of
the State of Delaware and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.

 

SECTION 4.2. Existence and Power of Guarantors. Each of the Guarantors is duly
organized, validly existing and in good standing as a corporation or a limited
partnership, as applicable, under the laws of the State of Maryland or Delaware,
as applicable, and each has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and each has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.

 

SECTION 4.3. Power and Authority of Borrower. Borrower has the partnership power
and authority to execute, deliver and carry out the terms and provisions of each
of the Loan Documents to which it is a party and to consummate the transactions
contemplated thereby and has taken all necessary action to authorize the
execution and delivery on behalf of Borrower and the performance by Borrower of,
and the consummation of the transactions contemplated by, such Loan Documents.
Borrower has duly executed and delivered each Loan Document to which it is a
party, and each such Loan

 

69



--------------------------------------------------------------------------------

Document constitutes the legal, valid and binding obligation of Borrower,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable insolvency, bankruptcy or other laws affecting creditors
rights generally, or general principles of equity, whether such enforceability
is considered in a proceeding in equity or at law.

 

SECTION 4.4. Power and Authority of Guarantors. Each Guarantor has the corporate
or partnership power and authority, as applicable, to execute, deliver and carry
out the terms and provisions of each of the Loan Documents to which it is a
party and to consummate the transactions contemplated thereby and has taken all
necessary action to authorize the execution and delivery on behalf of such
Guarantor and the performance by such Guarantor of, and the consummation of the
transactions contemplated by, such Loan Documents. Each Guarantor has duly
executed and delivered each Loan Document to which it is a party, and each such
Loan Document constitutes the legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except as enforceability may
be limited by applicable insolvency, bankruptcy or other laws affecting
creditors rights generally, or general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law.

 

SECTION 4.5. No Violation. Neither the execution, delivery or performance by or
on behalf of the Borrower or any Guarantor of the Loan Documents to which it is
a party, nor compliance by the Borrower or Guarantors with the terms and
provisions thereof nor the consummation of the transactions contemplated by the
Loan Documents, (i) shall contravene any applicable provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality applicable to Borrower or Guarantors or (ii) shall
conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower or Guarantors pursuant to the
terms of any indenture, mortgage, deed of trust, or other agreement or other
instrument to which the Borrower or any Guarantor (or of any partnership of
which Borrower or any Guarantor is a partner) is a party or by which it or any
of its property or assets is

 

70



--------------------------------------------------------------------------------

bound or to which it is subject or (iii) shall cause a default by Borrower or
any Guarantor under any organizational document of any Subsidiary, or cause a
default under CarrAmerica Corporation’s articles of incorporation or by-laws or
Borrower’s or CarrAmerica LP’s applicable agreement of limited partnership.

 

SECTION 4.6. Financial Information.

 

(a) The unaudited consolidated balance sheet of (i) CarrAmerica Corporation as
of the calendar quarter that ended not less than 50 days prior to the date
hereof, a copy of which has been delivered to Administrative Agent and (ii) the
Borrower, as of the most recently ended calendar quarter that has ended not less
than 50 days prior to the date hereof, a copy of which has been delivered to the
Administrative Agent, fairly presents, in conformity with GAAP, the consolidated
financial condition of CarrAmerica Corporation and Borrower as of such date.

 

(b) Since March 31, 2004, (i) there has been no material adverse change in the
business, financial condition or results of operations of the Borrower or any
Guarantors and (ii) except as previously disclosed to the Administrative Agent
or as publicly disclosed, none of the Borrower nor any Guarantor has incurred
any material indebtedness or guaranty.

 

SECTION 4.7. Litigation.

 

(a) There is no action, suit or proceeding pending against, or to the knowledge
of the Borrower, threatened against or affecting, (i) the Borrower or any
Guarantor or any of their Subsidiaries, (ii) the Loan Documents or any of the
transactions contemplated by the Loan Documents or (iii) any of their assets, in
any case before any court or arbitrator or any governmental body, agency or
official in which there is a reasonable likelihood of an adverse decision which
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or which in any manner draws into question the validity
of this Agreement or the other Loan Documents.

 

(b) There are no final nonappealable judgments or decrees in an aggregate amount
of Five Million Dollars

 

71



--------------------------------------------------------------------------------

($5,000,000) or more entered by a court or courts of competent jurisdiction
against the Borrower or any Guarantor (other than any judgment as to which, and
only to the extent, a reputable insurance company has acknowledged coverage of
such claim in writing).

 

SECTION 4.8. Compliance with ERISA.

 

(a) Except as previously disclosed to the Administrative Agent in writing, each
member of the ERISA Group has fulfilled its obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan and is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code with respect to each Plan, except where failure to do so
would not result in a Material Adverse Effect. No member of the ERISA Group has
(i) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan or Benefit Arrangement, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code or (iii) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.

 

(b) The transactions contemplated by the Loan Documents will not constitute a
nonexempt prohibited transaction (as such term is defined in Section 4975 of the
Code or Section 406 of ERISA) that could subject the Administrative Agent or the
Banks to any tax or penalty for prohibited transactions imposed under Section
4975 of the Code or Section 502(i) of ERISA.

 

SECTION 4.9. Environmental Matters. In the ordinary course of its business, the
Borrower and the Guarantors each review the effect of Environmental Laws on the
business, operations and properties of the Borrower and the Guarantors and their
Subsidiaries in the course of which they identify and evaluate associated
liabilities and costs (including, without limitation, any capital or operating
expenditures

 

72



--------------------------------------------------------------------------------

required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, including any periodic or
permanent shutdown of any facility or reduction in the level of or change in the
nature of operations conducted thereat, any costs or liabilities in connection
with off-site disposal of wastes or Hazardous Substances, and any actual or
potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Borrower has reasonably
concluded that such associated liabilities and costs, including the costs of
compliance with Environmental Laws, are unlikely to have a Material Adverse
Effect.

 

SECTION 4.10. Taxes. The initial tax year of Borrower for federal income tax
purposes will be 2004. The initial tax year of CarrAmerica Corporation for
federal income tax purposes was 1993. The initial tax year of CarrAmerica LP for
federal income tax purposes was 1996. The Borrower and Guarantors and their
respective Subsidiaries have filed all United States Federal income tax returns
and all other material tax returns which are required to be filed by them and
have paid all taxes due pursuant to such returns or pursuant to any assessment
received by the Borrower or any Subsidiary. The charges, accruals and reserves
on the books of the Borrower and Guarantors and their respective Subsidiaries in
respect of taxes or other governmental charges are, in the opinion of the
Borrower, adequate.

 

SECTION 4.11. Full Disclosure. All information heretofore furnished by the
Borrower or Guarantors to the Administrative Agent or any Bank for purposes of
or in connection with this Agreement or any transaction contemplated hereby is
true and accurate in all material respects on the date as of which such
information is stated or certified. The Borrower and Guarantors have disclosed
to the Banks in writing any and all facts known to the Borrower or Guarantors
which materially and adversely affect or are likely to materially and adversely
affect (to the extent the Borrower can now reasonably foresee), the business,
operations or financial condition of the Borrower and Guarantors considered as
one enterprise or the ability of the Borrower to perform its obligations under
this Agreement or the other

 

73



--------------------------------------------------------------------------------

Loan Documents or the ability of the Guarantors to perform their obligations
under the Guaranty.

 

SECTION 4.12. Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
the Borrower and each Guarantor are Solvent.

 

SECTION 4.13. Use of Proceeds; Margin Regulations. All Letters of Credit and all
proceeds of the Loans shall be used by the Borrower only in accordance with the
provisions hereof. No part of the proceeds of any Loan, and no Letter of Credit,
shall be used by the Borrower or its affiliates to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock. Neither the making of any Loan nor the use of the proceeds
thereof nor the issuance of any Letter of Credit shall violate or be
inconsistent with the provisions of Regulations T, U or X of the Federal Reserve
Board.

 

SECTION 4.14. Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect.

 

SECTION 4.15. Investment Company Act; Public Utility Holding Company Act.
Neither Borrower nor any Guarantor is (x) an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, (y) a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended, or (z) subject to any other federal or state
law or regulation which purports to restrict or regulate its ability to borrow
money.

 

74



--------------------------------------------------------------------------------

SECTION 4.16. Closing Date Transactions. On the Closing Date and immediately
prior to the making of the Loans, the transactions (other than the making of the
Loans) intended to be consummated on the Closing Date will have been consummated
in accordance with all applicable laws. All consents and approvals of, and
filings and registrations with, and all other actions by, any Person required in
order to make or consummate such transactions have been obtained, given, filed
or taken and are in full force and effect.

 

SECTION 4.17. Representations and Warranties in Loan Documents. All
representations and warranties made by the Borrower and the Guarantors in the
Loan Documents are true and correct in all material respects.

 

SECTION 4.18. Patents, Trademarks, etc. The Borrower and the Guarantors have
obtained and holds in full force and effect all patents, trademarks, service
marks, trade names, copyrights and other such rights, free from burdensome
restrictions, which are necessary for the operation of its business as presently
conducted, the impairment of which is likely to have a Material Adverse Effect.
To the Borrower’s knowledge, no material product, process, method, substance,
part or other material presently sold by or employed by the Borrower or
Guarantors in connection with such business infringes any patent, trademark,
service mark, trade name, copyright, license or other such right owned by any
other Person. There is not pending or, to the Borrower’s knowledge, threatened
any claim or litigation against or affecting the Borrower or any Guarantor
contesting its right to sell or use any such product, process, method,
substance, part or other material which would reasonably be expected to have a
Material Adverse Effect.

 

SECTION 4.19. No Default. No Default or Event of Default exists under or with
respect to any Loan Document. Neither Borrower nor any Guarantor is in default
in any material respect beyond any applicable grace period under or with respect
to any other material agreement, instrument or undertaking to which it is a
party or by which it or any of its property is bound in any respect, the
existence of which default is likely (to the extent that the Borrower can now
reasonably foresee) to result in a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

SECTION 4.20. Licenses, etc. Borrower and each Guarantor have obtained and holds
in full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditations, easements, rights of way and
other consents and approvals which are necessary for the operation of its
businesses as presently conducted, the absence of which is likely (to the extent
that the Borrower can now reasonably foresee) to have a Material Adverse Effect.

 

SECTION 4.21. Compliance With Law. Borrower and each Guarantor are in compliance
with all laws, rules, regulations, orders, judgments, writs and decrees,
including, without limitation, all building and zoning ordinances and codes, the
failure to comply with which is likely (to the extent that the Borrower can now
reasonably foresee) to have a Material Adverse Effect.

 

SECTION 4.22. No Burdensome Restrictions. Neither Borrower nor any Guarantor is
a party to any agreement or instrument or subject to any other obligation or any
charter or corporate or partnership restriction, as the case may be, which,
individually or in the aggregate, is likely (to the extent that the Borrower can
now reasonably foresee) to have a Material Adverse Effect.

 

SECTION 4.23. Brokers’ Fees. Neither Borrower nor any Guarantor has dealt with
any broker or finder with respect to the transactions contemplated by the Loan
Documents (except with respect to the acquisition or disposition of Real
Property Assets) or otherwise in connection with this Agreement or any other
Loan Document, and neither Borrower nor any Guarantor has done any acts, had any
negotiations or conversation, or made any agreements or promises which will in
any way create or give rise to any obligation or liability for the payment by
the Borrower or any Guarantor of any brokerage fee, charge, commission or other
compensation to any party with respect to the transactions contemplated by the
Loan Documents (except with respect to the acquisition or disposition of Real
Property Assets), other than the fees payable hereunder.

 

SECTION 4.24. Labor Matters. Except as set forth in Schedule 4.24, there are no
collective bargaining agreements

 

76



--------------------------------------------------------------------------------

or Multiemployer Plans covering the employees of the Borrower or any Guarantor
and neither the Borrower nor the Guarantor has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five (5)
years.

 

SECTION 4.25. Organizational Documents. The documents delivered pursuant to
Section 3.1(e) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower and the Guarantors. The Borrower represents that it has delivered to
the Administrative Agent true, correct and complete copies of each of the
documents set forth in this Section 4.25.

 

SECTION 4.26. Principal Offices. The principal office, chief executive office
and principal place of business of the Borrower and each Guarantor is 1850 K
Street, N.W., Suite 500, Washington, D.C. 20006.

 

SECTION 4.27. REIT Status. For the fiscal year ended December 31, 2003,
CarrAmerica Corporation qualified and CarrAmerica Corporation intends to
continue to qualify as a real estate investment trust under the Code.

 

SECTION 4.28. Ownership of Property. Schedule 4.28 attached hereto and made a
part hereof sets forth all the real property owned or leased by the Consolidated
Entities as of the Closing Date. As of the Closing Date, the Consolidated
Entities have good and insurable fee simple title (or leasehold title if so
designated on Schedule 4.28) to all of such real property, subject to customary
encumbrances and liens as of the date of this Agreement. As of the date of this
Agreement, there are no mortgages, deeds of trust, indentures, debt instruments
or other agreements creating a Lien against any of the Real Property Assets
except as disclosed on Schedule 4.28 except for Permitted Liens; provided that
Intercompany Liens shall be described in Schedule 4.28.

 

SECTION 4.29. Insurance. Each of the Consolidated Entities currently maintains,
or causes its tenants to maintain, insurance at 100% replacement cost insurance
coverage (subject to customary deductibles) in respect of each of the

 

77



--------------------------------------------------------------------------------

Real Property Assets, as well as commercial general liability insurance
(including “builders’ risk”) against claims for personal, and bodily injury
and/or death, to one or more persons, or property damage, as well as workers’
compensation insurance, in each case with respect to the Real Property Assets
with insurers having an A.M. Best policyholders’ rating of not less than A-IX in
amounts that prudent owner of assets such as the Real Property Assets would
maintain.

 

SECTION 4.30. Organization Chart. The organization chart set forth in Exhibit B
accurately reflects the organization of the Credit Parties and their
Subsidiaries as of the Closing Date.

 

ARTICLE V

 

AFFIRMATIVE AND NEGATIVE COVENANTS

 

Borrower covenants and agrees that, so long as any Bank has any Commitment
hereunder, any Letter of Credit or Existing Letter of Credit is outstanding or
any Obligations remain unpaid:

 

SECTION 5.1. Information. The Borrower shall deliver, or cause CarrAmerica
Corporation to deliver, to the Administrative Agent and to each of the Banks:

 

(a) as soon as available and in any event within 105 days after the end of each
fiscal year of Borrower, an audited consolidated balance sheet of Borrower as of
the end of such fiscal year and the related consolidated statements of cash flow
and operations for such fiscal year, setting forth in each case in comparative
form the figures as of the end of and for the previous fiscal year, audited by
KPMG LLP or other independent public accountants of similar standing;

 

(b) as soon as available and in any event within fifty (50) days after the end
of each quarter of each fiscal year of Borrower, a statement of Borrower,
prepared on a GAAP basis, setting forth the operating income and operating
expenses of Borrower, in sufficient detail so as to calculate Net Operating Cash
Flow of Borrower for the immediately preceding quarter;

 

78



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer or the chief accounting officer of Borrower (or its general partner) (i)
setting forth in reasonable detail the calculations required to establish
whether the Consolidated Entities (as applicable) were in compliance with the
requirements of Section 5.8 and Section 5.19 on the date of such financial
statements;(ii) stating whether any Default exists on the date of such
certificate and, if any Default then exists, setting forth the details thereof
and the action which the Borrower or any Guarantor is taking or proposes to take
with respect thereto; and (iii) certifying (x) that such financial statements
fairly present the financial condition and the results of operations of Borrower
as of the dates and for the periods indicated, on the basis of generally
accepted accounting principles, subject, in the case of interim financial
statements, to normal year-end adjustments, and (y) that such officer has
reviewed the terms of the Loan Documents and has made, or caused to be made
under his or her supervision, a review in reasonable detail of the business and
condition of the Borrower and Guarantors during the period beginning on the date
through which the last such review was made pursuant to this Section 5.1(c) (or,
in the case of the first certification pursuant to this Section 5.1(c), the
Closing Date) and ending on a date not more than ten (10) Domestic Business Days
prior to the date of such delivery and that on the basis of such review of the
Loan Documents and the business and condition of the Borrower and Guarantors, to
the best knowledge of such officer, no Default or Event of Default under any
other provision of Section 6.1 occurred or, if any such Default or Event of
Default has occurred, specifying the nature and extent thereof and, if
continuing, the action the Borrower or any Guarantor proposes to take in respect
thereof;

 

(d) (i) within five (5) days after the president, chief financial officer,
treasurer, controller or other executive officer of Borrower (or its general
partner) or any Guarantor obtains knowledge of any Default, if such Default is
then continuing, a certificate of the chief financial officer or the president
of Borrower (or its general partner) or such Guarantor setting forth the details
thereof and the action which Borrower or such Guarantor is taking or proposes

 

79



--------------------------------------------------------------------------------

to take with respect thereto; (ii) promptly and in any event within ten (10)
days after Borrower or a Guarantor obtains knowledge thereof, notice of (x) any
litigation or governmental proceeding pending or threatened against any of the
Consolidated Entities as to which, if adversely determined, is likely to
individually or in the aggregate, result in a Material Adverse Effect, and (y)
any other event, act or condition which is likely to result in a Material
Adverse Effect;

 

(e) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer, any Plan, a copy of such notice; (iv)
applies for a waiver of the minimum funding standard under Section 412 of the
Code, a copy of such application; (v) gives notice of intent to terminate any
Plan under Section 4041(c) of ERISA, a copy of such notice and other information
filed with the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to
Section 4063 of ERISA, a copy of such notice; or (vii) fails to make any payment
or contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer or the chief
accounting officer of Borrower setting forth details as to such occurrence and
action, if any, which Borrower or applicable member of the ERISA Group is
required or proposes to take;

 

80



--------------------------------------------------------------------------------

(f) promptly and in any event within five (5) Domestic Business Days after
Borrower obtains actual knowledge of any of the following events, a certificate
of the Borrower, executed by an officer of the Borrower (or its general
partner), specifying the nature of such condition and Borrower’s or, if the
Borrower has actual knowledge thereof, the Environmental Affiliate’s proposed
initial response thereto: (i) the receipt by the Borrower or, if Borrower has
actual knowledge thereof, any of the Environmental Affiliates, of any
communication (written or oral), whether from a governmental authority, citizens
group, employee or otherwise, that alleges that the Borrower or, if the Borrower
has actual knowledge thereof, any of the Environmental Affiliates, is not in
compliance with applicable Environmental Laws, and such noncompliance is likely
to have a Material Adverse Effect, (ii) the Borrower shall obtain actual
knowledge that there exists any Environmental Claim pending or threatened
against the Borrower or any Environmental Affiliate or (iii) the Borrower
obtains actual knowledge of any release, emission, discharge or disposal of any
Materials of Environmental Concern that are likely to form the basis of any
Environmental Claim against the Borrower or any Environmental Affiliate;

 

(g) promptly and in any event within five (5) Domestic Business Days after
receipt of any material notices or correspondence from any company or agent for
any company providing insurance coverage to any Consolidated Entity relating to
any material loss or loss in excess of $10,000,000 of the Consolidated Entity,
copies of such notices and correspondence; and

 

(h) promptly upon the mailing thereof to the shareholders or partners of
Borrower or either Guarantor, copies of all financial statements, reports and
proxy statement so mailed;

 

(i) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower or any Guarantor shall have filed with the Securities and
Exchange Commission;

 

81



--------------------------------------------------------------------------------

(j) simultaneously with delivery of the certificate required pursuant to Section
5.1(c), an updated Schedule 4.28, certified by the chief financial officer or
any senior vice president or executive vice president of Borrower (or its
general partner) as true, correct and complete as of the date such updated
schedules are delivered;

 

(k) within 5 days after filing of the annual income tax return with the Internal
Revenue Service, a certificate of the chief financial officer or chief
accounting officer of CarrAmerica Corporation certifying that CarrAmerica
Corporation is properly classified and continues to qualify as a real estate
investment trust under the Code and has taken all actions consistent with
maintaining such status;

 

(l) simultaneously with delivery of the information required by Sections 5.1(a)
and (b), a statement of Unencumbered Asset Pool Net Operating Cash Flow with
respect to each Unencumbered Asset Pool Property, a list of all Unencumbered
Asset Pool Properties, a statement with respect to the occupancy at the end of
the relevant period for each Unencumbered Asset Pool Property and a
certification that each Wholly Owned Subsidiary or Majority Owned Subsidiary of
a Credit Party that owns or leases such Unencumbered Asset Pool Property has no
Recourse Debt other than Intercompany Liens that satisfy the limitations set
forth in the definition of Permitted Liens; and

 

(m) from time to time such additional information regarding the financial
position or business of the Borrower and the Guarantors as the Administrative
Agent, at the request of any Bank, may reasonably request.

 

SECTION 5.2. Payment of Obligations. Borrower shall pay and discharge and shall
cause Guarantors to pay and discharge, at or before maturity, all its material
obligations and liabilities including, without limitation, any obligation
pursuant to any agreement by which it or any of its properties is bound and any
tax liabilities, except where such tax liabilities may be contested in good
faith by appropriate proceedings, and shall maintain in accordance with GAAP,
appropriate reserves for the accrual of any of the

 

82



--------------------------------------------------------------------------------

same, in any case, where failure to do so will likely result in a Material
Adverse Effect.

 

SECTION 5.3. Maintenance of Property; Insurance.

 

(a) Borrower shall keep and shall cause Guarantors to keep, and shall cause each
of Borrower’s Subsidiaries to keep, all property useful and necessary in its
business, including, without limitation, the Real Property Assets, in good
repair, working order and condition, ordinary wear and tear and the provisions
of any mortgage with respect to casualty or condemnation events excepted.

 

(b) Borrower shall maintain and shall cause Guarantors and each of Borrower’s
Subsidiaries to maintain “all risk” insurance covering 100% replacement cost of
its real property assets with insurers having an A.M. Best policyholder’s rating
of not less than A-IX, which insurance shall in any event not provide for
materially less coverage than the insurance in effect on the Closing Date, and
furnish to each Bank from time to time, upon written request, copies of
certificates of insurance under which such insurance is issued and such other
information relating to such insurance as such Bank may reasonably request.

 

SECTION 5.4. Conduct of Business. Borrower shall continue and shall cause
Guarantors to continue to engage in business of the same general type as now
conducted by Borrower and Guarantors, as the case may be.

 

SECTION 5.5. Compliance with Laws. Borrower shall comply and shall cause
Guarantors and each of Borrower’s Subsidiaries to comply in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws, all zoning and building codes and ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings.

 

SECTION 5.6. Inspection of Property, Books and Records. Borrower shall keep and
shall cause Guarantors and each of Borrower’s Subsidiaries to keep proper books
of record and account in which full, true and correct entries

 

83



--------------------------------------------------------------------------------

shall be made of all dealings and transactions in relation to its business and
activities; and shall permit representatives of any Bank at such Bank’s expense
to visit and inspect any of its properties to examine and make abstracts from
any of its books and records and to discuss its affairs, finances and accounts
with its officers, employees and independent public accountants, all at such
reasonable times, upon reasonable notice, and as often as may reasonably be
desired.

 

SECTION 5.7. Existence.

 

(a) Borrower shall do and shall cause Guarantors and each of Borrower’s
Subsidiaries to do or cause to be done all things necessary to preserve and keep
in full force and effect its corporate existence or its partnership existence or
its limited liability company existence, as applicable.

 

(b) Borrower shall do and shall cause Guarantors and each of Borrower’s
Subsidiaries to do or cause to be done all things necessary to preserve and keep
in full force and effect its patents, trademarks, servicemarks, tradenames,
copyrights, franchises, licenses, permits, certificates, authorizations,
qualifications, accreditations, easements, rights of way and other rights,
consents and approvals the nonexistence of which is likely to have a Material
Adverse Effect.

 

SECTION 5.8. Financial Covenants.

 

(a) EBITDA Interest Coverage Ratio. At all times and calculated as of the last
day of each calendar quarter, the ratio of (i) Adjusted Annual EBITDA to (ii)
the product of (x) interest (whether accrued, paid or capitalized) payable on
the Debt of the Consolidated Entities for such calendar quarter and (y) four
(4), shall not be less than 2:1.

 

(b) Maximum Total Debt Ratio. At all times and calculated as of the last day of
each calendar quarter, the Maximum Total Debt Ratio of the Consolidated Entities
and their Minority Holdings shall not be greater than 55%.

 

(c) Secured Debt to Tangible FMV Ratio. At all times and calculated as of the
last day of each calendar

 

84



--------------------------------------------------------------------------------

quarter, Secured Debt of the Consolidated Entities shall not be greater than 30%
of Tangible FMV.

 

(d) Unencumbered Leverage Ratio. At all times and calculated as of the last day
of each calendar quarter, the Unencumbered Leverage Ratio shall not be greater
than 60%.

 

(e) Fixed Charge Coverage Ratio. At all times and calculated as of the last day
of each calendar quarter, the Fixed Charge Coverage Ratio of the Consolidated
Entities shall not be less than 1.5:1.

 

(f) Distributions. The Borrower will not, as determined on an aggregate annual
basis, pay any partnership distributions in excess of 90% of the Borrower’s
consolidated FFO for such year. During the continuance of an Event of Default
under Section 6.1(a), Borrower shall only pay partnership distributions that are
necessary to enable CarrAmerica Corporation to make those dividends necessary to
maintain its status as a real estate investment trust.

 

(g) Unencumbered Asset Pool Minimum Debt Service Coverage Ratio. At all times
and calculated as of the last day of each calendar quarter, the Unencumbered
Asset Pool Entities shall maintain an Unencumbered Asset Pool Minimum Debt
Service Coverage Ratio of not less than 2:1, subject, however, to the
Unencumbered Asset Pool Entities’ right to cure pursuant to Section 2.10(c).
Failure to restore compliance with this Section 5.8(g) in accordance with
Section 2.10(c) shall be an immediate Event of Default.

 

(h) Minimum Consolidated Tangible Net Worth. The Consolidated Tangible Net Worth
of Borrower shall at no time be less the sum of (x) $700,000,000 and (y) 90% of
the Net Offering Proceeds from and after the date hereof.

 

SECTION 5.9. Restriction on Fundamental Changes; Operation and Control.

 

(a) Borrower shall carry on its business operations through Borrower and its
Subsidiaries. CarrAmerica Corporation shall carry on its business through
CarrAmerica Corporation and its Subsidiaries. CarrAmerica LP shall carry on its
business through CarrAmerica LP and its Subsidiaries.

 

85



--------------------------------------------------------------------------------

Neither Borrower nor any Guarantor shall enter into any merger or consolidation,
unless Borrower or such Guarantor, as applicable, is the surviving entity, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution),
discontinue its business or convey, lease, sell, transfer or otherwise dispose
of, in one transaction or series of transactions, all or any substantial part of
its business or property, whether now or hereafter acquired. Neither Borrower
nor any Guarantor shall hold an interest (direct or indirectly) in any
subsidiary which is not a Subsidiary, or enter into other business lines,
without the prior written consent of the Required Banks, except for (i) joint
ventures or other equity investments that do not violate the prohibitions set
forth in Section 5.22, (ii) Carr Real Estate Services, Inc., CarrAmerica
Development, Inc. or any other similar service company and (iii) warrants and
other securities received from tenants occupying (or who have occupied) any of
the Real Property Assets.

 

(b) No Credit Party shall amend its articles of incorporation, by-laws or
agreement of limited partnership, as applicable, in any material respect,
without the Administrative Agent’s consent, which shall not be unreasonably
withheld.

 

SECTION 5.10. Changes in Business. The Credit Parties shall not enter into any
business which is substantially different from that conducted by the Credit
Parties on the Closing Date after giving effect to the transactions contemplated
by the Loan Documents.

 

SECTION 5.11. Fiscal Year; Fiscal Quarter. The Credit Parties shall not change
their fiscal year or any of their fiscal quarters.

 

SECTION 5.12. Margin Stock. None of the proceeds of any Loan, and no Letter of
Credit, shall be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock.

 

SECTION 5.13. Sale of Unencumbered Asset Pool Properties. Prior to the sale or
transfer of any Unencumbered Asset Pool Property having an individual
Unencumbered Asset Pool Property Value of $50,000,000 or

 

86



--------------------------------------------------------------------------------

greater, the Borrower (or its general partner) shall (i) deliver prior written
notice to the Administrative Agent and the Banks, (ii) deliver to the
Administrative Agent and the Banks a certificate from its Chief Financial
Officer certifying that at the time of such sale or other disposal (based on
pro-forma calculations for the previous period assuming that such Unencumbered
Asset Pool Property was not an Unencumbered Asset Pool Property for the relevant
period) all of the covenants contained in Sections 5.8 through 5.14 and 5.16
through 5.20 are and after giving effect to the transaction shall continue to be
true and accurate in all respects, and (iii) pay to the Administrative Agent an
amount equal to that required pursuant to Section 2.10(b).

 

SECTION 5.14. Liens; Release of Liens. No Credit Party nor any of their
Subsidiaries shall at any time during the Term directly or indirectly create,
incur, assume or permit to exist any Lien for borrowed monies or any other Lien
other than Permitted Liens on or with respect to any Unencumbered Asset Pool
Property unless the same is being contested in good faith and the same is
discharged, bonded or paid within thirty (30) days of filing of such Lien.
Notwithstanding the foregoing, the Credit Parties may obtain a release from the
terms of this Agreement of any Unencumbered Asset Pool Property provided
(i)Borrower (or its general partner) delivers notice thereof to Administrative
Agent prior to or simultaneously with such release, (ii) Borrower has complied
with Section 2.10(b) and Section 5.13, (iii) prior to or simultaneously with
such release Borrower shall pay to the Administrative Agent any amounts due
pursuant to Section 2.10(b), and (iv) Borrower (or its general partner) delivers
to the Administrative Agent and the Banks a certificate from its Chief Financial
Officer certifying that at the time of the release all of the covenants
contained in Sections 5.8 through 5.14 and 5.16 through 5.20 are and after
giving effect to the transaction shall continue to be true and accurate in all
respects.

 

SECTION 5.15. Use of Proceeds. The Borrower shall use the proceeds of the Loans
solely (i) to facilitate the acquisition by Borrower (either directly or
indirectly through Subsidiaries) of real properties (or interests therein) (the
“New Acquisitions”) which are office buildings, (ii) for other purposes related
to the acquisition of office

 

87



--------------------------------------------------------------------------------

buildings (including, without limitation, the acquisition of property service
companies in connection therewith and the payment of fees and other costs
related to such acquisition) and (iii) for working capital and general corporate
purposes. The Borrower shall not use (and shall not permit any Person to use)
any of the proceeds of the Loans to satisfy any obligations under any forward
equity contracts.

 

SECTION 5.16. Development Activities. None of the Consolidated Entities nor
their Minority Holdings (on a pro rata basis, based upon the Consolidated
Entities’ ownership interest in such Minority Holdings) shall invest, in the
aggregate as to all such Persons, in any development and construction
activities, an amount equal to or greater than fifteen percent (15%) of Tangible
FMV at any time other than (i) development of “build-to-suit” improvements which
have been 85% pre-leased to tenants that are not Affiliates of any Consolidated
Entity or Minority Holdings or (ii) development in connection with the expansion
and/or repositioning or restoration following a casualty or condemnation of
existing improvements on Real Property Assets.

 

SECTION 5.17. Restriction on Recourse Debt. No Wholly Owned Subsidiary or
Majority Owned Subsidiary of a Credit Party which owns or leases a Real Property
Asset that is an Unencumbered Asset Pool Property may incur Recourse Debt (other
than Recourse Debt secured by Intercompany Liens that satisfy the limitations
set forth in the definition of Permitted Liens).

 

SECTION 5.18. Guarantor’s Status. CarrAmerica Corporation shall at all times (i)
remain a publicly traded company listed on the New York Stock Exchange, and (ii)
maintain its status as a self-directed and self-administered real estate
investment trust under the Code.

 

SECTION 5.19. Certain Requirements for the Unencumbered Asset Pool Properties.

 

(a) At all times, the Unencumbered Asset Pool Properties Value of the
Unencumbered Asset Pool Properties which are less than 85% leased to tenants
which are not Affiliates of any Consolidated Entity (including as leased any
space for which a lease termination payment has been made to

 

88



--------------------------------------------------------------------------------

the applicable Credit Party or Wholly Owned Subsidiary, as applicable, but only
for the period for which such payment shall cover the rental income for such
space) shall not comprise more than 20% of the Unencumbered Asset Pool
Properties Value. In the event that the requirements of this Section 5.19 are
not satisfied, the Borrower shall be prohibited from further Borrowings and
other extensions of credit hereunder unless Borrower adds a New Acquisition or
Real Property Asset to the Unencumbered Asset Pool Properties in accordance with
this Agreement in order to restore compliance with the requirements of this
provision. Failure to restore compliance with the requirements of this Section
5.19 within 90 days of such non-compliance shall be an Event of Default.

 

(b) At all times, the Unencumbered Asset Pool Properties Value of the
Unencumbered Asset Pool Properties which are Qualified Development Properties
shall not comprise more than 10% of the Unencumbered Asset Pool Properties
Value.

 

(c) At all times, the Unencumbered Asset Pool Properties Value of the
Unencumbered Asset Pool Properties which are 100% owned or leased by Majority
Owned Subsidiaries of Borrower (other than CarrAmerica LP) shall not comprise
more than the Majority Owned Asset Cap.

 

SECTION 5.20. Hedging Requirements. Each of the Consolidated Entities shall
maintain “Interest Rate Hedges” (as defined below) on a notional amount of the
Debt of the Consolidated Entities and their respective Subsidiaries which, when
added to the aggregate principal amount of the Debt of the Consolidated Entities
and their respective Subsidiaries which bears interest at a fixed rate, equals
or exceeds 75% of the aggregate principal amount of all Debt of the Consolidated
Entities and their respective Subsidiaries. “Interest Rate Hedges” shall mean
interest rate exchange, collar, cap, swap, adjustable strike cap, adjustable
strike corridor or similar agreements having terms, conditions and tenors
reasonably acceptable to the Administrative Agent entered into by any
Consolidated Entity and/or their Subsidiaries in order to provide protection to,
or minimize the impact upon, the Consolidated Entity’s and/or such Subsidiaries
of increasing floating rates of interest applicable to Debt.

 

89



--------------------------------------------------------------------------------

SECTION 5.21. CarrAmerica OP LLC. Borrower hereby covenants that CarrAmerica OP
LLC, a Delaware limited liability company, shall at all times remain a
Consolidated Subsidiary of CarrAmerica Corporation.

 

SECTION 5.22. Restrictions on Joint Ventures/Equity Investments. No Consolidated
Entity shall hold an interest (direct or indirect) in any joint venture or other
equity investment in which the Consolidated Entity’s interest shall have an
original purchase price which is equal to or greater than 15% of the Tangible
FMV of the Real Property Assets collectively owned by the Consolidated Entities.

 

ARTICLE VI

 

DEFAULTS

 

SECTION 6.1. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

 

(a) Borrower shall fail to pay when due any principal of any Loan or any
reimbursement obligation in respect of any Letter of Credit, or Borrower shall
fail to pay when due any interest on any Loan, provided, however, that Borrower
shall be entitled to a three (3) Domestic Business Day grace period with respect
to payments of interest but only as to two (2) payments of interest during the
Term, or Borrower shall fail to pay within three (3) Domestic Business Days
after the same is due any fees or other amounts payable hereunder;

 

(b) any of the Credit Parties, as applicable, shall fail to observe or perform
any covenant contained in Sections 5.7(a), 5.8 to 5.19, inclusive, 5.21 or 5.22,
subject to any applicable grace periods set forth therein;

 

(c) any of the Credit Parties, as applicable, shall fail to observe or perform
any covenant or agreement contained in this Agreement (other than those covered
by clause (a) or (b) above) for 30 days after written notice

 

90



--------------------------------------------------------------------------------

thereof has been given to Borrower by the Administrative Agent;

 

(d) any representation, warranty, certification or statement made (or deemed
made) by either of the Credit Parties in this Agreement, in the Guaranty or in
any certificate, financial statement or other document delivered pursuant to
this Agreement shall prove to have been incorrect in any material respect when
made (or deemed made) or delivered;

 

(e) any of the Credit Parties shall default in the payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) of
any amount owing in respect of any Recourse Debt or Debt guaranteed by such
party (other than the Obligations and provided that such Debt is in an aggregate
amount of Ten Million Dollars ($10,000,000) or more) and such default shall
continue beyond the giving of any required notice and the expiration of any
applicable grace period (as the same may be extended by the applicable lender)
and such default shall not be waived by the applicable lender (which waiver
shall serve to reinstate the applicable loan), or any of the Consolidated
Entities shall default in the performance or observance of any obligation or
condition with respect to any such Debt or any other event shall occur or
condition exist beyond the giving of any required notice and the expiration of
any applicable grace period (as the same may be extended by the applicable
lender), if in any such case the effect of such default, event or condition is
to accelerate the maturity of any such Debt or to permit (without any further
requirement of notice or lapse of time) the holder or holders thereof, or any
trustee or agent for such holders, to accelerate the maturity of any such Debt
and such default shall not be waived by the applicable lender (which waiver
shall serve to reinstate the applicable loan), or any such Debt shall become or
be declared to be due and payable prior to its stated maturity other than as a
result of a regularly scheduled payment;

 

(f) any of the Consolidated Entities shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or

 

91



--------------------------------------------------------------------------------

other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

 

(g) an involuntary case or other proceeding shall be commenced against any of
the Consolidated Entities seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against any Consolidated Entity under the federal
bankruptcy laws as now or hereafter in effect;

 

(h) any of the Credit Parties shall default in its obligations under any Loan
Document other than this Agreement beyond any applicable notice and grace
periods;

 

(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $1,000,000 which it shall have become liable to
pay under Title IV of ERISA, or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing, or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan, or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated, or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $1,000,000;

 

92



--------------------------------------------------------------------------------

(j) one or more final nonappealable judgments or decrees in an aggregate amount
of six percent (6%) or more of the Consolidated Tangible Net Worth of the
Borrower as of such date shall be entered by a court or courts of competent
jurisdiction against any Consolidated Entity (other than any judgment as to
which, and only to the extent, a reputable insurance company has acknowledged
coverage of such claim in writing) and (i) any such judgments or decrees shall
not be stayed, discharged, paid, bonded or vacated within thirty (30) days or
(ii) enforcement proceedings shall be commenced by any creditor on any such
judgments or decrees;

 

(k) (i) any Environmental Claim shall have been asserted against any
Consolidated Entities or any Environmental Affiliate, (ii) any release,
emission, discharge or disposal of any Materials of Environmental Concern shall
have occurred, and such event is reasonably likely to form the basis of an
Environmental Claim against any of the Consolidated Entities or any
Environmental Affiliate, or (iii) any of the Consolidated Entities or the
Environmental Affiliates shall have failed to obtain any Environmental Approval
necessary for the ownership, or operation of its business, property or assets or
any such Environmental Approval shall be revoked, terminated, or otherwise cease
to be in full force and effect, in the case of clauses (i), (ii) or (iii) above,
if the existence of such condition has had or is reasonably likely to have a
Material Adverse Effect;

 

(l) during any consecutive two year period commencing on or after the date
hereof, individuals who at the beginning of such period constituted the Board of
Directors of CarrAmerica Corporation (together with any new directors whose
election by the Board of Directors or whose nomination for election by
CarrAmerica Corporation stockholders was approved by a vote of at least a
majority of the members of the Board of Directors of CarrAmerica Corporation
then in the office (or if applicable, the nominating committee of the Board then
in office) who either were members of the Board of Directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the members of the
Board of Directors of CarrAmerica Corporation then in office; or

 

93



--------------------------------------------------------------------------------

(m) CarrAmerica Corporation shall cease at any time to qualify as a real estate
investment trust under the Code.

 

SECTION 6.2. Rights and Remedies. (a) Upon the occurrence of any Event of
Default described in Sections 6.1(f) or (g), the unpaid principal amount of, and
any and all accrued interest on, the Loans and any and all accrued fees and
other Obligations hereunder shall automatically become immediately due and
payable, with all additional interest from time to time accrued thereon and
without presentation, demand, or protest or other requirements of any kind
(including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Borrower, and the
Commitments shall automatically terminate; and upon the occurrence and during
the continuance of any other Event of Default, the Administrative Agent may
exercise (and upon the demand of the Required Banks shall exercise) any of its
and the Banks rights and remedies hereunder and by written notice to the
Borrower, the Administrative Agent may declare (and upon the demand of the
Required Banks shall declare) the Commitments terminated and/or the unpaid
principal amount of and any and all accrued and unpaid interest on the Loans and
any and all accrued fees and other Obligations hereunder to be, and the same
shall thereupon be, immediately due and payable with all additional interest
from time to time accrued thereon and without presentation, demand, or protest
or other requirements of any kind other than as provided in the Loan Documents
(including, without limitation, valuation and appraisement, diligence,
presentment, and notice of intent to demand or accelerate), all of which are
hereby expressly waived by the Borrower.

 

(b) Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default other than any Event of Default described in
Sections 6.1(f) or (g), the Administrative Agent shall not exercise any of its
rights and remedies hereunder nor declare the unpaid principal amount of and any
and all accrued and unpaid interest on the Loans and any and all accrued fees
and other Obligations hereunder to be immediately due and payable,

 

94



--------------------------------------------------------------------------------

until such time as the Administrative Agent shall have delivered a notice to the
Banks specifying the Event of Default which has occurred and whether
Administrative Agent recommends the acceleration of the Obligations due
hereunder or the exercise of other remedies hereunder. The Banks shall notify
the Administrative Agent if they approve or disapprove of the acceleration of
the Obligations due hereunder or the exercise of such other remedy recommended
by Administrative Agent within five (5) Domestic Business Days after receipt of
such notice. If any Bank shall not respond within such five (5) Domestic
Business Day period, then such Bank shall be deemed to have accepted
Administrative Agent’s recommendation for acceleration of the Obligations due
hereunder or the exercise of such other remedy. If the Required Banks shall
approve the acceleration of the Obligations due hereunder or the exercise of
such other remedy, then Administrative Agent shall declare the unpaid principal
amount of and any and all accrued and unpaid interest on the Loans and any and
all accrued fees and other Obligations hereunder to be immediately due and
payable or exercise such other remedy approved by the Required Banks. If the
Required Banks shall disapprove the acceleration of the Obligations due
hereunder or the exercise of such other remedy recommended by Administrative
Agent, but approve of another remedy, then to the extent permitted hereunder,
Administrative Agent shall exercise such remedy.

 

SECTION 6.3. Notice of Default. If the Administrative Agent shall not already
have given any notice to the Borrower under Section 6.1, the Administrative
Agent shall give notice to the Borrower under Section 6.1 promptly upon being
requested to do so by the Required Banks and shall thereupon notify all the
Banks thereof.

 

SECTION 6.4. Actions in Respect of Letters of Credit. (a) If, at any time and
from time to time, after any Letter of Credit or Existing Letter of Credit, as
applicable, shall have been issued (or deemed issued) hereunder and an Event of
Default shall have occurred and be continuing, then, upon the occurrence and
during the continuation thereof, automatically if such Event of Default is an
Event of Default specified in Section 6.1(f) or 6.1(g), the Borrower shall be
required to pay, and if such Event of Default is any other Event of Default the
Administrative Agent may, whether in

 

95



--------------------------------------------------------------------------------

addition to the taking by the Administrative Agent of any of the actions
described in this Article or otherwise, make a demand upon the Borrower to, and
forthwith upon such demand (but in any event within ten (10) days after such
demand), the Borrower shall, pay to the Administrative Agent, on behalf of the
Banks, in same day funds at the Administrative Agent’s office designated in such
demand, for deposit in a special cash collateral account (the “Letter of Credit
Collateral Account”) to be maintained in the name of the Administrative Agent
(on behalf of the Banks) and under its sole dominion and control at such place
as shall be designated by the Administrative Agent, an amount equal to the
amount of the Letter of Credit Usage under the Letters of Credit and Existing
Letters of Credit. Interest shall accrue on the Letter of Credit Collateral
Account at a rate equal to the rate on overnight funds.

 

(b) The Borrower hereby pledges, assigns and grants to the Administrative Agent,
as administrative agent for its benefit and the ratable benefit of the Banks a
lien on and a security interest in, the following collateral (the “Letter of
Credit Collateral”):

 

(i) the Letter of Credit Collateral Account, all cash deposited therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Letter of Credit Collateral Account;

 

(ii) all notes, certificates of deposit and other instruments from time to time
hereafter delivered to or otherwise possessed by the Administrative Agent for or
on behalf of Borrower in substitution for or in respect of any or all of the
then existing Letter of Credit Collateral;

 

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Letter of Credit Collateral; and

 

(iv) to the extent not covered by the above clauses, all proceeds of any or all
of the foregoing Letter of Credit Collateral.

 

96



--------------------------------------------------------------------------------

The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

 

(c) The Borrower hereby authorizes the Administrative Agent for the ratable
benefit of the Banks to apply, from time to time after funds are deposited in
the Letter of Credit Collateral Account, funds then held in the Letter of Credit
Collateral Account to the payment of any amounts, in such order as the
Administrative Agent may elect, as shall have become due and payable by the
Borrower to the Banks in respect of the Letters of Credit and Existing Letters
of Credit.

 

(d) Neither Borrower nor any Person claiming or acting on behalf of or through
Borrower shall have any right to withdraw any of the funds held in the Letter of
Credit Collateral Account, except as provided in Section 6.4(h) hereof.

 

(e) Borrower agrees that it shall not (i) sell or otherwise dispose of any
interest in the Letter of Credit Collateral or (ii) create or permit to exist
any lien, security interest or other charge or encumbrance upon or with respect
to any of the Letter of Credit Collateral, except for the security interest
created by this Section 6.4.

 

(f) If any Event of Default shall have occurred and be continuing:

 

(i) The Administrative Agent may, in its sole discretion, without notice to the
Borrower except as required by law and at any time from time to time, charge,
set off or otherwise apply all or any part of first, (x) amounts previously
drawn on any Letter of Credit or Existing Letter of Credit, as applicable, that
have not been reimbursed by the Borrower and (y) any Letter of Credit Usage
described in clause (ii) of the definition thereof that are then due and payable
and second, any other unpaid Obligations then due and payable against the Letter
of Credit Collateral Account or any part thereof, in such order as the
Administrative Agent shall elect. The rights of the Administrative Agent under
this Section 6.4 are in addition to any rights and remedies which any Bank may
have.

 

97



--------------------------------------------------------------------------------

(ii) The Administrative Agent may also exercise, in its sole discretion, in
respect of the Letter of Credit Collateral Account, in addition to the other
rights and remedies provided herein or otherwise available to it, all the rights
and remedies of a secured party upon default under the Uniform Commercial Code
in effect in the State of New York at that time.

 

(g) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Letter of Credit Collateral if the Letter
of Credit Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, it being understood that,
assuming such treatment, the Administrative Agent shall not have any
responsibility or liability with respect thereto.

 

(h) At such time as all Events of Default have been cured or waived in writing,
all amounts remaining in the Letter of Credit Collateral Account shall be
promptly returned to the Borrower. Absent such cure or written waiver, any
surplus of the funds held in the Letter of Credit Collateral Account and
remaining after payment in full of all of the Obligations of the Borrower
hereunder and under any other Loan Document after the Maturity Date shall be
paid to the Borrower or to whomsoever may be lawfully entitled to receive such
surplus.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

SECTION 7.1. Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with all such powers as are reasonably incidental thereto.

 

SECTION 7.2. Administrative Agent and Affiliates. The Administrative Agent (in
its individual capacity) shall have the same rights and powers under this
Agreement as any

 

98



--------------------------------------------------------------------------------

other Bank and may exercise or refrain from exercising the same as though it
were not the Administrative Agent, and the Administrative Agent (in its
individual capacity) and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower and/or any
Guarantor or any subsidiary or affiliate of the Borrower or any Guarantor as if
it were not the Administrative Agent hereunder, and the term “Bank” and “Banks”
shall include the Administrative Agent (in its individual capacity).

 

SECTION 7.3. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article VI.

 

SECTION 7.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

SECTION 7.5. Liability of Administrative Agent. Neither the Administrative Agent
nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
or, where required by the terms of this Agreement, all of the Banks, or (ii) in
the absence of its own gross negligence or willful misconduct. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of the Borrower or Guarantors; (iii) the
satisfaction of any condition specified in Article III, except receipt of items
required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness or genuineness of this Agreement,

 

99



--------------------------------------------------------------------------------

the other Loan Documents or any other instrument or writing furnished in
connection herewith. The Administrative Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be a bank wire or similar writing) believed by it in good
faith to be genuine or to be signed by the proper party or parties.

 

SECTION 7.6. Indemnification. Each Bank shall, ratably in accordance with its
Commitment, indemnify the Administrative Agent, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including actual and
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitees’ gross negligence or
willful misconduct) that such indemnitees may suffer or incur in connection with
this Agreement, the other Loan Documents or any action taken or omitted by such
indemnitees hereunder.

 

SECTION 7.7. Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.

 

SECTION 7.8. Successor Administrative Agent. The Administrative Agent may resign
at any time by giving notice thereof to the Banks and the Borrower. Upon any
such resignation or the removal of the Administrative Agent in accordance with
Section 7.11, the Required Banks shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Banks, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent gives notice of
resignation, or after its removal, as applicable, then the retiring
Administrative Agent may, on

 

100



--------------------------------------------------------------------------------

behalf of the Banks, appoint a successor Administrative Agent, which shall be a
commercial bank organized or licensed under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $500,000,000. Upon the acceptance of its appointment as the Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder first accruing or arising after the effective date of such retirement.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent.

 

SECTION 7.9. Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.

 

SECTION 7.10. Copies of Notices. Administrative Agent shall deliver to each Bank
a copy of any notice sent to either Borrower or Guarantors by Administrative
Agent in connection with the performance of its duties as Administrative Agent
hereunder.

 

SECTION 7.11. Removal of Administrative Agent. If the Administrative Agent shall
breach any of its material obligations under this Agreement, then, upon consent
of the Required Banks (other than the Bank serving as the Administrative Agent),
the Administrative Agent may be removed as Administrative Agent hereunder. Upon
any such removal of the Administrative Agent in accordance with this Section
7.11, the Required Banks shall have the right to appoint a successor
Administrative Agent in accordance with Section 7.8.

 

101



--------------------------------------------------------------------------------

ARTICLE VIII

 

CHANGE IN CIRCUMSTANCES

 

SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Dollar Borrowing or
Money Market LIBOR Borrowing:

 

(a) If on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing or Money Market LIBOR Loan the Administrative Agent determines in good
faith that deposits in Dollars (in the applicable amounts) are not being offered
in the relevant market for such Interest Period, or

 

(b) Banks having 50% or more of the aggregate amount of the Commitments advise
the Administrative Agent that the Adjusted London Interbank Offered Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Banks of funding their Euro-Dollar Loans for such Interest
Period, the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Banks, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Banks to make Euro-Dollar Loans shall be suspended.
Unless the Borrower notifies the Administrative Agent at least two Euro-Dollar
Business Days before the date of any Euro-Dollar Borrowing or Money Market LIBOR
Borrowing for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, (i) if such Borrowing is a Committed
Borrowing, such Borrowing shall instead be made as an Alternate Base Rate
Borrowing and (ii) if such Borrowing is a Money Market LIBOR Borrowing, the
Money Market LIBOR Loans comprising such Borrowing shall bear interest for each
day from and including the first day to but excluding the last day of the
Interest Period applicable thereto at the Alternate Base Rate for such day.

 

SECTION 8.2. Illegality. If, after the date of this Agreement, the adoption of
any applicable law, rule or regulation, or any change in any existing applicable
law, rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or

 

102



--------------------------------------------------------------------------------

administration thereof, or compliance by any Bank (or its Euro-Dollar Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall make it unlawful
or impossible for any Bank (or its Euro-Dollar Lending Office) to make, maintain
or fund its Euro-Dollar Loans or Money Market LIBOR Loans or to participate in
any Letter of Credit or Existing Letter of Credit, as applicable, issued by the
Fronting Bank or, with respect to the Fronting Bank, to issue any Letters of
Credit and Existing Letters of Credit, and such Bank shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Banks and the Borrower, whereupon until such Bank notifies
the Borrower and the Administrative Agent that the circumstances giving rise to
such suspension no longer exist, the obligation of such Bank to make Euro-Dollar
Loans or Money Market LIBOR Loans or to participate in any Letter of Credit or
Existing Letter of Credit, as applicable, issued by the Fronting Bank or, with
respect to the Fronting Bank, to issue any Letters of Credit and Existing
Letters of Credit, shall be suspended. With respect to Euro-Dollar Loans or
Money Market LIBOR Loans, before giving any notice to the Administrative Agent
pursuant to this Section, such Bank shall designate a different Euro-Dollar
Lending Office if such designation will avoid the need for giving such notice
and will not, in the judgment of such Bank, be otherwise disadvantageous to such
Bank. If such Bank shall determine that it may not lawfully continue to maintain
and fund any of its outstanding Euro-Dollar Loans or Money Market LIBOR Loans
(as the case may be) to maturity and shall so specify in such notice, the
Borrower shall immediately prepay in full the then outstanding principal amount
of each such Euro-Dollar Loan or Money Market LIBOR Loan, together with accrued
interest thereon. Concurrently with prepaying each such Euro-Dollar Loan, the
Borrower shall borrow an Alternate Base Rate Loan in an equal principal amount
from such Bank (on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Loans of the other Banks), and
such Bank shall make such an Alternate Base Rate Loan.

 

103



--------------------------------------------------------------------------------

SECTION 8.3. Increased Cost and Reduced Return.

 

(a) If on or after (x) the date hereof, in the case of any Committed Loan or any
obligation to make Committed Loans or (y) the date of the applicable Money
Market Quote, in the case of any Money Market Loan, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
impose, modify or deem applicable any reserve (including, without limitation,
any such requirement imposed by the Federal Reserve Board (but excluding with
respect to any Euro-Dollar Loan any such requirement reflected in an applicable
Euro-Dollar Reserve Percentage)), special deposit, insurance assessment or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Bank (or its Applicable Lending Office) or shall impose
on any Bank (or its Applicable Lending Office) or on the London interbank market
any other condition affecting its Euro-Dollar Loans or Money Market LIBOR Loans,
its Note, or its obligation to make Euro-Dollar Loans, and the result of any of
the foregoing is to increase the cost to such Bank (or its Applicable Lending
Office) of making or maintaining any such Loans, or to reduce the amount of any
sum received or receivable by such Bank (or its Applicable Lending Office) under
this Agreement or under its Note with respect thereto, by an amount deemed by
such Bank to be material, then, within 15 days after demand by such Bank (with a
copy to the Administrative Agent), which demand shall be accompanied by a
certificate showing, in reasonable detail, the calculation of such amount or
amounts, the Borrower shall pay to such Bank such additional amount or amounts
as will compensate such Bank for such increased cost or reduction.

 

(b) If any Bank shall have determined that, after the date hereof, the adoption
of any applicable law, rule or regulation regarding capital adequacy, or any
change in any law, rule or regulation regarding capital adequacy, or any change
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or

 

104



--------------------------------------------------------------------------------

any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on capital of such Bank (or
its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount deemed by such Bank to be
material, then from time to time, within 15 days after demand by such Bank (with
a copy to the Administrative Agent), which demand shall be accompanied by a
certificate showing, in reasonable detail, the calculation of such amount or
amounts, the Borrower shall pay to such Bank such additional amount or amounts
as will compensate such Bank (or its Parent) for such reduction.

 

(c) Each Bank will promptly notify the Borrower and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank. A certificate of any Bank
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.

 

SECTION 8.4. Taxes.

 

(a) Any and all payments by or on behalf of the Borrower to or for the account
of any Bank or the Administrative Agent hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Bank and the Administrative Agent, taxes imposed on its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Bank or the Administrative Agent (as the case may be) is organized or any

 

105



--------------------------------------------------------------------------------

political subdivision thereof and, in the case of each Bank, taxes imposed on
its income, and franchise or similar taxes imposed on it, by the jurisdiction of
such Bank’s Applicable Lending Office or any political subdivision thereof (and,
if different from the jurisdiction of such Bank’s Applicable Lending Office, the
jurisdiction of the domicile of its Loans either established by the Bank
pursuant to Section 9.12 or determined by the applicable taxing authorities)
(all such non-excluded taxes, duties, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any Note or Letter of Credit or Existing Letter
of Credit, as applicable, or participation therein to any Bank or the
Administrative Agent, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 8.4) such Bank, the Fronting Bank or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions, (iii) the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law and (iv) the Borrower shall furnish to the Administrative
Agent, at its address referred to in Section 9.1, the original or a certified
copy of a receipt evidencing payment thereof.

 

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made hereunder or under any Note or Letter
of Credit or Existing Letter of Credit, as applicable, or participation therein
or from the execution or delivery of, or otherwise with respect to, this
Agreement or any Note or Letter of Credit or Existing Letter of Credit, as
applicable, or participation therein (hereinafter referred to as “Other Taxes”).

 

(c) The Borrower agrees to indemnify each Bank, the Fronting Bank and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 8.4) paid

 

106



--------------------------------------------------------------------------------

by such Bank, the Fronting Bank or the Administrative Agent (as the case may be)
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto. This indemnification shall be made within 15 days from
the date such Bank, the Fronting Bank or the Administrative Agent (as the case
may be) makes demand therefor.

 

(d) Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, and from
time to time thereafter if requested in writing by the Borrower (but only so
long as such Bank remains lawfully able to do so), shall provide the Borrower
with Internal Revenue Service form W-9-BEN or W-8-ECI, as appropriate, or any
successor form prescribed by the Internal Revenue Service, certifying that such
Bank is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States. If the form provided by a Bank at the time such Bank first became a
party to this Agreement or at any time thereafter (other than solely by reason
of a change in United States law or a change in the terms of any treaty to which
the United States is a party after the date hereof) indicates a United States
interest withholding tax rate in excess of zero (or would have indicated such a
withholding tax rate if such form had been submitted and completed accurately
and completely and either was not submitted or was not completed accurately and
completely), or if a Bank otherwise is subject to United States interest
withholding tax at a rate in excess of zero at any time for any reason (other
than solely by reason of a change in United States law or regulation or a change
in any treaty to which the United States is a party after the date hereof),
withholding tax at such rate shall be considered excluded from “Taxes” as
defined in Section 8.4(a). In addition, any amount that otherwise would be
considered “Taxes” or “Other Taxes” for purposes of this Section 8.4 shall be
excluded therefrom if such Bank either has transferred the domicile of its Loans

 

107



--------------------------------------------------------------------------------

pursuant to Section 9.12 or changed the Applicable Lending Office with respect
to such Loans and such amount would not have been incurred had such transfer or
change not been made.

 

(e) For any period with respect to which a Bank required to do so has failed to
provide the Borrower with the appropriate form pursuant to Section 8.4(d)
(unless such failure is due to a change in treaty, law or regulation occurring
subsequent to the date on which a form originally was required to be provided),
such Bank shall not be entitled to indemnification under Section 8.4(a) with
respect to Taxes imposed by the United States; provided, however, that should a
Bank, which is otherwise exempt from or subject to a reduced rate of withholding
tax, become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as such Bank shall reasonably
request to assist such Bank to recover such Taxes.

 

(f) If the Borrower is required to pay additional amounts to or for the account
of any Bank pursuant to this Section 8.4, then such Bank will change the
jurisdiction of its Applicable Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the
judgment of such Bank, is not otherwise disadvantageous to such Bank.

 

SECTION 8.5. Alternate Base Rate Loans Substituted for Affected Euro-Dollar
Loans. If (i) the obligation of any Bank to make Euro-Dollar Loans has been
suspended pursuant to Sections 8.1 or 8.2 or (ii) any Bank has demanded
compensation under Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and
the Borrower shall, by at least five Euro-Dollar Business Days’ prior notice to
such Bank through the Administrative Agent, have elected that the provisions of
this Section shall apply to such Bank, then, unless and until such Bank notifies
the Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist:

 

(a) all Loans which would otherwise be made by such Bank as Euro-Dollar Loans
shall be made instead as Alternate Base Rate Loans (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar Loans
of the other Banks), and

 

108



--------------------------------------------------------------------------------

(b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Alternate Base Rate Loans instead.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.1. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
or similar writing) and shall be given to such party: (x) in the case of the
Borrower or the Administrative Agent, at its address or telecopy number set
forth on the signature pages hereof, together with copies thereof, in the case
of the Borrower, to Hogan & Hartson L.L.P., 555 13th Street, N.W., Washington,
D.C. 20004, Attention: J. Warren Gorrell, Jr., Esq., Telephone: (202) 637-5600,
Telecopy: (202) 637-5910, and in the case of the Administrative Agent, to
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York
10036, Attention: Martha Feltenstein, Esq., Telephone: (212) 735-2272, Telecopy:
(212) 735-2000, (y) in the case of any Bank, at its address or telecopy number
set forth on the signature pages hereof or in its Administrative Questionnaire
or (z) in the case of any party, such other address or telecopy number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent, the Banks, and the Borrower. Each such notice, request or other
communication shall be effective (i) if given by telecopy, when such telecopy is
transmitted to the telecopy number specified in this Section, (ii) if given by
mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (iii) if given by any other
means, when delivered at the address specified in this Section; provided that
notices to the Administrative Agent under Article II or Article VIII shall not
be effective until received.

 

SECTION 9.2. No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right,

 

109



--------------------------------------------------------------------------------

power or privilege hereunder or under any Note shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

 

SECTION 9.3. Expenses; Indemnification.

 

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses of the
Administrative Agent (including, without limitation, reasonable fees and
disbursements of special counsel Skadden, Arps, Slate, Meagher & Flom, local
counsel for the Administrative Agent, and travel, environmental and engineering
expenses), in connection with the preparation and administration of this
Agreement, the Loan Documents and the documents and instruments referred to
herein or therein, the syndication of the Loans, any waiver or consent hereunder
or any amendment or modification hereof or thereof or any Default or alleged
Default and (ii) if an Event of Default occurs, all out-of-pocket expenses
incurred by the Administrative Agent and each Bank, including, without
limitation, reasonable fees and disbursements of counsel for the Administrative
Agent and each of the Banks in connection with the enforcement of the Loan
Documents and the instruments referred to therein and such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom.

 

(b) The Borrower agrees to indemnify the Administrative Agent and each Bank,
their respective affiliates and the respective directors, officers, agents,
subsidiaries and employees of the foregoing (each an “Indemnitee”) and hold each
Indemnitee harmless from and against any and all liabilities, losses, damages,
costs and expenses of any kind, including, without limitation, the reasonable
fees and disbursements of counsel, which may be incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding
(whether or not such Indemnitee shall be designated a party thereto) that may at
any time (including, without limitation, at any time following the payment of
the Obligations) be imposed on, asserted against or incurred by any Indemnitee
as a result of, or arising out of, or in any way related to or by reason

 

110



--------------------------------------------------------------------------------

of, (i) any of the transactions contemplated by the Loan Documents or the
execution, delivery or performance of any Loan Document, (ii) any violation by
the Borrower or the Environmental Affiliates of any applicable Environmental
Law, (iii) any Environmental Claim arising out of the management, use, control,
ownership or operation of property or assets by the Borrower, any Consolidated
Entity or any of the Environmental Affiliates, including, without limitation,
all on-site and off-site activities involving Materials of Environmental
Concern, (iv) the breach of any environmental representation or warranty set
forth herein, (v) the grant to the Administrative Agent and the Banks of any
Lien in any property or assets of the Borrower or any stock or other equity
interest in the Borrower, and (vi) the exercise by the Administrative Agent and
the Banks of their rights and remedies (including, without limitation,
foreclosure) under any agreements creating any such Lien (but excluding, as to
any Indemnitee, any such losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs or disbursements
incurred solely by reason of (i) the gross negligence or willful misconduct of
such Indemnitee as finally determined by the non-appealable judgment of a court
of competent jurisdiction and (ii) any investigative, administrative or judicial
proceeding imposed or asserted against any Indemnitee by any bank regulatory
agency or by any equity holder of such Indemnitee). The Borrower’s obligations
under this Section and under Sections 2.13, 2.16(f), 8.3 and 8.4 shall survive
the termination of this Agreement, an assignment by a Bank pursuant to Section
9.7 and/or the payment of the Obligations.

 

(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Banks harmless from and against, any and all present and future U.S. stamp,
recording, transfer and other similar foreclosure related taxes with respect to
the foregoing matters and hold the Administrative Agent and each Bank harmless
from and against any and all liabilities with respect to or resulting from any
delay or omission (other than to the extent attributable to such Bank) to pay
such taxes.

 

SECTION 9.4. Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights,

 

111



--------------------------------------------------------------------------------

upon the occurrence and during the continuance of any Event of Default, each
Bank is hereby authorized at any time or from time to time, without presentment,
demand, protest or other notice of any kind to the Borrower or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), other than deposits held for the benefit of third
parties, and any other indebtedness at any time held or owing by such Bank
(including, without limitation, by branches and agencies of such Bank wherever
located) to or for the credit or the account of the Borrower against and on
account of the Obligations of the Borrower then due and payable to such Bank
under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Bank. Each
Bank agrees that if it shall, by exercising any right of set-off or counterclaim
or otherwise, receive payment of a proportion of the aggregate amount of
principal and interest due with respect to any Note held by it or Letter of
Credit or Existing Letter of Credit, as applicable, participated in by it, or,
in the case of the Fronting Bank, Letter of Credit or Existing Letter of Credit,
as applicable, issued by it, which is greater than the proportion received by
any other Bank or Letter of Credit or Existing Letter of Credit, as applicable,
issued or participated in by such other Bank, in respect of the aggregate amount
of principal and interest due with respect to any Note held by such other Bank,
the Bank receiving such proportionately greater payment shall purchase such
participations in the Notes held by the other Banks or Letter of Credit or
Existing Letter of Credit, as applicable, issued or participated in by such
other Bank, and such other adjustments shall be made, as may be required so that
all such payments of principal and interest with respect to the Notes held by
the Banks or Letter of Credit or Existing Letter of Credit, as applicable,
issued or participated in by such other Banks shall be shared by the Banks pro
rata; provided that nothing in this Section shall impair the right of any Bank
to exercise any right of set-off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of the Borrower
other than their indebtedness under the Notes or the Letters of Credit and
Existing Letters of Credit. The Borrower agrees, to the fullest extent it may
effectively do so under applicable law,

 

112



--------------------------------------------------------------------------------

that any holder of a participation in a Note or Letter of Credit or Existing
Letter of Credit, as applicable, whether or not acquired pursuant to the
foregoing arrangements, may exercise rights of set-off or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of the Borrower in the amount of such
participation.

 

SECTION 9.5. Amendments and Waivers. Any provision of this Agreement, the Notes,
the Guaranty, the Letters of Credit, the Existing Letters of Credit or other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the Borrower and the Required Banks (and,
if the rights or duties of the Administrative Agent are affected thereby, by the
Administrative Agent); provided that no such amendment or waiver shall, unless
signed by all the Banks, (i) increase or decrease the Commitment of any Bank
(except for a ratable decrease in the Commitments of all Banks) or subject any
Bank to any additional obligation, (ii) reduce the principal of or rate of
interest on any Loan or any fees specified herein, including, without
limitation, the waiver of any Default or Event of Default in the payment of
interest, principal or fees hereunder if such waiver would result in a permanent
reduction in the amount or change in the timing of the payment of interest,
principal or fees payable hereunder by Borrower, unless the Borrower has cured
such Default or Event of Default and paid all amounts, including any default
interest, due hereunder at the time a request for consent is made by
Administrative Agent to the Banks to the waiver of any Default or Event of
Default in the payment of interest, principal or fees hereunder, in which event
only the consent of the Required Banks to the waiver of such Default or Event of
Default shall be required, (iii) postpone the date fixed for any payment of
principal of or interest on any Loan or any fees hereunder or for any reduction
or termination of any Commitment, (iv) change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Notes, or the number of
Banks, which shall be required for the Banks or any of them to take any action
under this Section or any other provision of this Agreement, (v) release any
Guarantor from any obligation pursuant to the Guaranty, (vi) amend the
provisions of this Section 9.5 or (vii) modify the definition of “Required
Banks”. Notwithstanding the foregoing, no

 

113



--------------------------------------------------------------------------------

amendment, waiver or consent shall, unless in writing and signed by the
Designating Lender on behalf of its Designated Lender affected thereby, (a)
subject such Designated Lender to any additional obligations, (b) reduce the
principal of, interest on, or other amounts due with respect to, the Designated
Lender Note made payable to such Designated Lender, or (c) postpone any date
fixed for any payment of principal of, or interest on, or other amounts due with
respect to the Designated Lender Note made payable to the Designated Lender.

 

SECTION 9.6. Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or otherwise transfer any of their
rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks.

 

(b) Any Bank may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Commitment or any or all
of its Loans or interests in Letters of Credit and/or Existing Letters of Credit
provided that each participation shall be in an amount of not less than
$5,000,000 if such participation is to a Person other than an affiliate of such
Bank. In the event of any such grant by a Bank of a participating interest to a
Participant, whether or not upon notice to the Borrower, Guarantors and the
Administrative Agent, such Bank shall remain responsible for the performance of
its obligations hereunder, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement. Any agreement pursuant to
which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder and the Guarantors under the Guaranty, including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement or the Guaranty, as applicable; provided that
such participation agreement may provide that such Bank will not agree to any
modification, amendment or waiver of this Agreement described in clause

 

114



--------------------------------------------------------------------------------

(i), (ii), (iii), (iv), (v) or (vi) of Section 9.5 without the consent of the
Participant. The Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of Article
VIII and Section 2.13 with respect to its participating interest (but not in
excess of the principal). An assignment or other transfer which is not permitted
by subsection (c) or (d) below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this subsection (b).

 

(c) Any Bank may at any time assign to one or more Eligible Assignees all, or a
proportionate part of all, of its rights and obligations under this Agreement,
the Notes and the other Loan Documents, and such Eligible Assignee shall assume
such rights and obligations, pursuant to an Assignment and Assumption Agreement
in substantially the form of Exhibit C attached hereto executed by such Eligible
Assignee and such transferor Bank, with (and subject to) the consent of the
Administrative Agent and the Fronting Banks (which consent shall not be
unreasonably withheld or delayed) and provided no Event of Default shall have
occurred and be continuing and the assignment is not to an affiliate of such
Bank (Borrower having no right to consent to an assignment of a Bank affiliate),
the Borrower, which consent shall not be unreasonably withheld or delayed
provided that each such assignment shall be in an amount of not less than
$5,000,000 if such assignment is to a Person other than an affiliate of such
Bank. Upon execution and delivery of such instrument and payment by such
Eligible Assignee to such transferor Bank of an amount equal to the purchase
price agreed between such transferor Bank and such Eligible Assignee, such
Eligible Assignee shall be a Bank party to this Agreement and shall have all the
rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Administrative Agent,
and the Borrower, if applicable, shall make appropriate arrangements so that, if
required, a new Note or Notes are issued to the Eligible Assignee. In connection
with any such assignment, the transferor Bank shall pay to the Administrative
Agent an

 

115



--------------------------------------------------------------------------------

administrative fee for processing such assignment in the amount of $3,500. If
the Eligible Assignee is not incorporated under the laws of the United States of
America or a state thereof, it shall deliver to the Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States federal income taxes in accordance with Section 8.4.

 

(d) Any Bank (each, a “Designating Lender”) may at any time designate one
Designated Lender to fund Money Market Loans on behalf of such Designating
Lender subject to the terms of this Section 9.6(d) and the provisions in Section
9.6(b) and (c) shall not apply to such designation. No Bank may designate more
than one (1) Designated Lender at a time. The parties to each such designation
shall execute and deliver to the Administrative Agent for its acceptance a
Designation Agreement in the form of Exhibit G hereto. Upon such receipt of an
appropriately completed Designation Agreement executed by a Designating Lender
and a designee representing that it is a Designated Lender, the Administrative
Agent will accept such Designation Agreement and will give prompt notice thereof
to the Borrower, whereupon (i) the Borrower shall execute and deliver to the
Designating Lender a Designated Lender Note payable to the order of the
Designated Lender, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right (subject to the provisions of Section 2.3(d)) to make
Money Market Loans on behalf of its Designating Lender pursuant to Section 2.3
after the Borrower has accepted a Money Market Loan (or portion thereof) of the
Designating Lender, and (iii) the Designated Lender shall not be required to
make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to the Borrower, the Administrative Agent and the Banks for each and every of
the obligations of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 7.6 hereof and any sums otherwise payable to the

 

116



--------------------------------------------------------------------------------

Borrower by the Designated Lender. Each Designating Lender shall serve as the
administrative agent of the Designated Lender and shall on behalf of, and to the
exclusion of, the Designated Lender: (i) receive any and all payments made for
the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Agreement and the other Loan Documents. Any such notice, communication,
vote, approval, waiver, consent or amendment shall be signed by the Designating
Lender as administrative agent for the Designated Lender and shall not be signed
by the Designated Lender on its own behalf and shall be binding upon the
Designated Lender to the same extent as if signed by the Designated Lender on
its own behalf. The Borrower, the Administrative Agent and the Banks may rely
thereon without any requirement that the Designated Lender sign or acknowledge
the same. No Designated Lender may assign or transfer all or any portion of its
interest hereunder or under any other Loan Document, other than assignments to
the Designating Lender which originally designated such Designated Lender or
otherwise in accordance with the provisions of Section 9.6 (b) and (c).

 

(e) Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Note and the Letters of Credit and Existing Letters of Credit,
as applicable, participated in by such Bank (as a Fronting Bank) or, in the case
of the Fronting Bank, issued by it, to a Federal Reserve Bank. No such
assignment shall release the transferor Bank from its obligations hereunder.

 

(f) No Eligible Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or 8.4 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such
Bank to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.

 

117



--------------------------------------------------------------------------------

SECTION 9.7. Governing Law; Submission to Jurisdiction.

 

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

 

(b) Any legal action or proceeding with respect to this Agreement or any other
Loan Document and any action for enforcement of any judgment in respect thereof
may be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Agreement, Borrower hereby accepts for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof. Borrower irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the hand delivery, or mailing of copies thereof
by registered or certified mail, postage prepaid, to the Borrower at its address
set forth below. Borrower hereby irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing herein shall affect the right of the Administrative
Agent, any Bank or any holder of a Note to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Borrower in any other jurisdiction.

 

SECTION 9.8. Marshaling; Recapture. Neither the Administrative Agent nor any
Bank shall be under any obligation to marshal any assets in favor of the
Borrower or any other party or against or in payment of any or all of the
Obligations. To the extent any Bank receives any payment by or on behalf of the
Borrower, which payment or any part thereof is subsequently invalidated,
declared to be

 

118



--------------------------------------------------------------------------------

fraudulent or preferential, set aside or required to be repaid to Borrower or
its estate, trustee, receiver, custodian or any other party under any bankruptcy
law, state or federal law, common law or equitable cause, then to the extent of
such payment or repayment, the Obligation or part thereof which has been paid,
reduced or satisfied by the amount so repaid shall be reinstated by the amount
so repaid and shall be included within the liabilities of the Borrower to such
Bank as of the date such initial payment, reduction or satisfaction occurred.

 

SECTION 9.9. Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent in form satisfactory to it of other written
confirmation from such party of execution of a counterpart hereof by such
party).

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 9.11. Survival. All indemnities set forth herein (including, without
limitation, in Sections 2.13, 2.16(f), 8.3, 8.4 and 9.3) shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making and repayment of the Loans and the other Obligations hereunder.

 

SECTION 9.12. Domicile of Loans. Subject to the provisions of Article VIII, each
Bank may transfer and carry its Loans at, to or for the account of any domestic
or foreign branch office, subsidiary or affiliate of such Bank.

 

119



--------------------------------------------------------------------------------

SECTION 9.13. Limitation of Liability. (a) No claim may be made by the Borrower
or any other Person against the Administrative Agent or any Bank or the
affiliates, subsidiaries, directors, officers, employees, attorneys or agents of
any of them for any consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or by the other Loan
Documents, or any act, omission or event occurring in connection therewith; and
Borrower hereby waives, releases and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

 

(b) The Administrative Agent or any Bank may look to all the assets of the
Borrower in seeking to enforce the Borrower’s liability and obligations
hereunder, and the lien of any judgment against the Borrower and any proceeding
instituted on, under or in connection with any Note or any of the other Loan
Documents shall extend to all property now or hereafter owned by the Borrower,
except as set forth in Sections 6.2 and 9.3.

 

SECTION 9.14. Confidentiality.

 

Prior to the occurrence and continuance of an Event of Default and except in
connection with the sale or assignment or potential sale or assignment of any
Bank’s Commitment or portion of its Commitment pursuant to Section 9.6, each
Bank agrees that it will use reasonable efforts, consistent with its customary
policies for maintaining information as confidential, not to disclose without
the prior consent of the Borrower (other than to its affiliates, subsidiaries,
directors, agents, employees, auditors, counsel or other professional
consultants, provided that each such recipient shall either agree to be bound by
the terms of this Section 9.14 or is otherwise bound to keep such information
confidential on a similar basis pursuant to professional ethical obligations)
any information with respect to the Borrower, Guarantors, any Subsidiary thereof
or any of their assets or properties which is furnished pursuant to this
Agreement or any Loan Documents and which is designated as confidential,
provided that any Bank may disclose any such

 

120



--------------------------------------------------------------------------------

information (a) that has become generally available to the public (other than as
a consequence of any Bank’s breach of this Section 9.14), (b) as may be required
or appropriate in any report, statement or testimony submitted to any local,
state or federal regulatory body having or claiming to have jurisdiction over
such Bank, any nationally recognized rating agency or similar organization, (c)
as may be required or appropriate in response to any summons or subpoena or in
connection with any litigation, (d) in connection with the enforcement of the
rights and exercise of any remedies of the Administrative Agent and the Banks
hereunder and under the other Loan Documents or (e) in order to comply with any
applicable law, order, regulation or ruling; provided, further that in the case
of the foregoing clauses (b), (c), (d) or (e), such Bank shall use reasonable
efforts to give Borrower prior notice of any such disclosure.

 

SECTION 9.15. Intentionally Deleted.

 

SECTION 9.16. No Bankruptcy Proceedings. Each of the Borrower, the Banks and the
Administrative Agent, and the Agents hereby agrees that it will not institute
against any Designated Lender or join any other Person in instituting against
any Designated Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any federal or state bankruptcy or similar law,
until the later to occur of (i) one year and one day after the payment in full
of the latest maturing commercial paper note issued by such Designated Lender
and (ii) the Maturity Date.

 

SECTION 9.17. USA PATRIOT Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act.

 

121



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P., as Borrower

By:

 

CARRAMERICA REALTY CORPORATION

General Partner

By:  

/s/ Stephen M. Walsh

   

Name: Stephen M. Walsh

   

Title: Senior Vice President

Capital Markets

   

1850 K Street, N.W.

Washington, D.C. 20006

Telecopy number:

CARRAMERICA REALTY CORPORATION,
as Guarantor

By:  

/s/ Stephen M. Walsh

   

Name: Stephen M. Walsh

   

Title: Senior Vice President

Capital Markets

CARRAMERICA REALTY, L.P.,
as Guarantor

By:  

CARRAMERICA REALTY GP HOLDINGS, INC.,

General Partner

By:  

/s/ Stephen M. Walsh

   

Name: Stephen M. Walsh

   

Title: Senior Vice President

Capital Markets

 



--------------------------------------------------------------------------------

Total Commitments

 

$500,000,000

 

JPMorgan Chase Bank, as Administrative Agent

By:

 

/s/ Marc E. Costantino

Name:

 

Marc E. Costantino

Title:

 

Vice President

Loan and Agency Services:

JPMorgan Chase Bank

Loan and Agency Services

1111 Fannin - 10th Floor

Houston, Texas 77002

Attn: Marlies Iida

Tel: 713-750-2353

Fax: 713-750-2892

 

JPMorgan Chase Bank

270 Park Avenue

New York, New York 10017

Attn: Marc Costantino

Telephone: (212) 270-9554

Telecopy: (212) 270-0213

 

and

 

JPMorgan Chase Bank

270 Park Avenue

New York, New York 10017

Attn: William Viets, Esq.

Telecopy: (212) 270-2873

 

123



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent

By:

 

/s/ Charlotte W. Deinhart

Name:

 

Charlotte W. Deinhart

Title:

 

Vice President

Charlotte Deinhart

Bank of America, N.A.

901 Main St. - 64st Floor

Dallas, TX 75202

Telephone: (214) 209-9129

Fax: (214) 209-0995

 

124



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

as Documentation Agent

By:

 

/s/ William R. Lynch, III

Name:

 

William R. Lynch, III

Title:

 

Senior Vice President

William R. Lynch

PNC Bank, National Association

7200 Wisconsin Avenue

Suite 314

Bethesda, MD 20814

Telephone: (301) 986-5268

Fax: (301) 986-5279

 

125



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Documentation Agent

By:

 

/s/ Nancy R. Petrash

Name:

 

Nancy R. Petrash

Title:

 

Vice President

Nancy R. Petrash

Wells Fargo Bank

1750 H Street, N.W.

Suite 400

Washington, DC 20006

Telephone: (202) 303-3011

Fax: (202) 429-2984

 

126



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agent

By:

 

/s/ David Blackman

Name:

 

David Blackman

Title:

 

Director

David Blackman

Wachovia Bank, National Association

301 South College Street

1 Wachovia Center

Charlotte NC 28288

Telephone: (704) 374-6272

Fax: (704) 383-6205

 

127



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH, as Co-Agent

By:

 

/s/ Christian Berry

Name:

 

Christian Berry

Title:

 

Vice President

By:

 

/s/ James Brett

Name:

 

James Brett

Title:

 

Assistant Treasurer

Ralph Marra

Commerzbank AG

2 World Financial Center

34th Floor

New York, New York 10281

Telephone: (212) 266-7761

Fax: (212) 266-7565

 

128



--------------------------------------------------------------------------------

NATIONAL AUSTRALIA BANK LIMITED,

NEW YORK BRANCH (ABN 004 044 937),

as Co-Agent

By:

 

/s/ Thomas Matesich

Name:

 

Thomas Matesich

Title:

 

Senior Vice President

Thomas Matesich

National Australia Bank Limited

Real Estate Finance

245 Park Avenue

28th Floor

New York, New York 10167

Telephone: (212) 916-9589

Fax: (212) 983-7360

 

129



--------------------------------------------------------------------------------

US BANK,

as Co-Agent

By:

 

/s/ Michael Raarup

Name:

 

Michael Raarup

Title:

 

Vice President

Michael Raarup

US Bank

800 Nicollet Mall

3rd Floor

Minneapolis, Minnesota 55402

Telephone: (612) 303-3586

Fax: (612) 303-2270

 

130



--------------------------------------------------------------------------------

       

JPMORGAN CHASE BANK,

as Bank

            By:  

/s/ Marc E. Costantino

           

Name:

 

Marc E. Costantino

           

Title:

 

Vice President

           

JPMorgan Chase Bank

Loan and Agency Services

1111 Fannin - 10th Floor

Houston, Texas 77002

Attn: Marlies Iida

Tel: 713-750-2353

Fax: 713-750-2892

 

JPMorgan Chase Bank

270 Park Avenue

New York, New York 10017

Attn: Marc Costantino

Telephone: (212) 270-9554

Telecopy: (212) 270-0213

 

and

 

JPMorgan Chase Bank

270 Park Avenue

New York, New York 10017

Attn: William Viets, Esq.

Telecopy: (212) 270-2873

 

131



--------------------------------------------------------------------------------

$35,000,000

     

BANK OF AMERICA, N.A.,

as Bank

            By:  

/s/ Charlotte W. Deinhart

           

Name:

  Charlotte W. Deinhart            

Title:

 

Vice President

           

Charlotte Deinhart

Bank of America, N.A.

901 Main St. - 64th Floor

Dallas, TX 75202

Telephone: (214) 209-9129

Fax: (214) 209-0995

 

132



--------------------------------------------------------------------------------

$35,000,000

     

PNC BANK, NATIONAL ASSOCIATION,

as Bank

            By:  

/s/ William R. Lynch, III

           

Name:

  William R. Lynch, III            

Title:

 

Senior Vice President

           

William R. Lynch

PNC Bank, National Association

7200 Wisconsin Avenue

Suite  314

Bethesda,MD 20814

Telephone: (301) 986-5268

Fax: (301) 986-5279

 

133



--------------------------------------------------------------------------------

       

COMMERZBANK AG, NEW YORK BRANCH,

as Bank

            By:  

/s/ Christian Berry

           

Name:

 

Christian Berry

           

Title:

 

Vice President

            By:  

/s/ James Brett

           

Name:

 

James Brett

           

Title:

 

Assistant Treasurer

           

Ralph Marra

Commerzbank AG

2 World Financial Center

34th Floor

New York, New York 10281

Telephone: (212) 266-7761

Fax: (212) 266-7565

 

134



--------------------------------------------------------------------------------

       

NATIONAL AUSTRALIA BANK LIMITED,

NEW YORK BRANCH (ABN 120 004 044 937),

as Bank

            By:  

/s/ Thomas Matesich

           

Name:

 

Thomas Matesich

           

Title:

 

Senior Vice President

           

Thomas Matesich

National Australia Bank Limited

Real Estate Finance

245 Park Avenue

28th Floor

New York, New York 10167

Telephone: (212) 916-9589

Fax: (212) 983-7360

 

135



--------------------------------------------------------------------------------

       

US BANK,

as Bank

           

By:

 

/s/ Michael Raarup

           

Name:

 

Michael Raarup

           

Title:

 

Vice President

           

Michael Raarup

US Bank

800 Nicollet Mall

3rd Floor

Minneapolis, Minnesota 55402

Telephone: (612) 303-3586

Fax: (612) 303-2270

 

136



--------------------------------------------------------------------------------

       

WACHOVIA BANK, NATIONAL

ASSOCIATION,

as Bank

           

By:

 

/s/ David Blackman

           

Name:

 

David Blackman

           

Title:

 

Director

           

By:

 

/s/ David Blackman

           

Name:

 

David Blackman

           

Title:

 

Director

           

David Blackman

Wachovia Bank, National

Association

301 South College Street

1 Wachovia Center

Charlotte NC 28288

Telephone: (704) 374-6272

Fax: (704) 383-6205

 

137



--------------------------------------------------------------------------------

       

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Bank

           

By:

 

/s/ Nancy R. Petrash

           

Name:

 

Nancy R. Petrash

           

Title:

 

Vice President

           

Nancy R. Petrash

Wells Fargo Bank, National Association

1750 H Street, N.W.

Suite 400

Washington, DC 20006

Telephone: (202) 303-3016

Fax: (202) 429-2984

 

138



--------------------------------------------------------------------------------

       

AmSouth BANK,

as Bank

           

By:

 

/s/ Robert Blair

           

Name:

 

Robert Blair

           

Title:

 

Vice President

           

By:

               

Name:

               

Title:

               

Robert Blair

AmSouth Bank

1900 5th Avenue North

15th Floor

Birmingham, AL 35203

Telephone: (205) 326-4071

Fax: (205) 326-4075

 

139



--------------------------------------------------------------------------------

       

SOUTHTRUST BANK,

as Bank

           

By:

 

/s/ Lisa S. Smith

           

Name:

 

Lisa S. Smith

           

Title:

 

Vice President

           

Lisa Smith

SouthTrust Bank, N.A.

171 17th Street

Mail Code B024AS0022

Atlanta, GA 30363

Telephone: (404) 214-5905

Fax: (404) 214-3728

 

140



--------------------------------------------------------------------------------

       

CITICORP NORTH AMERICA, INC.,

as Bank

           

By:

 

/s/ Michael Chlopak

           

Name:

 

Citicorp, N.A., Inc.

               

Michael Chlopak

           

Title:

 

Vice President

           

Michael Chlopak

390 Greenwich Street – 1st Floor

New York, New York 10013

Telephone: (212) 723-5899

Fax: (212) 723-8380

 

141



--------------------------------------------------------------------------------

       

EUROHYPO AG, New York Branch,

as Bank

           

By:

 

/s/ Al Koch

           

Name:

 

Al Koch

           

Title:

 

Executive Director

           

By:

 

/s/ Jeff Page

           

Name:

 

Jeff Page

           

Title:

 

Vice President

           

Head of Portfolio Operations

Eurohypo AG, New York Branch

1114 Avenue of Americas, 29th Floor

New York, New York 10021

Phone: 212-479-5700

Fax Number: 866-267-7680

 

With a copy to:

 

Head of Legal Department

Eurohypo AG, New York Branch

1114 Avenue of Americas, 29th Floor

New York, New York 10021

Phone: 212-479-5700

Fax Number: 866-267-7680

 

142



--------------------------------------------------------------------------------

       

SUNTRUST BANK,

as Bank

           

By:

 

/s/ Gregory T. Horstman

           

Name:

 

Gregory T. Horstman

           

Title:

 

Senior Vice President

           

Gregory T. Horstman

SunTrust Bank

8245 Boone Blvd, Suite 820

Vienna, VA 22182

Telephone: (703) 902-9384

Fax: (703) 902-9245

 

143



--------------------------------------------------------------------------------

       

KBC BANK NV, as Bank

           

By:

 

/s/ Robert Snauffer

           

Name:

 

Robert Snauffer

           

Title:

 

First Vice President

           

By:

 

/s/ Eric Raskin

           

Name:

 

Eric Raskin

           

Title:

 

Vice President

           

Kenneth D. Connor

KBC Bank NV, New York Branch

125 West 55th Street

10th Floor

New York, New York 10019

Telephone: (212) 541-0623

Fax: (212) 541-0740

 

144



--------------------------------------------------------------------------------

$10,000,000

     

FIRST HORIZON BANK, A DIVISION OF

FIRST TENNESSEE BANK N.A.,

as Bank

           

By:

 

/s/ J. Jordan O’Neill III

           

Name:

 

J. Jordan O’Neill III

           

Title:

 

Senior Vice President

           

J. Jordan O’Neill III

First Horizon Bank, a Division of

First Tennessee Bank N.A.

1560 Tysons Blvd.

McLean, Virginia 22102

Telephone: (703) 394-2518

Fax: (703) 734-1834

 

145



--------------------------------------------------------------------------------

       

UBS LOAN FINANCE LLC,

as Bank

           

By:

 

/s/ Wilfred V. Saint

           

Name:

 

Wilfred V. Saint

           

Title:

 

Director

Banking Products Services, US

           

By:

 

/s/ Doris Mesa

           

Name:

 

Doris Mesa

           

Title:

 

Associate Director

Banking Products Services, US

           

Christopher Aitkin

UBS Loan Finance LLC

677 Washington Blvd.

Stamford, Conn. 06901

Telephone: (203) 719-3845

Fax: (203) 719-3888

 

146



--------------------------------------------------------------------------------

$23,000,000

     

THE BANK OF NEW YORK,

as Bank

           

By:

 

/s/ Anthony A. Filorimo

           

Name:

 

Anthony A. Filorimo

           

Title:

 

Vice President

           

Anthony Filorimo

The Bank of New York

One Wall Street

21st Floor

New York, New York 10286

Telephone: (212) 635-7519

Fax: (212) 809-9526

 

147



--------------------------------------------------------------------------------

       

CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH,

as Bank

           

By:

 

/s/ Kang Yang

           

Name:

 

Kang Yang

           

Title:

 

AVP & HGM

           

Carol Sun

Chang Hwa Commercial Bank, Ltd.,

New York Branch

685 Third Avenue

New York, New York 10017

Telephone: (212) 651-9778

Fax: (212) 651-9785

 

148



--------------------------------------------------------------------------------

       

MORGAN STANLEY BANK,

as Bank

           

By:

 

/s/ Daniel Twenge

           

Name:

 

Daniel Twenge

           

Title:

 

Vice President

Morgan Stanley Bank

           

Daniel Twenge

Morgan Stanley Bank

1585 Broadway

New York, New York 10036

Telephone: (212) 761-2225

Fax: (212) 761-3932

 

149